Exhibit 10.1

Execution Version

 

 

SECOND LIEN CREDIT AGREEMENT

Dated as of January 11, 2016

among

SUNEDISON, INC.,

as Borrower,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

MACQUARIE CAPITAL (USA) INC.,

and

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

DEUTSCHE BANK SECURITIES INC.,

as Sole Syndication Agent

and

The Lenders Party Hereto

 

 

DEUTSCHE BANK SECURITIES INC.,

as Sole Documentation Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Section    Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2   

1.01

 

Defined Terms

     2   

1.02

 

Other Interpretive Provisions

     47   

1.03

 

Accounting Terms

     48   

1.04

 

Rounding

     48   

1.05

 

[Reserved]

     48   

1.06

 

[Reserved]

     48   

1.07

 

[Reserved]

     48   

1.08

 

Times of Day

     48   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     48   

2.01

 

Loans

     48   

2.02

 

Borrowings, Conversions and Continuations of Term Loans

     49   

2.03

 

[Reserved]

     50   

2.04

 

[Reserved].

     50   

2.05

 

Prepayments

     50   

2.06

 

[Reserved]

     54   

2.07

 

Repayment of Loans

     54   

2.08

 

Interest

     54   

2.09

 

Fees

     55   

2.10

 

Computation of Interest and Fees

     56   

2.11

 

Evidence of Debt

     56   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     57   

2.13

 

Sharing of Payments by Lenders

     58   

2.14

 

Increase in Commitments

     58   

2.15

 

Defaulting Lenders

     61   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     62   

3.01

 

Taxes

     62   

3.02

 

Illegality

     66   

3.03

 

Inability to Determine Rates

     67   

3.04

 

Increased Costs

     67   

3.05

 

Compensation for Losses

     69   

3.06

 

Mitigation Obligations; Replacement of Lenders

     69   

3.07

 

Survival

     70   

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING DATE

     70   

4.01

 

Conditions Precedent to the Closing Date

     70   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     72   

5.01

 

Existence, Qualification and Power

     72   

5.02

 

Authorization; No Contravention

     72   

5.03

 

Governmental Authorization; Other Consents

     73   

5.04

 

Binding Effect

     73   

5.05

 

Financial Statements; No Material Adverse Effect

     73   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Section    Page  

5.06

 

Litigation

     73   

5.07

 

No Default

     74   

5.08

 

Ownership of Property; Liens

     74   

5.09

 

Environmental Compliance

     75   

5.10

 

Insurance

     75   

5.11

 

Taxes

     75   

5.12

 

ERISA Compliance

     75   

5.13

 

Subsidiaries; Equity Interests

     76   

5.14

 

Margin Regulations; Investment Company Act

     76   

5.15

 

Disclosure

     77   

5.16

 

Compliance with Laws

     77   

5.17

 

Taxpayer Identification Number

     77   

5.18

 

Intellectual Property; Licenses, Etc.

     77   

5.19

 

Solvency

     78   

5.20

 

Security Documents

     78   

5.21

 

PATRIOT Act

     78   

5.22

 

Related Agreements

     78   

ARTICLE VI AFFIRMATIVE COVENANTS

     79   

6.01

 

Financial Statements

     79   

6.02

 

Certificates; Other Information

     80   

6.03

 

Notices

     82   

6.04

 

Payment of Obligations

     82   

6.05

 

Preservation of Existence, Etc.

     83   

6.06

 

Maintenance of Properties

     83   

6.07

 

Maintenance of Insurance

     83   

6.08

 

Compliance with Laws

     83   

6.09

 

Compliance with Environmental Laws

     84   

6.10

 

Books and Records

     84   

6.11

 

Inspection Rights

     84   

6.12

 

Use of Credit Facility

     85   

6.13

 

Additional Subsidiary Guarantors and Grantors

     85   

6.14

 

Additional Collateral

     87   

6.15

 

Material Contracts

     90   

6.16

 

Further Assurances

     90   

6.17

 

Post-Closing Matters

     90   

6.18

 

Lenders Meetings

     90   

6.19

 

Issuance of Warrants

     91   

6.20

 

Management Services and Operation and Maintenance Service Providers

     91   

ARTICLE VII NEGATIVE COVENANTS

     91   

7.01

 

Liens

     91   

7.02

 

Investments

     94   

7.03

 

Indebtedness

     99   

7.04

 

Fundamental Changes

     105   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Section    Page  

7.05

 

Dispositions

     106   

7.06

 

Restricted Payments

     108   

7.07

 

Change in Nature of Business

     111   

7.08

 

Transactions with Affiliates

     111   

7.09

 

Burdensome Agreements

     111   

7.10

 

Use of Proceeds

     112   

7.11

 

Financial Covenants

     112   

7.12

 

Amendments to Organization Documents; Borrower/SSL TopCo Agreement,
Borrower/YieldCo Agreement

     112   

7.13

 

Accounting Changes

     113   

7.14

 

Prepayments of Indebtedness

     113   

7.15

 

Amendment of Indebtedness

     117   

7.16

 

Pasadena Real Estate and Sherman Real Estate

     118   

7.17

 

YieldCo II IPO

     118   

7.18

 

Intermediate Holdings

     119   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     119   

8.01

 

Events of Default

     119   

8.02

 

Remedies Upon Event of Default

     123   

8.03

 

Application of Funds

     123   

ARTICLE IX ADMINISTRATIVE AGENT

     124   

9.01

 

Appointment and Authority

     124   

9.02

 

Rights as a Lender

     124   

9.03

 

Exculpatory Provisions

     125   

9.04

 

Reliance by Administrative Agent

     126   

9.05

 

Delegation of Duties

     126   

9.06

 

Resignation of Administrative Agent

     127   

9.07

 

Non-Reliance on Agents and Other Lenders

     127   

9.08

 

No Other Duties, Etc.

     128   

9.09

 

Administrative Agent May File Proofs of Claim

     128   

9.10

 

Collateral and Guaranty Matters; Collateral Trust Agreement

     129   

9.11

 

Withholding Taxes

     131   

ARTICLE X MISCELLANEOUS

     132   

10.01

 

Amendments, Etc.

     132   

10.02

 

Notices; Effectiveness; Electronic Communication

     133   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     135   

10.04

 

Expenses; Indemnity; Damage Waiver

     136   

10.05

 

Payments Set Aside

     138   

10.06

 

Successors and Assigns

     138   

10.07

 

Treatment of Certain Information; Confidentiality

     142   

10.08

 

Right of Setoff

     143   

10.09

 

Interest Rate Limitation

     143   

10.10

 

Counterparts; Integration; Effectiveness

     144   

10.11

 

Survival of Representations and Warranties

     144   

10.12

 

Severability

     144   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Section    Page  

10.13

 

Replacement of Lenders

     144   

10.14

 

Governing Law; Jurisdiction; Etc.

     145   

10.15

 

Waiver of Jury Trial

     146   

10.16

 

No Advisory or Fiduciary Responsibility

     147   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     147   

10.18

 

USA PATRIOT Act

     147   

10.19

 

Judgment Currency

     148   

10.20

 

Segregation of Assets and Liabilities

     148   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

 

Disqualified Lenders

1.01(c)

 

Closing Date Unrestricted Subsidiaries

1.01(d)

 

Closing Date Non-Recourse Subsidiaries

2.01

 

Commitments and Applicable Percentages

2.09

 

Lenders

4.01

 

Closing Checklist

5.13

 

Subsidiaries; Material Equity Investments

6.14(b)

 

Mortgaged Property Requirements

6.17

 

Post-Closing Obligations

6.19

 

Warrant Holders and Shares

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

 

Form of

A

 

Loan Notice

B

 

Warrant

C-1

 

Tranche A-1 Note

C-2

 

Tranche A-2 Note

D

 

Compliance Certificate

E-1

 

Assignment and Assumption

E-2

 

Administrative Questionnaire

F

 

Pledge and Security Agreement

G

 

Guaranty Agreement

H

 

Intercompany Note

I

 

Perfection Certificate

J

 

Apollo Sponsor Support Agreement Terms

K

 

Borrower/YieldCo II Agreements

L

 

Collateral Trust Agreement

M

 

Second Lien Convertible Notes Indenture

 

v



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

This SECOND LIEN CREDIT AGREEMENT is entered into as of January 11, 2016, among
SUNEDISON, INC., a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, the Lenders have agreed to extend a credit facility to the Borrower
consisting of up to $725,000,000 aggregate principal amount of Term Loans,
consisting of $500,000,000 aggregate principal amount of Tranche A-1 Term Loans
and $225,000,000 aggregate principal amount of Tranche A-2 Term Loans; the
proceeds of which will be used (i) to refinance all of the indebtedness
outstanding under that certain Second Lien Credit Agreement, dated as of
August 11, 2015, among the Borrower, Goldman Sachs Bank USA, as administrative
agent, and the lenders from time to time party thereto (as amended or otherwise
modified prior to the date hereof, the “Existing Second Lien Credit Agreement”),
(ii) to refinance all of the indebtedness outstanding under that certain Margin
Loan Agreement, dated as of January 29, 2015, among SUNE ML 1, LLC, Deutsche
Bank AG, London Branch, as administrative agent, and the lenders from time to
time party thereto (as amended or otherwise modified prior to the date hereof,
the “Existing Margin Loan Agreement”), (iii) to pay fees and expenses related to
this Agreement, the other Loan Documents, the refinancing of the Existing Second
Lien Credit Agreement, the refinancing of the Existing Margin Loan Agreement,
the issuance of the Second Lien Convertible Notes and the transactions related
thereto and hereto and (iv) for general corporate purposes;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Trustee, for the benefit of the Secured Parties, a Second
Priority Lien on substantially all of its assets, including, to the extent
required by the Loan Documents, a pledge of all the Equity Interests of each of
its Domestic Subsidiaries and sixty-five percent (65%) of the Equity Interests
of each of its First-Tier Foreign Subsidiaries; and

WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Trustee, for the benefit of the Secured Parties, a Second Priority
Lien on substantially all of their respective assets, including, to the extent
required by the Loan Documents, a pledge of all the Equity Interests of each of
their respective Domestic Subsidiaries and sixty-five percent (65%) of the
Equity Interests of each of their respective First-Tier Foreign Subsidiaries.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition Consideration” means, with respect to any purchase or acquisition
described in Section 7.02(g), the aggregate amount of all cash and noncash
consideration (including the fair market value of all Equity Interests issued or
transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith).

“Administrative Agent” means Deutsche Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means each of (i) the Administrative Agent, (ii) the Syndication Agent,
(iii) the Bookrunners, (iv) the Arrangers, (v) the Collateral Trustee, and
(vi) any other Person appointed under the Loan Documents to serve in an agent or
similar capacity.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments in effect on the Closing Date is
$725,000,000.

“Agreement” means this Second Lien Credit Agreement.

“Alternative Fuel Energy System” means a Solar Energy System and/or an energy
generating installation utilizing wind power or an alternative fuel source other
than solar energy.

“Apollo” means Vivint Solar, Inc., a Delaware corporation.

“Apollo Acquisition” means the direct or indirect acquisition by the Borrower of
Apollo pursuant to and in accordance with the Apollo Acquisition Agreement.

“Apollo Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of July 20, 2015, by and among the Borrower, SEV Merger Sub Inc., a
Delaware corporation, and Apollo pursuant to which the SEV Merger Sub Inc. will
merge with and into Apollo, subject to the terms and conditions set for therein,
as amended prior to the date hereof.

 

2



--------------------------------------------------------------------------------

“Apollo Holdings” means a direct or indirect wholly owned Domestic Subsidiary of
the Borrower to be formed on or prior to the consummation of a financing of the
Apollo Subs (and notified as such by the Borrower to the Administrative Agent).

“Apollo Permitted Seller Notes” means the 2.25% Convertible Senior Notes due
2020 to be issued by the Borrower pursuant to the Apollo Permitted Seller Notes
Indenture on the date of the consummation of the Apollo Acquisition.

“Apollo Permitted Seller Notes Indenture” mean the indenture substantially in
the form attached as Exhibit B to the Apollo Acquisition Agreement, by and
between the Borrower and Computershare Trust Company, National Association.

“Apollo Permitted Seller Notes Refinancing Convertible Bond Indebtedness” has
the meaning set forth in Section 7.01(l).

“Apollo Purchase Agreement” means that certain Purchase Agreement, dated as of
July 19, 2015, by and between the Borrower, as “Seller” thereunder, and YieldCo
Intermediate, as “Purchaser” thereunder, as amended prior to the date hereof.

“Apollo Sponsor Support Agreement” means the sponsor support agreement having
terms substantially the same as those set forth in Exhibit J hereto, by and
between the Borrower and an Apollo Sub.

“Apollo Subs” means Apollo and each other subsidiary of Apollo Holdings.

“Apollo TERP Note” means the promissory note issued by the Borrower to YieldCo
Intermediate pursuant to the Apollo Purchase Agreement having terms
substantially the same as those set forth on Exhibit E to the Apollo Purchase
Agreement.

“Apollo TERP Sale” means the sale of all of the equity interests in the
subsidiaries of Apollo identified as “Purchased Subsidiaries” under (and as
defined in) the Apollo Purchase Agreement pursuant and in accordance with the
terms of the Apollo Purchase Agreement.

“Applicable Percentage” means with respect to any Lender, with respect to any
Facility or Facilities, as the case may be, the percentage obtained by dividing
(a) the Term Loan Exposure of that Lender under the applicable Facility or
Facilities by (b) the aggregate Term Loan Exposure of all Lenders under the
applicable Facility or Facilities. The initial Applicable Percentage of each
Lender with respect to each Facility as of the Closing Date is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum:

 

For any Eurocurrency Rate Loans:

   For any Base Rate Loans:

10.00%

   9.00%

 

3



--------------------------------------------------------------------------------

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the FRB or other applicable banking regulator. Without limiting the effect of
the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Eurocurrency Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Deutsche Bank Securities Inc., Barclays Bank PLC, Macquarie
Capital (USA) Inc. and KeyBanc Capital Markets Inc.

“Arrangers Pro Rata Share” has the meaning specified in Section 2.09(b).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
the Borrower’s Subsidiaries, other than (x) Dispositions in the form of
Restricted Payments permitted under Section 7.06 or Investments permitted under
Section 7.02 and (y) sales or other Dispositions of Excluded Assets; provided
that any Disposition of Excluded Assets described in clauses (i), (ii), (iii),
(iv) and (vii) of the defined term “Excluded Assets” shall not be deemed to be
an Asset Sale solely to the extent such Disposition is in the ordinary course of
business.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (iii) the sum of (x) the Eurocurrency
Rate then in effect that would be payable on such day for Eurocurrency Rate Loan
(after giving effect to any Eurocurrency Rate Loan “floor”) with a one-month
interest period plus 1.00%. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Blocked Account Agreement” has the meaning specified in Section 2.09(b).

“Blocked Account Termination Date” has the meaning specified in Section 2.09(b).

“Bookrunners” means Deutsche Bank Securities Inc., Barclays Bank PLC, Macquarie
Capital (USA) Inc. and KeyBanc Capital Markets Inc.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower/SSL TopCo Agreements” means, collectively, each of the following
agreements, each by and between Borrower and SSL TopCo, and each in form and
substance reasonably satisfactory to the Administrative Agent: (i) the
Separation Agreement, (ii) the Polysilicon Supply Agreement, (iii) the CCZ and
Diamond Coated Wire Licensing Agreement, (iv) the Patent and Technology
Cross-License Agreement, (v) the Technology Joint Development Agreement,
(vi) the Transition Services Agreement, and (vii) the Tax Matters Agreement.

“Borrower/YieldCo Agreements” means, collectively, each of the following, each
by and among, inter alia, Borrower and YieldCo Intermediate, and each
substantially in the form attached on Exhibit K hereto or otherwise in form
reasonably satisfactory to the Administrative Agent: (i) Interest Payment
Agreement, (ii) Management Services Agreement, (iii) Call Rights Agreement,
(iv) Limited Liability Company Agreement and (v) Repowering Services Right of
Refusal Agreement.

 

5



--------------------------------------------------------------------------------

“Borrower/YieldCo II Agreements” means, collectively, each of the following,
each by and among, inter alia, Borrower or any of the Guarantors and YieldCo II
and/or YieldCo II Intermediate, and each substantially in the form attached as
Exhibit K hereto or otherwise in form reasonably satisfactory to the
Administrative Agent: (i) the Interest Payment Agreement, (ii) Management
Services Agreement, (iii) Project Support Agreement, (iv) Limited Liability
Company Agreement, (v) Repowering Services Agreement, (vi) Project Investment
Agreement, (vii) Distribution Payment Agreement and (viii) each other support
service agreement, supply agreement, license agreement, tax matters agreement
and any other agreement, document or instrument entered into by the Borrower and
YieldCo II.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located, and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, it
means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“Capital Expenditures” means expenditures made in respect of the purchase or
other acquisition of any fixed or capital asset, but shall expressly exclude
normal replacements and maintenance which are properly charged to current
operations.

“Cash” means money, currency or a credit balance in any demand account or
Deposit Account.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) Dollar-denominated certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition and issued either (i) by a Lender or (ii) by a
commercial bank both (A) having combined capital and surplus of not less than
$500,000,000 and (B) that has a short-term credit rating of at least A-1 by S&P
or P-1 by Moody’s (any Person meeting the criteria of this clause (ii) an
“Approved Bank”); (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or any Affiliate
thereof or of any Approved Bank, having a term of not more than thirty
(30) days, with respect to securities issued or fully guaranteed or insured by
the United States government; (e) securities with maturities of one year or less
from the date of acquisition and issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any

 

6



--------------------------------------------------------------------------------

foreign government, the securities of which state, commonwealth, territory,
political subdivision, taxing authority or foreign government (as the case may
be) are rated at least A by S&P or A by Moody’s; (f) securities with maturities
of six months or less from the date of acquisition and backed by standby letters
of credit issued by any Lender or any Approved Bank; (g) shares of money market
mutual or similar funds which invest substantially all of their assets in assets
satisfying the requirements of clauses (a) through (f) of this definition or
money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $3,000,000,000; (h) investments in money market funds access
to which is provided as part of “sweep” accounts maintained with a Lender or an
Approved Bank; or (i) investments in industrial development revenue bonds which
(i) “re-set” interest rates not less frequently than quarterly, (ii) are
entitled to the benefit of a remarketing arrangement with an established broker
dealer, and (iii) are supported by a direct pay letter of credit covering
principal and accrued interest which is issued by a Lender or an Approved Bank.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means:

(I) an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of

 

7



--------------------------------------------------------------------------------

individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a Controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 35% or more of the combined
voting power of such securities; or

(II) an occurrence of a “Fundamental Change” under and as defined in the 2018
Convertible Senior Notes Indenture, a “Fundamental Change” under and as defined
in the 2021 Convertible Senior Notes Indenture, a “Fundamental Change” under and
as defined in the 2020 Convertible Senior Notes Indenture, a “Fundamental
Change” under and as defined in the 2022 Convertible Senior Notes Indenture, a
“Fundamental Change” under and as defined in the 2023 Convertible Senior Notes
Indenture, a “Fundamental Change” under and as defined in the 2025 Convertible
Senior Notes Indenture, a “Fundamental Change” (or equivalent) under the
applicable indenture governing the Permitted Seller Notes, a “Fundamental
Change” (or equivalent) under the Apollo Permitted Seller Notes Indenture, a
“Fundamental Change” (or equivalent) under the applicable document governing the
Permitted Mandatory Convertible Preferred or a “Fundamental Change” under and as
defined in the Second Lien Convertible Notes Indenture.

“Class A TERP Common Stock” means the Class A common stock of TerraForm Power,
Inc., a Delaware corporation.

“Closing Date” means January 11, 2016.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all property of the Borrower, any Subsidiary
or any other Person in which the Collateral Trustee, the Administrative Agent
(with respect to the Fronting Compensation Fee Account) or any Lender is granted
a Lien under any Security Document as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document.

“Collateral Trust Agreement” means a collateral trust agreement substantially in
the form of Exhibit L, as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

8



--------------------------------------------------------------------------------

“Collateral Trustee” means Wilmington Trust, National Association, its
successors and assigns as Collateral Trustee pursuant to the Collateral Trust
Agreement.

“Commitment” means a Tranche A-1 Commitment or a Tranche A-2 Commitment. The
initial aggregate amount of the Commitments is $725,000,000.

“Committed Borrowing” means a borrowing consisting of simultaneous Term Loans
made by each of the Lenders pursuant to Section 2.01 on the Closing Date.

“Committed Trade Loans” has the meaning specified in Section 2.09(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period of measurement thereof, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
Consolidated Net Income of the Borrower and its Subsidiaries for such period
plus, without duplication:

(1) provision for taxes based on income or profits of the Borrower and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(2) the following, for such period, to the extent deducted in computing such
Consolidated Net Income:

(a) the consolidated interest expense of the Borrower and its Subsidiaries for
such period (other than interest expense with respect to Non-Recourse Project
Indebtedness), whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with capital lease
obligations, imputed interest with respect to Attributable Indebtedness (other
than Attributable Indebtedness of any capital lease that constitutes
Non-Recourse Project Indebtedness), commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made or received pursuant to
First Lien Related Swap Contracts in respect of interest rates; plus

(b) the consolidated interest expense of the Borrower and its Subsidiaries
(other than interest expense with respect to Non-Recourse Project Indebtedness)
that was capitalized during such period; plus

(c) any interest on Indebtedness of another Person that is guaranteed by the
Borrower or its Subsidiaries or secured by a Lien on assets of the Borrower or
its Subsidiaries, whether or not such Guarantee or Lien is called upon; plus

(d) the product of (i) all dividends, whether paid or accrued and whether or not
in Cash, on any series of preferred stock of such Person or any of its
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Borrower (other than Disqualified Equity Interests) or to the
Borrower or a Subsidiary of

 

9



--------------------------------------------------------------------------------

the Borrower, times (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then-current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal, in each case,
determined on a consolidated basis in accordance with GAAP; plus

(3) any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of the Borrower and its Subsidiaries
for such period, to the extent that such losses were taken into account in
computing such Consolidated Net Income; plus

(4) the amount of any restructuring charge or expense and unusual or
non-recurring charges or expenses, to the extent that such charges or expenses
were deducted in computing such Consolidated Net Income; plus

(5) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of the Borrower and its
Subsidiaries for such period to the extent that such depreciation, amortization
and other non-cash charges or expenses were deducted in computing such
Consolidated Net Income; minus

(6) any foreign currency translation gains (including gains related to currency
remeasurements of Indebtedness) of the Borrower and its Subsidiaries for such
period, to the extent that such gains were taken into account in computing such
Consolidated Net Income; minus

(7) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

in each case, all as determined for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP; and provided that, notwithstanding
anything to the contrary contained herein, the Consolidated EBITDA for any
period of measurement thereof shall (x) include the appropriate financial items
for any Person or business unit that has been acquired by the Borrower or any of
its Subsidiaries for any portion of such period prior to the date of such
acquisition, and (y) exclude the appropriate financial items for any Person or
business unit that has been Disposed of by the Borrower or any of its
Subsidiaries, for the portion of such period prior to the date of Disposition.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, including obligations under the First Lien Credit Agreement (b) all
purchase money Indebtedness, (c) all issued and undrawn letters of credit
(including standby and commercial, and including Letters of Credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, but
excluding obligations arising under Performance Letters of Credit other than
obligations in respect of drawings thereunder,

 

10



--------------------------------------------------------------------------------

(d) Attributable Indebtedness in respect of capital leases, (e) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (d) above of Persons other than the
Borrower or any Subsidiary, and (f) all Indebtedness of the types referred to in
clauses (a) through (e) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or other
comparable limited liability entity) in which the Borrower or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made or
as a matter of law is non-recourse to the Borrower or such Subsidiary; provided
that Consolidated Funded Indebtedness shall not include (i) Non-Recourse Project
Indebtedness (including capital leases that constitute Non-Recourse Project
Indebtedness) and (ii) Indebtedness permitted by Sections 7.03(a), (l), (o),
(p), (q), (r) and (s).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
prior to such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries, the aggregate of the net income (loss) of the Borrower and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that:

(1) except as set forth in clause (7) below (but, in any event, without
duplication with clause (7)), (A) all extraordinary gains and losses and
(B) except, without duplication of amounts included in computing such
Consolidated Net Income, for Dispositions of Excluded Assets described in clause
(i) of the defined term “Excluded Assets” to the extent such Disposition is in
the ordinary course of business, all gains and losses realized in connection
with any Disposition made pursuant to Section 7.04 or Section 7.05(g) or the
Disposition of securities and (C) the early extinguishment of Indebtedness,
together with any related provision for taxes on any such gain, will be
excluded;

(2) the net income (or loss) of any Person (other than any Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has a joint or
minority interest and of any Person that is an Unrestricted Subsidiary will be
excluded, except to the extent of the amount of dividends or other distributions
actually paid in cash to the Borrower or any of its Subsidiaries during such
period;

(3) the net income (or loss) of any Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of such Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its equity holders;

(4) the cumulative effect of a change in accounting principles will be excluded;

(5) non-cash charges and expenses associated with equity-based compensation
plans will be excluded;

 

11



--------------------------------------------------------------------------------

(6) non-cash gains and losses attributable to movement in the mark-to-market
valuation of First Lien Related Swap Contracts pursuant to Financial Accounting
Standards Board Statement No. 133 will be excluded; and

(7) Foregone Margin will be included notwithstanding whether such Foregone
Margin would be recognized in accordance with GAAP (it being understood and
agreed that the Foregone Margin may be recognized and included in the
Consolidated Net Income in a period prior to the period in which the related
Disposition occurs and, in accordance with the calculation set for in the
definition of the term “Foregone Margin”, over time).

For purposes of calculating Consolidated Net Income, (a) all direct sales
transactions involving Solar Energy Systems and related assets will be accounted
for at the time of sale pursuant to Staff Accounting Bulletin No. 104 and
without giving effect to any reserves required under real estate accounting;
(b) all sale and leaseback transactions involving Solar Energy Systems and
related assets will be accounted for as sales transactions and without giving
effect to any reserves required under real estate accounting, in the case of
each of clauses (a) and (b), with the result that all deferred revenue and
margin from such direct sales and sale and leaseback transactions will be
recognized on the date of sale rather than over time; and (c) if any revenue and
margin that was recognized on the date of sale rather than over time as a result
of the application of clauses (a) or (b) above would not, if such clauses did
not apply, be recognized in accordance with GAAP in the applicable future period
in which such revenue and margin would otherwise be recognized in accordance
with GAAP, then such revenue and margin will be deducted from Consolidated Net
Income in such applicable future period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in the Code.

“Controlled Person” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity 50% or less but more than 30%
of the ownership interests of which is at the time beneficially owned, directly
or indirectly through one or more intermediaries, by such Person, and the
management of which is Controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Controlled Person” or to “Controlled Persons” shall
refer to a Controlled Person or Controlled Persons of the Borrower.

“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert all or a portion of such Indebtedness
into common stock of Borrower (or other securities or property following a
merger event or other change of the common stock of

 

12



--------------------------------------------------------------------------------

Borrower) and/or cash (in an amount determined by reference to the price of such
common stock (or such other securities or property following a merger event or
other change of the common stock of Borrower)).

“Convertible Senior Notes” means, collectively, the 2018 Convertible Senior
Notes, the 2021 Convertible Senior Notes, the 2020 Convertible Senior Notes, the
2022 Convertible Senior Notes, the 2023 Convertible Senior Notes, the 2025
Convertible Senior Notes, the Apollo Permitted Seller Notes, or any of them.

“Credit Extension” means a Committed Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to any Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to (A) the Eurocurrency Rate plus (B) the Applicable
Rate applicable to Eurocurrency Rate Loans plus (C) 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Term Loans within two (2) Business Days of the date such Term
Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within two (2) Business Days of the date when due, (b) has
notified Borrower or Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a written public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Term Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by Administrative Agent or Borrower, to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received notification that such Lender is, or has a direct or indirect
parent company that is (i) insolvent, or is generally unable to pay its debts as
they become due, or admits in writing its inability to pay its debts as they
become due, or makes a general assignment for the benefit of its

 

13



--------------------------------------------------------------------------------

creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Debt-For-Equity Exchange” means an exchange or conversion of any
Indebtedness of the Borrower or any of its Subsidiaries solely for or into
common Equity Interests in the Borrower.

“Designated IPP Assets” means the Equity Interests held by Silver Ridge Power,
LLC, a Delaware limited liability company, and the Equity Interests in, and the
assets held by, each of the subsidiaries of Silver Ridge Power, LLC (other than
the Equity Interests in, and assets held by, (i) AES Solaire France, SAS, an
entity organized under the laws of France, and its subsidiaries, (ii) SRP Italia
Holdings, an entity organized under the laws of The Netherlands, and its
subsidiaries), (iii) Rogerione Investments Ltd., an entity organized under the
laws of Cyprus, and its subsidiaries and (iv) AES Solar Hellas Energy SA, an
entity organized under the laws of Greece and its subsidiaries.

“Deutsche Bank” means Deutsche Bank AG New York Branch, and its successors.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, the issuance of Indebtedness
or Equity Interests in the Borrower by the Borrower shall not constitute a
Disposition.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is ninety-one (91) days after the latest to occur of (i) the date on
which the 2025 Convertible Senior Notes mature or, if earlier, the date on which
no 2025 Convertible Senior Note is outstanding, (ii) the date on which the 2023
Convertible Senior Notes mature or, if earlier, the date on which

 

14



--------------------------------------------------------------------------------

no 2023 Convertible Senior Note is outstanding, (iii) the date on which the 2022
Convertible Senior Notes mature or, if earlier, the date on which no 2022
Convertible Senior Note is outstanding, (iv) the date on which the 2020
Convertible Senior Notes mature or, if earlier, the date on which no 2020
Convertible Senior Note is outstanding, (v) the date on which the 2021
Convertible Senior Notes mature or, if earlier, the date on which no 2021
Convertible Senior Note is outstanding, (vi) the date on which the 2018
Convertible Senior Notes mature or, if earlier, the date on which no 2018
Convertible Senior Note is outstanding, (vii) the date on which the Apollo
Permitted Seller Notes mature or, if earlier, the date on which no Apollo
Permitted Seller Notes are outstanding, (viii) the date on which the Second Lien
Convertible Notes mature, or, if earlier, the date on which no Second Lien
Convertible Note is outstanding, and (vix) the Maturity Date. Notwithstanding
the preceding sentence, any Equity Interest that would constitute a Disqualified
Equity Interest solely because the holders of the Equity Interest have the right
to require the Borrower to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale will not constitute a Disqualified
Equity Interest if the terms of such Equity Interest provide that the Borrower
may not repurchase or redeem any such Equity Interest pursuant to such
provisions unless such repurchase or redemption complies with Section 7.06
hereof. The amount of Disqualified Equity Interests deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that the
Borrower and its Subsidiaries may become obligated to pay upon the maturity of,
or pursuant to any mandatory redemption provisions of, such Disqualified Equity
Interests, exclusive of accrued dividends.

“Disqualified Lender” means each financial institution set forth on Schedule
1.1(a); provided that neither Administrative Agent nor any Arranger shall have
any responsibility for monitoring compliance with any provisions of this
Agreement with respect to Disqualified Lenders.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)) and each Warrant Holder (or
any other assignee during the primary syndication of the Term Loans); provided,
no Disqualified Lender shall be an Eligible Assignee.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to or imposing liability or standards of conduct with
respect to pollution, the protection of human health or the environment, or the
release, emission, discharge, generation, use, storage, transportation or
disposal of, or exposure to, pollutants, contaminants or hazardous or toxic
materials, substances or wastes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly

 

15



--------------------------------------------------------------------------------

resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that none of the 2018 Convertible Senior Notes, the 2021 Convertible
Senior Notes, the 2020 Convertible Senior Notes, the 2022 Convertible Senior
Notes, the 2023 Convertible Senior Notes, the 2025 Convertible Senior Notes, the
Apollo Permitted Seller Notes, the Second Lien Convertible Notes, any Specified
Convertible Bond Exchange Refinancing, any Permitted Refinancing Convertible
Bond Indebtedness or any Second Lien Convertible Refinancing Debt of the
Borrower shall constitute an Equity Interest by virtue of being convertible into
capital stock of the Borrower. For the avoidance of doubt, incentive
distribution rights are Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under “common control” with the Borrower within the meaning of Section 414(b) or
(c) of the Code (or Section 414(m) or (o) of the Code for purposes of provisions
relating to Section 412 or 430 of the Code or Section 302 or 303 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a “complete withdrawal” or “partial withdrawal” (as such terms are defined
in Part 1 of Subtitle E of Title IV of ERISA) by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in “reorganization” (as defined in Section 4241 of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

16



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurocurrency Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for offered rate) which appears on the page of the
Reuters Screen which displays such rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays the rate referenced in
the preceding clause (a) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by Deutsche
Bank for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in Same Day Funds comparable to the principal amount of the
applicable Loan for which the Eurocurrency Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement; provided, however, that
notwithstanding the foregoing, the Eurocurrency Rate shall at no time be less
than 1.00% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans will be denominated in Dollars.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Assets” means (i) Solar Energy Systems and products related thereto
and components thereof (including any real property interests associated
therewith), Equity Interests in Non-Recourse Subsidiaries, services or accounts
receivable or sales of joint venture enterprises in each case related to Solar
Energy Systems, (ii) damaged, worn-out or obsolete assets (including the
abandonment or other Disposition of intellectual property that is, in the
reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole), (iii) inventory (including semiconductor wafers,
modules, trackers, inverters and other products that the Borrower and its
Subsidiaries manufacture and/or sell in the ordinary course of business),
(iv) non-exclusive licenses and sublicenses and licenses and sublicenses with
regional exclusivity by the Borrower or any of its Subsidiaries of software or
intellectual property or other IP Rights, (v) a transfer of assets between or
among the Borrower and its Subsidiaries, (vi) an issuance of Equity Interests by
a Subsidiary of the Borrower to the Borrower or to a Subsidiary of the Borrower,
(vii) any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business; (viii) the granting of Liens not prohibited by Section 7.01,
(ix) [reserved], (x) [reserved], (xi) any assets permitted to be Disposed of by
Section 7.02(n), Section 7.05(h)(iii) or Section 7.17, (xii) the contribution or
deposit of Specified TERP Common Stock to or with the Seller Note SPV permitted
by Section 7.02(u), (xiii) the contribution or other Dispositions permitted by
Sections 7.05(j), (k), (l) and (n), (xiv) the Sherman Real Estate and (xv) Cash
or Cash Equivalents.

 

17



--------------------------------------------------------------------------------

“Excluded Subsidiary” means, as of any date, (a) any Immaterial Subsidiary and
(b) any Non-Recourse Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits Taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding Tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding Tax that (i) is imposed on amounts payable to such Foreign
Lender pursuant to the Laws in force at the time such Foreign Lender becomes a
party hereto or designates a new Lending Office (including FATCA) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii).

“Existing Margin Loan Agreement” has the meaning specified in the Recitals
hereto.

“Existing Second Lien Credit Agreement” has the meaning specified in the
Recitals hereto.

“Facility” means the Tranche A-1 Term Loans and the Tranche A-2 Term Loans, as
the context may require.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

 

18



--------------------------------------------------------------------------------

“Fee Letters” means (i) that certain Amended and Restated Agent Fee Letter dated
as of January 8, 2016 among Deutsche Bank, Deutsche Bank Securities Inc. and the
Borrower and (ii) that certain Arrangers Fee Letter dated as of January 11, 2016
among the Arrangers and the Borrower, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“First Lien Agent” means the “Administrative Agent” as defined in the First Lien
Credit Agreement.

“First Lien Aggregate Commitments” means those certain “Aggregate Commitments”
as defined in the First Lien Credit Agreement.

“First Lien Closing Date” means February 28, 2014.

“First Lien Credit Agreement” means that that certain Credit Agreement dated as
of February 28, 2014, by and among the Borrower, Wells Fargo Bank, National
Association, as administrative agent, the various lenders party thereto from
time to time, as amended through and including that certain Amendment No. 9 to
Credit Agreement, dated as of the date hereof, and as it may be further amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms of this Agreement and the Intercreditor Agreement. The
term “First Lien Credit Agreement” shall include any loan or credit agreement,
indenture, note purchase agreement or other debt document governing or
evidencing any First Lien Refinancing Debt.

“First Lien Credit Documents” means the “Loan Documents” as defined in the First
Lien Credit Agreement as in effect on the date hereof and as further amended in
accordance with the terms of this Agreement and the Intercreditor Agreement. The
term “First Lien Credit Documents” shall include the “Loan Documents” (or
similar term or terms) relating to any First Lien Refinancing Debt.

“First Lien Lender” means a “Lender” as defined in the First Lien Credit
Agreement.

“First Lien L/C-BA Obligations” means “L/C-BA Obligations” as defined in the
First Lien Credit Agreement.

“First Lien Loan” means a “Loan” as defined in the First Lien Credit Agreement.

“First Lien Loan Obligations” means the “Obligations” as defined in the First
Lien Credit Agreement.

“First Lien Outstanding Amount” means the “Outstanding Amount” as defined in the
First Lien Credit Agreement.

“First Lien Refinanced Debt” has the meaning specified in Section 7.03(t).

“First Lien Refinancing Debt” has the meaning specified in Section 7.03(t).

 

19



--------------------------------------------------------------------------------

“First Lien Related Swap Contract” the “Related Swap Contract” as defined in the
First Lien Credit Agreement.

“First Lien Related Treasury Management Arrangements” the “Related Treasury
Management Arrangements” as defined in the First Lien Credit Agreement.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are owned directly, in whole or in part, by the Borrower or a Domestic
Subsidiary.

“First Wind Holdings” means SunEdison Utility Holdings, Inc., a Delaware
corporation.

“Foregone Margin” means the net income (or loss) in connection with the
Disposition or planned Disposition of any Solar Energy System (or any Person
owning such Solar Energy System) by the Borrower or any of its Subsidiaries to
YieldCo, YieldCo Intermediate, YieldCo II, YieldCo II Intermediate, a Warehouse
Entity or any of their respective subsidiaries, calculated by (a) multiplying
(i) the difference between (x) total revenue (as confirmed by an independent
appraisal or third party certification) earned or projected to be earned by
Borrower and its Subsidiaries from such Disposition and (y) total projected
costs of Borrower and its Subsidiaries to construct such Solar Energy System (as
determined by Borrower in good faith) by (ii) the estimated percentage of
completion of such Solar Energy System at the time of calculation, and
(b) subtracting from such product any Foregone Margin attributable to such Solar
Energy System previously included in Consolidated EBITDA. For the avoidance of
doubt, Foregone Margin is a non-GAAP calculation.

“Foreign IP Rights” means patents, trademarks, copyrights or other intellectual
property of any Loan Party that is created, registered or applied-for in any
jurisdiction other than the U.S.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States and each political
subdivision thereof shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Arranger” means any Initial Lender that is an Arranger or an Affiliate
of an Arranger.

“Fronting Compensation Fee” has the meaning specified in Section 2.09(b).

“Fronting Compensation Fee Account” has the meaning specified in
Section 2.09(b).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

20



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect on the date of this
Agreement, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, each Person who is or becomes a party to the
Guaranty (including by execution of a Guaranty Joinder Agreement pursuant to
Section 6.13 or otherwise) as a guarantor.

“Guaranty” means the Guaranty Agreement, substantially in the form of Exhibit G,
and including each Guaranty Joinder Agreement entered into in connection
therewith, whether pursuant to Section 6.13 or otherwise.

 

21



--------------------------------------------------------------------------------

“Guaranty Joinder Agreement” means a joinder to the Guaranty Agreement, in form
and substance satisfactory to the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hurricane Acquisition” means the acquisition by the Buyers (as defined in the
Hurricane Acquisition Agreement) of the assets and properties of the Sellers
described in the Hurricane Acquisition Agreement pursuant to and in accordance
with the Hurricane Acquisition Agreement.

“Hurricane Acquisition Agreement” means that certain Purchase and Sale Agreement
by and among SunEdison, Inc., a Delaware corporation, TerraForm Power, LLC, a
Delaware limited liability company, TerraForm Power, Inc., a Delaware
corporation, First Wind Holdings, LLC, First Wind Capital, LLC, a Delaware
limited liability company and wholly owned subsidiary of First Wind Holdings,
LLC, Blocker Parent (as defined therein), the Company Members set forth on
Schedule 1.01(a) thereto, and the Sellers’ Representative (as defined therein),
dated as of and as in effect on November 17, 2014.

“Immaterial Subsidiary” means, as of any date, any Subsidiary (i) whose total
assets, together with the assets of all other Subsidiaries that are Immaterial
Subsidiaries, as of that date, are less than $75,000,000, and (ii) whose total
revenues, together with the revenues of all other Subsidiaries that are
Immaterial Subsidiaries, for the most recently ended 12-month period, are less
than $75,000,000.

“Increase Effective Date” has the meaning specified in Section 2.14(a).

“Increase Joinder” has the meaning specified in Section 2.14(b).

“Incremental Term Commitment” has the meaning specified in Section 2.14(a).

“Incremental Termination Date” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including Indebtedness under the Convertible Senior Notes;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

 

22



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other similar
accrued expenses in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (in each case other than through the issuance of
Equity Interests (other than Specified Disqualified Equity Interests)) in
respect of any Equity Interest in such Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other similar entity
in which the liability of owners of Equity Interests is limited to their Equity
Interest in such entity) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
and (ii) exclude Permitted Equity Commitments, Permitted Project Undertakings,
Permitted Deferred Acquisition Obligations, Solar Project Contractual
Obligations and the Permitted Mandatory Convertible Preferred. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. For the avoidance of doubt, the Borrower’s
obligations under any 2018 Convertible Notes Call Transaction, any 2021
Convertible Notes Call Transaction, any 2020 Convertible Notes Call Transaction,
any 2022 Convertible Notes Call Transaction, any 2023 Convertible Notes Call
Transaction, any 2025 Convertible Notes Call Transaction and any Permitted
Refinancing Call Transaction shall not constitute Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Lender” means any Lender with a Commitment that made Loans as of the
Closing Date to the Borrower pursuant to Section 2.01.

“Initial Purchasers” means the several initial purchasers named in that certain
Purchase Agreement, dated as of December 12, 2013, relating to the sale of the
2018 Convertible Senior Notes and the 2021 Convertible Senior Notes, the several
initial purchasers named in that certain Purchase Agreement, dated as of June 4,
2014, relating to the sale of the 2020 Convertible Senior

 

23



--------------------------------------------------------------------------------

Notes, the several initial purchasers named in that certain Purchase Agreement,
dated as of January 20, 2015, relating to the sale of the 2022 Convertible
Senior Notes, the several initial purchasers named in that certain Purchase
Agreement, dated on or about May 7, 2015, relating to the sale of the 2023
Convertible Senior Notes and the sale of the 2025 Convertible Senior Notes.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
H evidencing Indebtedness owed among Loan Parties and their Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date by and among the First Lien Agent and the Collateral
Trustee, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one, two, three or six-months (or, in the sole discretion of
the Administrative Agent, any period of less than a month), as selected by
Borrower in the applicable Loan Notice, (i) initially, commencing on the date of
a Committed Borrowing or a conversion or continuation thereof, as the case may
be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Loans shall extend beyond the Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance (other than for purposes of determining the Net Joint Venture
Investment Amount), the amount of any Investment shall be the amount actually
invested, without adjustment for

 

24



--------------------------------------------------------------------------------

subsequent increases or decreases in the value of such Investment, but deducting
therefrom (A) the amount of any repayments or distributions received on account
of such Investment by, or the return on or of capital with respect to, such
Investment to, the Person making such Investment, and (B) the profit component
of any payments received by the Borrower, directly or indirectly, pursuant to a
Contractual Obligation entered into in connection with such Investment; provided
that (i) “profit component” shall mean Cash in excess of the cost of property
sold, licensed, contributed or otherwise transferred, as applicable, by the
Borrower, directly or indirectly, pursuant to a Contractual Obligation in
connection with such Investment (with non-exclusive licenses with regional
exclusivity of IP Rights being deemed to have no cost for purposes of such
calculation) and (ii) such profit component shall only be deducted when actually
received in Cash by a Loan Party. Neither (i) any Permitted Project Undertakings
or any payment pursuant to and in accordance with the terms of Solar Project
Contractual Obligations made by the Borrower or a Subsidiary that is in each
case party to such Solar Project Contractual Obligation pursuant to which such
Person owns, operates, develops or constructs one or more Solar Energy Systems
nor (ii) any loan, advance, deposit, or capital contribution of common stock of
the Borrower shall be deemed to constitute an Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means (a) the Initial Lenders (other than any such Person that has
ceased to be a party hereto by assignment of all of its Loans) and (b) any
Person that has purchased or otherwise holds Loans hereunder pursuant to an
Assignment and Assumption or any Increase Joinder (other than any such Person
that has ceased to be a party hereto by assignment of all of its Loans).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letters of Credit” has the meaning specified in the First Lien Credit
Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

25



--------------------------------------------------------------------------------

“Liquid Investments” means (a) cash and Cash Equivalents on the balance sheet of
the Borrower and its Subsidiaries, and (b) freely-tradable short-term and
long-term Investments of the Borrower and its Subsidiaries which are redeemable
for cash by the holder thereof in not more than three (3) Business Days, but
excluding any Investments in equity securities of any Person or in any fund or
investment vehicle that invests in equity securities of any Person.

“Liquidity Amount” means, as of any date of measurement thereof, (A) the
aggregate amount (measured at the market value thereof on such date in Dollars,
using the applicable Spot Rate on such date with respect to any amounts valued
in a currency other than Dollars) of all Liquid Investments on such date, but
excluding therefrom any Liquid Investment that is (i) restricted from payment to
the Administrative Agent or any Person in satisfaction of the Obligations in any
manner, or (ii) otherwise not readily available to the Borrower in cash
(including any amounts held by a Subsidiary which may not be dividended, loaned
or otherwise distributed to the Loan Parties (directly or indirectly) without a
prior governmental approval (that has not been obtained) or, directly or
indirectly, by operation of the terms of such Subsidiary’s charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its equity holders) plus (B) the
amount by which the First Lien Aggregate Commitments not in excess of
$400,000,000 exceed the First Lien Outstanding Amount of the First Lien Loans
and First Lien L/C-BA Obligations on such date (it being understood and agreed
that any Liquid Investments that is included in the Liquidity Amount pursuant to
and in accordance with the foregoing terms of this definition will not be
excluded therefrom solely because it is earmarked as “Cash for Construction
Projects” on the books and records of the Borrower).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.

“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), the Security Documents, the Perfection Certificate,
the Fee Letters, and all other instruments and documents heretofore or hereafter
executed or delivered to or in favor of any Agent or any Lender in connection
with the Loans made and transactions contemplated by this Agreement.

“Loan Notice” means a notice of (a) a Committed Borrowing, (b) a conversion of
Term Loans from one Type to the other, or (c) a continuation of Eurocurrency
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower, each Guarantor and each Person
that grants a Lien on Collateral pursuant to any Security Document.

“Loan Party Service Providers” means NVT Licenses, LLC, a Delaware limited
liability company, Team-Solar, Inc., a California corporation, SunEdison
Contracting LLC, a Delaware limited liability company, and NVT LLC, a Delaware
limited liability company.

“Margin Stock” has the meaning given to such term in Regulation U issued by the
FRB.

 

26



--------------------------------------------------------------------------------

“Material Adverse Effect” means any or all of the following: (i) a material
adverse change in, or a material adverse effect upon, the business, operations,
properties, assets, liabilities or financial condition of, when used with
reference to the Borrower and/or any of its Subsidiaries, the Borrower and its
Subsidiaries, taken as a whole, or when used with reference to any other Person,
such Person and its Subsidiaries, taken as a whole, as the case may be; (ii) any
material adverse effect on the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party;
(iii) any material adverse effect on the ability of the Borrower and its
Subsidiaries, taken as a whole, to pay their liabilities and obligations as they
mature or become due; (iv) any material adverse effect on the legality,
validity, effectiveness or enforceability, as against any Loan Party, of any of
the Loan Documents to which it is a party or (v) any material adverse effect on
the rights, remedies and benefits available to, or conferred upon, the
Administrative Agent and any Lender or any Secured Party under any Loan
Document.

“Material Contract” has the meaning specified in Section 6.15.

“Material Subsidiary” means, as of any date, any Subsidiary that is not an
Immaterial Subsidiary. For the avoidance of doubt, all Loan Parties are Material
Subsidiaries.

“Maturity Date” means July 2, 2018; provided that if such date is not a Business
Day, the Maturity Date shall be the immediately preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any mortgage, charge, hypothec, deed of trust, deed to secure
debt or other agreement which conveys or evidences a Lien in favor of the
Collateral Trustee, for the benefit of the Secured Parties, on real property (or
any interest in real property) of a Loan Party, including any amendment,
modification, restatement, replacement and/or supplement thereto or thereof.

“Mortgaged Properties” means any real property in which a Mortgage is granted
pursuant to any Security Document.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding six plan years,
has made or been obligated to make contributions.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale,
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Obligations and the First Lien
Loan Obligations) that is secured by a Lien on the stock or assets in question
and that is required to be repaid under the terms thereof

 

27



--------------------------------------------------------------------------------

as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, (b) any bona fide direct costs incurred in connection with such
covered loss or taking, including income taxes payable as a result of any gain
recognized in connection therewith, and (c) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Obligations and the First Lien Loan Obligations) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such covered loss or taking.

“New Subsidiary” has the meaning specified in Section 6.13.

“Non-Consenting Lender” has the meaning specified in Section 10.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not at such time
a Defaulting Lender.

“Non-Recourse Project Indebtedness” means (A) Indebtedness of a Non-Recourse
Subsidiary owed to a Person that is not an Affiliate with respect to which the
creditor has no recourse (including by virtue of a Lien, Guarantee or otherwise)
to the Borrower or any other Loan Party other than recourse (i) to any Equity
Interest in such Non-Recourse Subsidiary owned by a Loan Party, (ii) by virtue
of rights of such Non-Recourse Subsidiary under a Solar Project Contractual
Obligation assigned to such creditor, which rights may be exercised pursuant to
such Solar Project Contractual Obligation against the Borrower or any other Loan
Party that is in each case party to such Solar Project Contractual Obligation as
the owner, operator, developer or construction company of the applicable Solar
Energy Systems, (iii) pursuant to Permitted Project Undertakings or Permitted
Equity Commitments or (iv) pursuant to Specified Surety Bonds, and
(B) Indebtedness of SMP owed to an unrelated Person with respect to which the
creditor has no recourse (including by virtue of a Lien, Guarantee or otherwise)
to the Borrower or any other Loan Party other than recourse to any Equity
Interest in such Non-Recourse Subsidiary owned by a Loan Party. Notwithstanding
anything herein to the contrary, “Non-Recourse Project Indebtedness” shall not
include any Indebtedness incurred, or the proceeds of which are used, to prepay,
redeem, purchase, convert, exchange, defease, acquire or otherwise satisfy any
Convertible Senior Notes or Permitted Refinancing Convertible Bond Indebtedness.

 

28



--------------------------------------------------------------------------------

“Non-Recourse Subsidiary” means:

(a) any Subsidiary of the Borrower that (i) (w) is SMP, (x) is the owner and/or
operator of one or more Solar Energy Systems, (y) is the lessee or borrower in
respect of Non-Recourse Project Indebtedness financing one or more Solar Energy
Systems, and/or (z) develops or constructs one or more Solar Energy Systems,
(ii) has no Subsidiaries and owns no material assets other than those assets
necessary for the development or operation of such Solar Energy Systems for
which it was formed or, in the case of SMP, owns assets necessary for SMP to
engage in the business SMP was formed to engage and (iii) has no Indebtedness
other than intercompany Indebtedness to the extent permitted hereunder and
Non-Recourse Project Indebtedness, and

(b) any Subsidiary that (i) is the direct or indirect owner of all of the Equity
Interests in one or more Persons, each of which meets the qualifications set
forth in clause (a) above, (ii) has no Subsidiaries other than Subsidiaries each
of which meets the qualifications set forth in clause (a) or clause (b)(i)
above, (iii) owns no material assets other than those assets necessary for the
development or operation of the Solar Energy Systems or, in the case of SMP,
owns assets necessary for SMP to engage in the business SMP was formed to engage
for which it or its Subsidiaries was formed and (iv) has no Indebtedness other
than intercompany Indebtedness to the extent permitted hereunder and
Non-Recourse Project Indebtedness.

Each Subsidiary that is a Non-Recourse Subsidiary as of September 30, 2015 is
listed on Schedule 1.01(d).

It is understood and agreed that, notwithstanding anything to the contrary, no
Subsidiary that is a Loan Party shall be deemed to be a Non-Recourse Subsidiary
and no such Subsidiary may be designated or characterized as a Non-Recourse
Subsidiary.

“Note” means a Tranche A-1 Note or a Tranche A-2 Note.

“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders of a failure by the Borrower or any other Loan
Party to perform or observe any applicable term, covenant or agreement under
this Agreement or any other Loan Document, which such notice shall be identified
as a “notice of default” and shall reference the clause of Section 8.01 to which
it relates.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OID” has the meaning specified in Section 2.14(c).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents

 

29



--------------------------------------------------------------------------------

with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Applicable Indebtedness” has the meaning specified in Section 2.05(h).

“Other Pari Passu Lien Debt” has the meaning ascribed to such term in clause
(3) of the definition of “Pari Passu Lien Debt” in the Collateral Trust
Agreement.

“Other Pari Passu Lien Debt Documents” means any indenture, notes, credit
agreement or other agreement or instrument pursuant to which any Other Pari
Passu Lien Debt is incurred and each other instrument or agreement executed in
connection with Other Pari Passu Lien Debt.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Pasadena Real Estate” means the real property located at 3000 N. South Street,
Pasadena, Texas.

“PATRIOT Act” has the meaning specified in Section 4.01(f).

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Subtitle A
of Title IV of ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit I or any
other form reasonably approved by the Administrative Agent and the Borrower, as
the same shall be supplemented from time to time.

“Performance Guaranties” means (a) Performance Letters of Credit that do not
constitute Letters of Credit and (b) Specified Surety Bonds.

“Performance Guaranty Limit” means $360,000,000.

“Performance Letters of Credit” means any direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds

 

30



--------------------------------------------------------------------------------

and similar instruments that, in any such case, secure the performance of bids,
trade contracts, solar incentive reservations, utility queue interconnection
positions and leases (in each case not constituting Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business.

“Permitted Deferred Acquisition Obligation” means an obligation of the Borrower
or any of its Subsidiaries to pay the purchase price for the acquisition of a
Person or assets over time or upon the satisfaction of certain conditions;
provided that, with respect to each such acquisition to which Section 7.02(g)(v)
applies, at the time the Borrower or such Subsidiary undertakes such obligations
(i) the Borrower and its Subsidiaries shall be in pro forma compliance with the
covenant set forth in Section 7.11(a) (such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b)) and (ii) the Liquidity
Amount shall be greater than or equal to the minimum Liquidity Amount required
by Section 7.11(b) (determined on the basis of the Liquidity Amount as of the
date of measurement).

“Permitted Equity Commitments” means obligations of the Borrower or any of its
Subsidiaries to make any payment in respect of any Equity Interest in any
Non-Recourse Subsidiary (and any Guarantee by the Borrower or any of its
Subsidiaries of such obligations) in connection with a Solar Energy System
owned, operated, developed, constructed or financed by such Non-Recourse
Subsidiary as long as each such payment in respect of such Equity Interest
constitutes an Investment expressly permitted by Section 7.02.

“Permitted Mandatory Convertible Preferred” means up to $600,000,000 of
mandatory convertible preferred stock issued by the Borrower which (i) by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable) is convertible into or exchangeable for the common
Equity Interest in the Borrower and no other Equity Interest, (ii) matures, or
upon the happening of any event is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or redeemable at the option of the holder of such
Equity Interest, in whole or in part, not earlier than a date that is 180 days
after the Maturity Date (in each case excluding redemptions in the form of
conversions into, or exchanges for, common Equity Interests in the Borrower (and
related payments of Cash in lieu of fractional shares)) and (iii) has such other
terms as are reasonably satisfactory to the Administrative Agent.

“Permitted Project Undertakings” means Guarantees by the Borrower or any of its
Subsidiaries of Solar Project Contractual Obligations.

“Permitted Real Estate Lien” means, in the case of the Pasadena Real Estate and
the Sherman Real Estate, Liens described in clauses (a), (d), (g), (i) and
(j) of Section 7.01.

“Permitted Refinancing Call Transaction” means one or more call or capped call
option transactions (or substantively equivalent derivative transactions) on the
Borrower’s common stock purchased by Borrower in connection with an issuance of
Permitted Refinancing Convertible Bond Indebtedness (each, a “Permitted
Refinancing Hedge Transaction”) and, if applicable, one or more call option or
warrant transactions (or substantively equivalent derivative transactions) on
the Borrower’s common stock sold by Borrower substantially concurrently with any
such purchase (each, a “Permitted Refinancing Warrant Transaction”); provided
that the

 

31



--------------------------------------------------------------------------------

purchase price for the Permitted Refinancing Hedge Transactions plus any net
amounts received upon termination of any 2018 Convertible Notes Call
Transaction, any 2021 Convertible Notes Call Transaction, any 2020 Convertible
Notes Call Transaction, any 2022 Convertible Notes Call Transaction, any 2023
Convertible Notes Call Transaction and any 2025 Convertible Notes Call
Transaction related to the convertible notes being refinanced, less the proceeds
from the sale of the Permitted Refinancing Warrant Transactions does not exceed
the net proceeds received by the Borrower from such Permitted Refinancing
Convertible Bond Indebtedness (after proceeds from such Permitted Refinancing
Convertible Bond Indebtedness are used to repay the Indebtedness being
refinanced and all transactional expenses (other than such purchase price) in
connection therewith).

“Permitted Refinancing Convertible Bond Indebtedness” means any Refinancing
Convertible Bond Indebtedness to the extent permitted under Section 7.03(l).

“Permitted Refinancing Hedge Transaction” has the meaning specified in the
definition of the term “Permitted Refinancing Call Transaction”.

“Permitted Refinancing Warrant Transaction” has the meaning specified in the
definition of the term “Permitted Refinancing Call Transaction”.

“Permitted Seller Notes” means the senior secured exchangeable notes issued by
the Seller Note SPV to the Sellers in an aggregate principal amount of up to
$600,000,000 which (i) are secured by the Specified TERP Common Stock permitted
to be contributed or deposited with the Seller Note SPV pursuant to
Section 7.02(u) and not by the Collateral (ii) are convertible into or
exchangeable for Class A TERP Common Stock and no other Equity Interest (other
than in connection with a change of control or similar event involving YieldCo
in which the securities for which such notes become exchangeable for the
securities of another issuer under the indenture governing such notes),
(iii) are Guaranteed solely by the Borrower on an unsecured basis and not by any
other Loan Party or a Subsidiary of a Loan Party, (iv) have a scheduled maturity
date not earlier than a date that is one hundred eighty (180) days after the
Maturity Date, (v) have no scheduled amortization or required prepayments (other
than in connection with a change of control or similar event of Borrower or
YieldCo in which holders of the notes may require that the Seller Note SPV
purchase such notes under the indenture governing such notes) and (vi) have such
other material terms that are in substantially the form set forth in the
indenture attached to the Hurricane Acquisition Agreement provided to the
Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, that (a) the Borrower
or any ERISA Affiliate maintains, sponsors, contributes to, has an obligation to
contribute to or has made contributions to at any time during the immediately
preceding six years and (b) is subject to Section 412 or 430 of the Code or
Section 302 or 303 of ERISA or Title IV of ERISA.

“Platform” has the meaning specified in Section 6.02.

 

32



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means the Second Lien Pledge and Security
Agreement, substantially in the form of Exhibit F, and including each Pledge and
Security Agreement Joinder entered into in connection therewith, whether
pursuant to Section 6.13 or otherwise.

“Pledge and Security Agreement Joinder” means a joinder to the Pledge and
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

“Poly/Crystal/Module JV” has the meaning specified in Section 7.02(o).

“Prepayment Notice” has the meaning specified in Section 2.05(i).

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Deutsche Bank as its “prime rate”. The “prime
rate” is a rate set by Deutsche Bank based upon various factors including
Deutsche Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Deutsche Bank shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Public Lender” has the meaning specified in Section 6.02.

“Refinancing Convertible Bond Indebtedness” has the meaning specified in
Section 7.03(l).

“Register” has the meaning specified in Section 10.06(c).

“Related Credit Arrangements” means, collectively, First Lien Related Swap
Contracts and First Lien Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, shareholders, members, employees, agents,
sub-agents, trustees, controlling persons and advisors of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means, with respect to a borrowing, conversion or
continuation of Term Loans, a Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Term Loan Exposure; provided that the Term Loan Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

33



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Restricted Subsidiary” means any subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Schedule 2.09 Lenders” has the meaning specified in Section 2.09(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Convertible Notes” means the 5.00% guaranteed convertible senior
secured notes due 2018 in an initial aggregate principal amount of $225,000,000
issued by the Borrower on the Closing Date.

“Second Lien Convertible Notes Indenture” means the Indenture, substantially in
the form attached as Exhibit O, with such changes as are reasonably satisfactory
to the Administrative Agent, by and between the Borrower and Wilmington Trust,
National Association, as Trustee, governing and pursuant to which the Second
Lien Convertible Notes are issued.

“Second Lien Convertible Refinanced Debt” has the meaning specified in
Section 7.03(a).

“Second Lien Convertible Refinancing Debt” has the meaning specified in
Section 7.03(a).

“Second Lien Documents” means the Loan Documents, the Second Lien Note Documents
and the Other Pari Passu Lien Debt Documents.

“Second Lien Note Documents” means the Second Lien Convertible Notes Indenture
and each other instrument or agreement executed in connection with the Second
Lien Convertible Notes and any instrument or agreement executed in connection
with any Second Lien Convertible Refinancing Debt.

 

34



--------------------------------------------------------------------------------

“Second Lien Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Second
Lien Documents or otherwise with respect to any loan or security related
thereto, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Lien securing the First Lien
Loan Obligations (under and as defined within the Intercreditor Agreement) and
any Lien permitted under Section 7.01.

“Secured Parties” has the meaning specified in the Pledge and Security
Agreement.

“Security Documents” means, collectively, the Pledge and Security Agreement, the
Mortgages, the Intercreditor Agreement, the Collateral Trust Agreement, the
Blocked Account Agreement, any other intercreditor agreement entered into by the
Administrative Agent or Collateral Trustee, as applicable, under and in
accordance with this Agreement, and all other agreements (including control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which the Borrower, any Subsidiary or other Person shall
grant or convey to the Administrative Agent (in the case of the Fronting Fee
Compensation Account) or Collateral Trustee, as applicable, a Lien in (or
perfect such Lien in), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Second Lien Obligations.

“Seller Note SPV” means the special purpose entity to be formed in connection
with the issuance of the Permitted Seller Notes all of the Equity Interests in
which are owned by a wholly-owned Subsidiary of the Borrower (the “Intermediate
Holdings”).

“Sellers” has the meaning specified in the Hurricane Acquisition Agreement.

“Sherman Real Estate” means the real property located at 6416 South Highway 75,
Sherman, TX 75091 (which is noted as 6800 South U.S. Highway 75 on the survey,
designated as Job 11072, dated May 26, 2011 and last revised on June 9, 2011, by
Ringley & Associates, Inc.).

“SMP” means SMP Ltd. a company organized and existing under the law of Korea
created pursuant to and governed by that certain Joint Venture Agreement, dated
as of February 10, 2011 (as amended by that certain Joinder and Amendment
Agreement, dated on or about May 28, 2014), by and among SunEdison Products
Singapore Pte. Ltd. (formerly known as MEMC Singapore Pte. Ltd.), a company
organized and existing under the laws of Singapore, Samsung Fine Chemicals Co.,
Ltd., a company organized and existing under the law of Korea, and SunEdison
Semiconductor B.V., a private limited liability company incorporated under the
law of the Netherlands.

 

35



--------------------------------------------------------------------------------

“Solar Energy System” means a solar, wind, biomass, natural gas, hydroelectric,
geothermal or other clean energy generating installation or a hybrid energy
generating installation that utilizes a combination of solar, wind, biomass,
natural gas, hydroelectric, geothermal or other clean fuel and an alternative
fuel source, in each case whether commercial or residential in nature.

“Solar Project Contractual Obligation” means, as to the Borrower or any
Subsidiary, any Contractual Obligation of such Person under power purchase
agreements, renewable energy credit purchase contracts, tax indemnities,
operation and maintenance agreements, development contracts, construction
contracts, management services contracts, warranties, and other similar ordinary
course contracts entered into in connection with such Person owning, operating,
developing or constructing (but not financing) one or more Solar Energy Systems.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.20.

“Specified Convertible Bond Exchange Refinancing” means any Indebtedness that
refinances any Convertible Senior Notes (other than the Apollo Permitted Seller
Notes), which refinancing is effected by a cashless (other than with respect to
closing fees and expenses) exchange of such Convertible Senior Notes being
refinanced for such refinancing Indebtedness so long as (i) no such refinancing
Indebtedness shall be incurred or guaranteed by any Subsidiary of the Borrower
(including, for the avoidance of doubt, any Unrestricted Subsidiary), (ii) such
refinancing Indebtedness does not amortize, (iii) the maturity of such
refinancing Indebtedness shall be no earlier than the maturity of the
Obligations as of the Closing Date, (iv) the other material terms (taken as a
whole) of any such refinancing Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Obligations, (v) the interest rate
applicable to any such refinancing Indebtedness does not exceed the then
applicable market interest rate and (vi) the aggregate outstanding principal
amount of all such refinancing Indebtedness does not exceed $600,000,000 at any
time.

“Specified Disqualified Equity Interest” means any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case, at the option of the holder of the
Equity Interest), or upon the happening of any event,

 

36



--------------------------------------------------------------------------------

matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the holder of the Equity Interest, in
whole or in part, on or prior to the date that is 91 days after the Maturity
Date (in each case excluding maturities, redemptions, settlements or conversions
into, or exchanges for, common Equity Interests in the Borrower).
Notwithstanding the preceding sentence, any Equity Interest that would
constitute a Specified Disqualified Equity Interest solely because the holders
of the Equity Interest have the right to require the Borrower to repurchase such
Equity Interest upon the occurrence of a change of control or an asset sale will
not constitute a Specified Disqualified Equity Interest if the terms of such
Equity Interest provide that the Borrower may not repurchase or redeem any such
Equity Interest pursuant to such provisions unless such repurchase or redemption
complies with Section 7.06 hereof. The amount of Specified Disqualified Equity
Interests deemed to be outstanding at any time for purposes of this Agreement
will be the maximum amount that the Borrower and its Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Specified Disqualified Equity Interests, exclusive of
accrued dividends.

“Specified Indebtedness” means any unsecured Indebtedness that is expressly
subordinated to the prior payment in full in cash of the Obligations on
customary subordination terms (including without limitation, any such
Indebtedness that is convertible into or exchangeable for Equity Interests
(other than any Disqualified Equity Interest)) of the Borrower, so long as
(i) no such Indebtedness shall be guaranteed by any Subsidiary of a Loan Party
other than such Subsidiaries that are Guarantors of the Obligations, (ii) such
Indebtedness shall have a maturity date not earlier than a date that is one
hundred eighty (180) days after the Maturity Date, (iii) such Indebtedness shall
be subject to financial and other covenants, if any, that are no more
restrictive than the covenants contained in this Agreement and (iv) the terms
and conditions of such Indebtedness are otherwise reasonably satisfactory to the
Administrative Agent.

“Specified Stock Certificates” and “Specified Stock Certificate” have the
meanings specified in Section 6.14(d).

“Specified Surety Bonds” means surety bonds issued for the account of the
Borrower or one or more of its Subsidiaries, including, without limitation, one
or more Non-Recourse Subsidiaries; provided that the aggregate amount at any
time outstanding of all such surety bonds described above, when added to all
other Performance Guaranties, does not exceed the Performance Guaranty Limit.
The amount of any Specified Surety Bond shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Specified Surety Bond is made or, if not
stated or determinable, the maximum reasonable anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith.

“Specified TERP Common Stock” means the Class A TERP Common Stock, B common
stock of TerraForm Power, Inc., a Delaware corporation and the Class B units of
TerraForm Power, LLC, a Delaware limited liability company.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
as the spot rate for the purchase of such currency with another currency through
its principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to

 

37



--------------------------------------------------------------------------------

the date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if it does not have as of the
date of determination a spot buying rate for any such currency.

“SSC Cap” has the meaning specified in Section 7.02(bb).

“SSL TopCo” means SunEdison Semiconductor Pte. Ltd., a private limited company
organized under the law of the Republic of Singapore.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

“Subsidiary” means, except as provided in the immediately next sentence, a
Restricted Subsidiary of the Borrower. For purposes of Sections 5.09, 5.12,
5.13, 6.01(a), 6.01(b), 6.09, 7.14 and Section 7.17 only, references to
Subsidiaries shall be deemed also to be references to Unrestricted Subsidiaries
which are subsidiaries of the Borrower.

“SUNE Residential Portfolio” means the Equity Interests in SUNE RESIDENTIAL
HOLDINGS LLC, EchoFirst, Inc. and SunEdison Residential Services, LLC.

“Sun Edison” means Sun Edison LLC, a Delaware limited liability company and a
wholly-owned Subsidiary of the Borrower.

“SunEdison International” means SunEdison International, Inc., a Delaware
corporation and a wholly-owned Subsidiary of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, any 2018 Convertible Notes Call Transaction, any 2021 Convertible
Notes Call Transaction, any 2020 Convertible Notes Call Transaction, any

 

38



--------------------------------------------------------------------------------

2022 Convertible Notes Call Transaction, any 2023 Convertible Notes Call
Transaction, any 2025 Convertible Notes Call Transaction and any Permitted
Refinancing Call Transaction shall not constitute a Swap Contract.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
any 2018 Convertible Notes Bond Hedge Transaction, any 2021 Convertible Notes
Bond Hedge Transaction, any 2020 Convertible Notes Bond Hedge Transaction, any
2022 Convertible Notes Call Transaction, any 2023 Convertible Notes Call
Transaction, any 2025 Convertible Notes Call Transaction and any Permitted
Refinancing Hedge Transaction, after taking into account the effect of any
legally enforceable netting agreement relating to such Swap Contracts, such 2018
Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction, such 2023 Convertible Notes Call
Transaction, such 2025 Convertible Notes Call Transaction and such Permitted
Refinancing Hedge Transaction, as applicable (a) for any date on or after the
date such Swap Contracts, such 2018 Convertible Notes Bond Hedge Transaction,
such 2021 Convertible Notes Bond Hedge Transaction, such 2020 Convertible Notes
Bond Hedge Transaction, such 2022 Convertible Notes Call Transaction, such 2023
Convertible Notes Call Transaction, such 2025 Convertible Notes Call Transaction
and such Permitted Refinancing Hedge Transaction, as applicable, have been
closed out and termination value(s) determined in accordance therewith, and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, such 2018
Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction, such 2023 Convertible Notes Call
Transaction, such 2025 Convertible Notes Call Transaction and such Permitted
Refinancing Hedge Transaction, as applicable, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts, such 2018 Convertible Notes Bond Hedge
Transaction, such 2021 Convertible Notes Bond Hedge Transaction, such 2020
Convertible Notes Bond Hedge Transaction, such 2022 Convertible Notes Call
Transaction, such 2023 Convertible Notes Call Transaction, such 2025 Convertible
Notes Call Transaction and such Permitted Refinancing Hedge Transaction, as
applicable (which may include a Lender or any Affiliate of a Lender).

“Syndication Agent” means Deutsche Bank Securities Inc.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to
taxes or penalties applicable thereto.

“Term Loan” means a Tranche A-1 Term Loan and/or a Tranche A-2 Term Loan.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the initial funding of the Term Loans on the Closing
Date, that Lender’s Commitment, (ii) after the initial funding of the Term Loans
on the Closing Date but prior to the subsequent funding of the Term Loans, the
sum of (a) the aggregate outstanding principal amount of the Term Loans of that
Lender and (b) the remaining Commitment of that Lender and (iii) after the
subsequent funding of the Term Loans or termination of the Commitments, the
aggregate outstanding principal amount of the Term Loans of that Lender.

 

39



--------------------------------------------------------------------------------

“Termination Date” has the meaning specified in Section 9.10(b).

“Threshold Amount” means $24,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Tranche A-1 Commitment” means, as to each Lender, its obligation to make
Tranche A-1 Term Loans to the Borrower pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The initial aggregate amount of the Tranche A-1 Commitments
is $500,000,000.

“Tranche A-1 Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Tranche A-1 Term Loans made by such Lender to the Borrower,
substantially in the form of Exhibit C-1.

“Tranche A-1 Term Loan” has the meaning specified in Section 2.01(a).

“Tranche A-2 Commitment” means, as to each Lender, its obligation to make
Tranche A-2 Term Loans to the Borrower pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The initial aggregate amount of the Tranche A-2 Commitments
is $225,000,000.

“Tranche A-2 Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Tranche A-2 Term Loans made by such Lender to the Borrower,
substantially in the form of Exhibit C-2.

“Tranche A-2 Term Loan” has the meaning specified in Section 2.01(b).

“Transfer Agent” has the meaning specified in Section 6.14(d).

“Treasury Rate” means, as of any date of voluntary or mandatory prepayment of
the Loans, the weekly average yield on actually traded Unites States Treasury
securities adjusted to a constant maturity of one year (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

40



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfunded Pension Liability” means the excess of the current value of a Plan’s
“benefit liabilities” under Section 4001(a)(16) of ERISA (based on the
assumptions used for purposes of Statement No. 87 (as amended by Statement
No. 158) of the Financial Accounting Standards Board) for the applicable plan
year, over the current value of that Plan’s assets, determined in accordance
with the assumptions used for funding such Plan pursuant to Section 412 or 430
of the Code or Section 302 or 303 of ERISA for such plan year.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) YieldCo and YieldCo Intermediate and each of
their subsidiaries (including any Non-Recourse Subsidiary that becomes a
subsidiary of YieldCo and/or YieldCo Intermediate, at which time such subsidiary
shall cease to be a Non-Recourse Subsidiary hereunder and become an Unrestricted
Subsidiary), (ii) [reserved], (iii) YieldCo II and YieldCo II Intermediate and
each of their subsidiaries (including any Non-Recourse Subsidiary that becomes a
subsidiary of YieldCo II and/or YieldCo II Intermediate, at which time such
subsidiary shall cease to be a Non-Recourse Subsidiary hereunder and become an
Unrestricted Subsidiary), (iv) the Seller Note SPV, (v) any Warehouse Entity and
(vi) the Apollo Subs (provided, that, upon a one-time irrevocable written notice
to the Administrative Agent, the Borrower may elect to have one or more Apollo
Subs cease to be deemed “Unrestricted Subsidiaries”; whereupon the Apollo Subs
shall become “Subsidiaries” and “Restricted Subsidiaries” for all purposes
hereunder (and such election shall constitute the incurrence by the Apollo Subs
at the time of such election of any Indebtedness and Liens of the Apollo Subs
existing at such time). Each Unrestricted Subsidiary in existence on the Closing
Date is listed on Schedule 1.01(c). It is understood and agreed that,
notwithstanding anything to the contrary, no Unrestricted Subsidiary may
guarantee or otherwise directly or indirectly provide credit support for any
Indebtedness of a Loan Party or any Restricted Subsidiary thereof (including,
without limitation, the Convertible Senior Notes and the Permitted Refinancing
Convertible Bond Indebtedness), and no Unrestricted Subsidiary may guarantee,
incur, assume, purchase, exchange, acquire, defease or become an obligor or
pledgor of assets with respect to any Convertible Senior Notes or Permitted
Refinancing Convertible Bond Indebtedness.

“Warehouse Entity” means any entity that purchases Solar Energy Systems or
Non-Recourse Subsidiaries from the Borrower or any of its Subsidiaries in
advance of a planned Disposition of such Solar Energy Systems or Non-Recourse
Subsidiaries to YieldCo or YieldCo II, or any of their respective subsidiaries.

“Warrant” means the Warrant to Purchase Stock substantially in the form of
Exhibit B.

“Warrant Holder” has the meaning specified in Section 6.19.

“Yield Maintenance Amount” has the meaning specified in Section 2.05(b)(i).

 

41



--------------------------------------------------------------------------------

“YieldCo” means TerraForm Power, Inc. (f/k/a SunEdison Yieldco, Inc.), a
Delaware corporation.

“YieldCo II” means TerraForm Global, Inc. (f/k/a SunEdison Emerging Markets
Yield, Inc.), a Delaware corporation.

“YieldCo II Intermediate” means TerraForm Global, LLC (f/k/a SunEdison Emerging
Markets Yield, LLC), a Delaware limited liability company.

“YieldCo Intermediate” means TerraForm Power, LLC (f/k/a SunEdison Yieldco,
LLC), a Delaware limited liability company.

“313 Facility” means unsecured loans made by 313 Acquisition LLC, a Delaware
limited liability company, as stockholder of Apollo, or an Affiliate thereof,
borrowed and/or guaranteed by the Loan Parties, in an aggregate principal amount
of up to $250,000,000.

“2018 Convertible Notes Bond Hedge Transaction” has the meaning specified in the
definition of the term “2018 Convertible Notes Call Transaction”.

“2018 Convertible Notes Call Transaction” means call option transactions
relating to the Borrower’s common stock purchased by Borrower in connection with
the issuance of the 2018 Convertible Senior Notes from certain Initial
Purchasers (or their affiliates) (each a “2018 Option Counterparty” and,
collectively, the “2018 Option Counterparties”) pursuant to those certain
confirmations of terms and conditions dated December 12, 2013 and December 16,
2013, the 2002 ISDA Equity Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc., and related agreements in
the form of the ISDA 2002 Master Agreement between the Borrower and each
applicable 2018 Option Counterparty, the purchase price for which the Borrower
paid to the 2018 Option Counterparties in full on December 20, 2013 (each, a
“2018 Convertible Notes Bond Hedge Transaction”), and warrant transactions
relating to the Borrower’s common stock sold by Borrower to the respective 2018
Option Counterparties substantially concurrently with such purchase pursuant to
those certain confirmations of terms and conditions dated December 12, 2013 and
December 16, 2013, the 2002 ISDA Equity Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc. and related agreements in
the form of the ISDA 2002 Master Agreement between the Borrower and each
applicable 2018 Option Counterparty, all of the proceeds of which sale the
Borrower received from the 2018 Option Counterparties on December 20, 2013
(each, a “2018 Convertible Notes Warrant Transaction”).

“2018 Convertible Notes Warrant Transaction” has the meaning specified in the
definition of the term “2018 Convertible Notes Call Transaction”.

“2018 Convertible Senior Notes” means the 2.00% convertible senior notes due
October 1, 2018 in an initial aggregate principal amount of $600,000,000 issued
by the Borrower on December 20, 2013.

“2018 Convertible Senior Notes Indenture” means the Indenture, dated as of
December 20, 2013, by and between Borrower and Wilmington Trust, National
Association, as Trustee, governing and pursuant to which the 2018 Convertible
Senior Notes are issued.

 

42



--------------------------------------------------------------------------------

“2018 Refinancing Convertible Bond Indebtedness” has the meaning specified in
Section 7.03(l).

“2018 Option Counterparty” and “2018 Option Counterparties” have the meanings
specified in the definition of the term “2018 Convertible Notes Call
Transaction”.

“2020 Convertible Notes Bond Hedge Transaction” has the meaning specified in the
definition of the term “2020 Convertible Notes Call Transaction”.

“2020 Convertible Notes Call Transaction” means call option transactions
relating to the Borrower’s common stock purchased by Borrower in connection with
an issuance of the 2020 Convertible Senior Notes from certain Initial Purchasers
(or their affiliates) (each a “2020 Option Counterparty” and, collectively, the
“2020 Option Counterparties”) pursuant to those certain confirmations of terms
and conditions dated June 4, 2014 the 2002 ISDA Equity Derivatives Definitions
published by the International Swaps and Derivatives Association, Inc., and
related agreements in the form of the ISDA 2002 Master Agreement between the
Borrower and each applicable 2020 Option Counterparty, the purchase price for
which the Borrower shall pay to the 2020 Option Counterparties in full on or
about June 9, 2014 (each, a “2020 Convertible Notes Bond Hedge Transaction”),
and warrant transactions relating to the Borrower’s common stock sold by
Borrower to the respective 2020 Option Counterparties substantially concurrently
with such purchase pursuant to those certain confirmations of terms and
conditions dated June 4, 2014, the 2002 ISDA Equity Derivatives Definitions
published by the International Swaps and Derivatives Association, Inc. and
related agreements in the form of the ISDA 2002 Master Agreement between the
Borrower and each applicable 2020 Option Counterparty, all of the proceeds of
which sale the Borrower shall receive from the 2020 Option Counterparties on or
about June 9, 2014 substantially concurrently with the Borrower’s payment of the
purchase price to the 2020 Option Counterparties (each, a “2020 Convertible
Notes Warrant Transaction”).

“2020 Convertible Notes Warrant Transaction” has the meaning specified in the
definition of the term “2020 Convertible Notes Call Transaction”.

“2020 Convertible Senior Notes” means the convertible senior notes due
January 15, 2020 in an aggregate principal amount of up to $600,000,000 to be
issued by the Borrower on or about June 9, 2014.

“2020 Convertible Senior Notes Indenture” means the Indenture, by and between
Borrower and Wilmington Trust, National Association, as Trustee, governing and
pursuant to which the 2020 Convertible Senior Notes are issued, which has the
terms and provisions that are substantially similar to those described in
Borrower’s Preliminary Offering Memorandum relating to the 2020 Convertible
Senior Notes, dated June 4, 2014, as supplemented by the pricing terms disclosed
to the Lenders on June 4, 2014.

“2020 Option Counterparty” and “2020 Option Counterparties” have the meanings
specified in the definition of the term “2020 Convertible Notes Call
Transaction”.

“2020 Refinancing Convertible Bond Indebtedness” has the meaning specified in
Section 7.03(l).

 

43



--------------------------------------------------------------------------------

“2021 Convertible Notes Bond Hedge Transaction” has the meaning specified in the
definition of the term “2021 Convertible Notes Call Transaction”.

“2021 Convertible Notes Call Transaction” means call option transactions
relating to the Borrower’s common stock purchased by Borrower in connection with
an issuance of the 2021 Convertible Senior Notes from certain Initial Purchasers
(or their affiliates) (each a “2021 Option Counterparty” and, collectively, the
“2021 Option Counterparties”) pursuant to those certain confirmations of terms
and conditions dated December 12, 2013 and December 16, 2013, the 2002 ISDA
Equity Derivatives Definitions published by the International Swaps and
Derivatives Association, Inc., and related agreements in the form of the ISDA
2002 Master Agreement between the Borrower and each applicable 2021 Option
Counterparty, the purchase price for which the Borrower paid to the 2021 Option
Counterparties in full on December 20, 2013 (each, a “2021 Convertible Notes
Bond Hedge Transaction”), and warrant transactions relating to the Borrower’s
common stock sold by Borrower to the respective 2021 Option Counterparties
substantially concurrently with such purchase pursuant to those certain
confirmations of terms and conditions dated December 12, 2013 and December 16,
2013, the 2002 ISDA Equity Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc. and related agreements in
the form of the ISDA 2002 Master Agreement between the Borrower and each
applicable 2021 Option Counterparty, all of the proceeds of which sale the
Borrower received from the 2021 Option Counterparties on December 20, 2013
(each, a “2021 Convertible Notes Warrant Transaction”).

“2021 Convertible Notes Warrant Transaction” has the meaning specified in the
definition of the term “2021 Convertible Notes Call Transaction”.

“2021 Convertible Senior Notes” means the 2.75% convertible senior notes due
January 1, 2021, in an initial aggregate principal amount of $600,000,000 issued
by the Borrower on December 20, 2013.

“2021 Convertible Senior Notes Indenture” means the Indenture, dated as of
December 20, 2013, by and between Borrower and Wilmington Trust, National
Association, as Trustee, governing and pursuant to which the 2021 Convertible
Senior Notes are issued.

“2021 Refinancing Convertible Bond Indebtedness” has the meaning specified in
Section 7.03(l).

“2021 Option Counterparty” and “2021 Option Counterparties” have the meanings
specified in the definition of the term “2021 Convertible Notes Call
Transaction”.

“2022 Convertible Notes Call Transaction” means one or more capped call option
transactions relating to the Borrower’s common stock purchased by Borrower in
connection with an issuance of the 2022 Convertible Senior Notes from one or
more of the Initial Purchasers (or their affiliates) (each a “2022 Option
Counterparty” and, collectively, the “2022 Option Counterparties”) pursuant to
those certain confirmations of terms and conditions dated January 20, 2015 in
connection with the issuance of the initial 2022 Convertible Senior Notes (“Base
Capped Call Confirmation”) and subsequent confirmations of terms and conditions
(if any) in connection with the issuance of additional 2022 Convertible Senior
Notes (“Additional Capped

 

44



--------------------------------------------------------------------------------

Call Confirmations”), the 2002 ISDA Equity Derivatives Definitions published by
the International Swaps and Derivatives Association, Inc., and related
agreements in the form of the ISDA 2002 Master Agreement between the Borrower
and each applicable 2022 Option Counterparty, the purchase price for which the
Borrower shall pay to the 2022 Option Counterparties in full for the Based
Capped Call Confirmation on or about January 20, 2015 and for the Additional
Capped Call Confirmation, substantially concurrently with the issuance of the
additional 2022 Convertible Senior Notes.

“2022 Convertible Senior Notes” means the convertible senior notes due April 15,
2022 in an aggregate principal amount of up to $500,000,000 issued by the
Borrower on or about January 27, 2015.

“2022 Convertible Senior Notes Indenture” means the Indenture, by and between
Borrower and Wilmington Trust, National Association, as Trustee, governing and
pursuant to which the 2022 Convertible Senior Notes are issued, which has the
terms and provisions that are substantially similar to those described in
Borrower’s Preliminary Offering Memorandum relating to the 2022 Convertible
Senior Notes, dated January 20, 2015, as supplemented by the pricing terms
disclosed to the Lenders.

“2022 Option Counterparty” and “2022 Option Counterparties” have the meanings
specified in the definition of the term “2022 Convertible Notes Call
Transaction”.

“2022 Refinancing Convertible Bond Indebtedness” has the meaning specified in
Section 7.03(l).

“2023 Additional Capped Call Confirmations” has the meaning specified in the
definition of the term “2023 Convertible Notes Call Transaction”.

“2023 Base Capped Call Confirmation” has the meaning specified in the definition
of the term “2023 Convertible Notes Call Transaction”.

“2023 Convertible Notes Call Transaction” means one or more capped call option
transactions relating to the Borrower’s common stock purchased by Borrower in
connection with an issuance of the 2023 Convertible Senior Notes from one or
more of the Initial Purchasers (or their affiliates) (each a “2023 Option
Counterparty” and, collectively, the “2023 Option Counterparties”) pursuant to
those certain confirmations of terms and conditions dated on or about May 7,
2015 in connection with the issuance of the initial 2023 Convertible Senior
Notes (“2023 Base Capped Call Confirmation”) and subsequent confirmations of
terms and conditions (if any) in connection with the issuance of additional 2023
Convertible Senior Notes (“2023 Additional Capped Call Confirmations”), the 2002
ISDA Equity Derivatives Definitions published by the International Swaps and
Derivatives Association, Inc., and related agreements in the form of the ISDA
2002 Master Agreement between the Borrower and each applicable 2023 Option
Counterparty, the purchase price for which the Borrower shall pay to the 2023
Option Counterparties in full for the 2023 Based Capped Call Confirmation on or
about May 7, 2015 and for the 2023 Additional Capped Call Confirmation,
substantially concurrently with the issuance of the additional 2023 Convertible
Senior Notes.

 

45



--------------------------------------------------------------------------------

“2023 Convertible Senior Notes” means the convertible senior notes due May 15,
2023 in an aggregate principal amount of up to $500,000,000 issued by the
Borrower on or about May 13, 2015.

“2023 Convertible Senior Notes Indenture” means the Indenture, by and between
Borrower and Wilmington Trust, National Association, as Trustee, governing and
pursuant to which the 2023 Convertible Senior Notes are issued, which has the
terms and provisions that are substantially similar to those described in
Borrower’s Preliminary Offering Memorandum relating to the 2023 Convertible
Senior Notes, dated on or about May 6, 2015, as supplemented by the pricing
terms disclosed to the Lenders.

“2023 Option Counterparty” and “2023 Option Counterparties” have the meanings
specified in the definition of the term “2023 Convertible Notes Call
Transaction”.

“2025 Additional Capped Call Confirmations” has the meaning specified in the
definition of the term “2025 Convertible Notes Call Transaction”.

“2025 Base Capped Call Confirmation” has the meaning specified in the definition
of the term “2025 Convertible Notes Call Transaction”.

“2025 Convertible Notes Call Transaction” means one or more capped call option
transactions relating to the Borrower’s common stock purchased by Borrower in
connection with an issuance of the 2025 Convertible Senior Notes from one or
more of the Initial Purchasers (or their affiliates) (each a “2025 Option
Counterparty” and, collectively, the “2025 Option Counterparties”) pursuant to
those certain confirmations of terms and conditions dated on or about May 7,
2015 in connection with the issuance of the initial 2025 Convertible Senior
Notes (“2025 Base Capped Call Confirmation”) and subsequent confirmations of
terms and conditions (if any) in connection with the issuance of additional 2025
Convertible Senior Notes (“2025 Additional Capped Call Confirmations”), the 2002
ISDA Equity Derivatives Definitions published by the International Swaps and
Derivatives Association, Inc., and related agreements in the form of the ISDA
2002 Master Agreement between the Borrower and each applicable 2025 Option
Counterparty, the purchase price for which the Borrower shall pay to the 2025
Option Counterparties in full for the 2025 Based Capped Call Confirmation on or
about May 7, 2015 and for the 2025 Additional Capped Call Confirmation,
substantially concurrently with the issuance of the additional 2025 Convertible
Senior Notes.

“2025 Convertible Senior Notes” means the convertible senior notes due May 15,
2025 in an aggregate principal amount of up to $500,000,000 issued by the
Borrower on or about May 13, 2015.

“2025 Convertible Senior Notes Indenture” means the Indenture, by and between
Borrower and Wilmington Trust, National Association, as Trustee, governing and
pursuant to which the 2025 Convertible Senior Notes are issued, which has the
terms and provisions that are substantially similar to those described in
Borrower’s Preliminary Offering Memorandum relating to the 2025 Convertible
Senior Notes, dated on or about May 6, 2015, as supplemented by the pricing
terms disclosed to the Lenders.

 

46



--------------------------------------------------------------------------------

“2025 Option Counterparty” and “2025 Option Counterparties” have the meanings
specified in the definition of the term “2025 Convertible Notes Call
Transaction”.

“2025 Refinancing Convertible Bond Indebtedness” has the meaning specified in
Section 7.03(l).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For the purposes of calculating the amount of any Investment permitted
hereunder among the Borrower and its Subsidiaries resulting from a series of
related transactions occurring on a substantially concurrent basis, such amount
shall be deemed to be the aggregate amount of such Investments outstanding (but
without duplication) after giving effect to all such substantially concurrent
related transactions, and such related transactions shall not be prohibited
notwithstanding anything herein to the contrary so long as the Investment in the
ultimate recipient is permitted hereunder.

 

47



--------------------------------------------------------------------------------

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, in a manner consistent with
that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(b) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 [Reserved].

1.06 [Reserved].

1.07 [Reserved].

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Subject to the terms and conditions set forth herein, each Initial Lender
severally agrees to make, on the Closing Date, loans (each such loan, a “Tranche
A-1 Term Loan”) to the Borrower in Dollars in an aggregate amount equal to such
Lender’s Tranche A-1 Commitment. Subject to Section 2.05, all amounts owed
hereunder with respect to the Term Loans shall be paid in full no later than the
Maturity Date. Each Lender’s Tranche A-1 Commitment shall terminate immediately
and without further action on the Closing Date after giving effect to the
funding of such Lender’s Tranche A-1 Term Loan on such date.

(b) Subject to the terms and conditions set forth herein, each Initial Lender
severally agrees to make, on the Closing Date, loans (each such loan, a “Tranche
A-2 Term Loan”) to the Borrower in Dollars in an aggregate amount equal to such
Lender’s Tranche A-2 Commitment. Subject to Section 2.05, all amounts owed
hereunder with respect to the Tranche A-2 Term Loans shall be paid in full no
later than the Maturity Date. Each Lender’s Tranche A-2 Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche A-2 Term Loan on such
date.

 

48



--------------------------------------------------------------------------------

(c) Any amount borrowed under this Section 2.01 and subsequently repaid or
prepaid may not be reborrowed.

2.02 Borrowings, Conversions and Continuations of Term Loans.

(a) Each Committed Borrowing and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. three (3) Business Days prior to
the requested date of any Committed Borrowing of or continuation of Eurocurrency
Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Committed Borrowing of or continuation
of Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing or a continuation of Loans that is a Eurocurrency Rate Loan,
(ii) the requested date of the Committed Borrowing (which may only be the
Closing Date) or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of the Term Loans to be borrowed or continued
and (iv) the duration of the Interest Period with respect thereto. If the
Borrower fails to give a timely notice requesting a continuation, then the
applicable Term Loans shall be converted to applicable Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Committed Borrowing of or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Each Committed Borrowing of Base Rate Loans or conversion of Base Rate
Loans to Eurocurrency Rate Loans (which shall be permitted hereunder) shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone, provided, that any such telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. on the requested date of any Committed Borrowing and not
later than 1:00 p.m. three Business Days prior to the conversion to Eurocurrency
Rate Loans and any such requested Committed Borrowing or conversion of a Term
Loan shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each such Lender
of the details of any automatic conversion to Base Rate Loans, as described in
the preceding subsection. Each Lender shall make the amount of its Term Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Closing Date. Upon satisfaction
of the applicable conditions set forth in Section 4.01, the Administrative Agent
shall make all funds so received

 

49



--------------------------------------------------------------------------------

available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Term Loans may be
requested as or continued as Eurocurrency Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(e) After giving effect to all Committed Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect with
respect to Loans.

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments.

(a) The Borrower may, upon notice from the Borrower to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
subject to the payment of the call premium set forth in Section 2.05(b), if
applicable; provided that (i) such notice must be received by the Administrative
Agent not later than (A) 1:00 p.m. three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) 11:00 a.m. on the date of
prepayment of Base Rate Loans; and (ii) (A) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof and (B) any prepayment of Loans that are Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein along with any applicable call premium set
forth in Section 2.05(b). Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, the applicable call
premium set forth in Section 2.05(b) together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied ratably
to the Tranche A-1 Term Loans and Tranche A-2 Term Loans, and such payment shall
be paid to the Lenders in accordance with their respective Applicable
Percentages.

 

50



--------------------------------------------------------------------------------

(b) Call Protection.

(i) Payments on or prior to January 11, 2017. In the event all or any portion of
the Loans (A) are repaid through any voluntary repayments, (B) prepaid,
effectively refinanced, replaced or repriced (including, in each case of the
foregoing clauses (A) or (B), in connection with any exercise of the Borrower’s
right to replace any Lender in accordance with Section 10.13), (C) are prepaid
pursuant to Section 2.05(g) or (D) are paid after acceleration (whether such
acceleration is automatic (including pursuant to the proviso of Section 8.02) or
has been declared (including pursuant to clause (b) of Section 8.02) or occurs
otherwise), in each case on or prior to January 11, 2017, such repayments,
prepayments, refinancings, replacements or repricings shall be made (and the
Borrower shall promptly, on or prior to the effective date of such repayment,
prepayment, refinancing, replacement or repricing, pay or cause the payment of)
a premium in an amount (the “Yield Maintenance Amount”) equal to the net present
value of the sum of (I) the Applicable Rate applicable to Eurocurrency Rate
Loans plus (II) the greater of (1) the Eurocurrency Rate “floor” (i.e. 1.00%)
and (2) the Eurocurrency Rate (assuming an Interest Period of three months in
effect on the date on which such repayment, prepayment, refinancing,
replacement, repricing or payment is made), in each case of (I) and (II) above,
calculated as a rate per annum on the amount of the principal of such Loans are
repaid, prepaid, refinanced, replaced or repriced that would have occurred from
the date of such repayment, prepayment, refinancing, replacement or repricing
through and including January 11, 2017 plus (III) the premium on the amount of
the principal of such Loans repaid, prepaid, refinanced, replaced or repriced
that would have been payable on such Loans had such repayment, prepayment,
refinancing, replacement or repricing been made on January 12, 2017 pursuant to
clause (ii) below (i.e., 5.00% of the aggregate principal amount of the Loans
being repaid, prepaid, refinanced, replaced or repriced on such date) (in each
case, computed on the basis of actual days elapsed over a year of 360 days and
using a discount rate equal to sum of the Treasury Rate as of the Business Day
immediately before the date such repayment, prepayment, refinancing, replacement
or repricing plus 50 basis points); provided, that, in no event shall the Yield
Maintenance Amount be less than 5.00% of the aggregate principal amount of the
Loans being repaid, prepaid, refinanced, replaced or repriced on such date.

(ii) Payments following January 11, 2017. In the event all or any portion of the
Loans (A) are repaid through any voluntary repayments, (B) prepaid, effectively
refinanced, replaced or repriced (including, in each case of the foregoing
clauses (A) or (B), in connection with any exercise of the Borrower’s right to
replace any Lender in accordance with Section 10.13), (C) are prepaid pursuant
to Section 2.05(g) or (D) are paid after acceleration (whether such acceleration
is automatic (including pursuant to the proviso of Section 8.02) or has been
declared (including pursuant to clause (b) of Section 8.02) or occurs
otherwise), such repayment, prepayment, refinancing, replacement or repricing
will be made at 105.0% of the principal amount so repaid, prepaid, refinanced,
replaced or repriced if such repayment, prepayment, refinancing, replacement or
repricing occurs after January 11, 2017, but on or prior to January 11, 2018. No
call premium will be required after January 11, 2018.

(c) [Reserved].

 

51



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Subject to Section 2.05(j), no later than the first Business Day following
the date of receipt by the Borrower or any of its Subsidiaries of any Net Asset
Sale Proceeds (excluding Net Asset Sale Proceeds from the Apollo TERP Sale), the
Borrower shall apply 100% of the Net Asset Sale Proceeds received to make
prepayments in accordance with Section 2.05(h); provided, that (i) so long as no
Default or Event of Default shall have occurred and be continuing, and (ii) to
the extent that aggregate Net Asset Sale Proceeds from the Closing Date through
the applicable date of determination do not exceed $100,000,000, the Borrower
shall have the option, directly or through one or more of its Subsidiaries, to
use such Net Asset Sale Proceeds for permitted acquisitions, Capital
Expenditures or otherwise reinvest such Net Asset Sale Proceeds in other assets
that are not classified as current assets, in each case, (x) that are used or
useful in the business of the Borrower and its Subsidiaries and (y) that
comprise Collateral to the extent such property or asset sold or otherwise
Disposed of was Collateral, within one year of receipt of such Net Asset Sale
Proceeds (subject to, if the Borrower or the applicable Subsidiary enters into a
binding commitment to reinvest such proceeds not later than the end of such
one-year period with the good faith expectation that such proceeds will be
applied to satisfy such reinvestment commitment within one hundred eighty
(180) days, an extension for a period of up to an additional one hundred eighty
(180) days from the end of such one-year period).

(f) Subject to Section 2.05(j), no later than the first Business Day following
the date of receipt by the Borrower or any of its Subsidiaries, or
Administrative Agent, of any Net Insurance/Condemnation Proceeds, the Borrower
shall apply 100% of the Net Insurance/Condemnation Proceeds received to make
prepayments in accordance with Section 2.05(h); provided, that (i) so long as no
Default or Event of Default shall have occurred and be continuing, and (ii) to
the extent that aggregate Net Insurance/Condemnation Proceeds from the Closing
Date through the applicable date of determination which are not used or
committed to repair, restore or replace the affected assets do not exceed
$50,000,000, the Borrower shall have the option, directly or through one or more
of its Subsidiaries to invest such Net Insurance/Condemnation Proceeds in other
long term assets, in each case, (x) that are useful in the business of the
Borrower and its Subsidiaries and (y) that comprise Collateral to the extent
such property or asset lost, taken or sold or otherwise Disposed of was
Collateral, within one year of receipt thereof (subject to, if the Borrower or
the applicable Subsidiary enters into a binding commitment to reinvest such
proceeds not later than the end of such one-year period with the good faith
expectation that such proceeds will be applied to satisfy such reinvestment
commitment within one hundred eighty (180) days, an extension for a period of up
to an additional one hundred eighty (180) days from the end of such one-year
period).

(g) Subject to Section 2.05(j), on the date of receipt by the Borrower or any of
its Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
the Borrower or any of its Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 7.03), the Borrower
shall apply an amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, to make prepayments in
accordance with Section 2.05(h).

 

52



--------------------------------------------------------------------------------

(h) Mandatory prepayments pursuant to this Section 2.05 shall be applied in the
following order of priority:

(A) pro rata to prepay that portion of the Obligations constituting unpaid
principal of the outstanding Loans in accordance with the respective outstanding
principal amounts thereof plus all accrued interest on the amount prepaid, the
applicable call premium set forth in Section 2.05(b) together with any
additional amounts required pursuant to Section 3.05, in each case ratably
between Tranche A-1 Term Loans and Tranche A-2 Term Loans; provided that if at
the time any amount is required to be paid pursuant to pursuant to clause (e),
(f) or (g) of this Section 2.05, the Borrower is required to offer to repurchase
Second Lien Convertible Notes or Other Pari Passu Lien Debt pursuant to the
terms of the Second Lien Note Documents or Other Pari Passu Lien Debt Documents
(such Second Lien Convertible Notes or Other Pari Passu Lien Debt required to be
offered to be so repurchased, “Other Applicable Indebtedness”), then Borrower
may apply such prepayment on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Loans and Other Applicable
Indebtedness at such time; provided, further that the portion of such Cash
proceeds allocated to Other Applicable Indebtedness shall not exceed the amount
of such Cash proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Cash proceeds shall be allocated to the Loans in accordance with the terms
hereof) to the prepayment of the Loans and to the repurchase of Other Applicable
Indebtedness, and the amount of prepayment of the Loans that would have
otherwise been required pursuant to clause (e), (f) or (g) of this Section 2.05,
as applicable, shall be reduced accordingly; provided further that to the extent
the holders of Other Applicable Indebtedness decline to have such Indebtedness
repaid, the declined amount shall promptly (and in any event within 10 Business
Days after the date of such rejection) be applied to prepay the Loans in
accordance with the terms hereof; and

(B) the balance, if any, following the payment in full of such Obligations, and
the obligations with respect to such Other Applicable Indebtedness, to be
retained by the Borrower.

(i) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment required to be made pursuant to clause (e), (f) or (g) of
this Section 2.05 at least five (5) Business Days (or such shorter time agreed
to by the Administrative Agent in its discretion) prior to the date of such
prepayment (a “Prepayment Notice”). Each such Prepayment Notice shall contain a
certificate of a Responsible Officer (A) demonstrating the calculation of the
amount of the applicable net proceeds (or reasonable good faith estimate
thereof), (B) either specifying the projected date of such prepayment (which in
no event shall be after the date of prepayment required pursuant to
Section 2.05(e) or (f), as applicable) or notice of the Borrower’s intent to
exercise its option to reinvest such amounts as provided under Sections 2.05(e)
and (f), as applicable and (C) provide a reasonably detailed calculation of the
amount of such prepayment (or reasonable good faith estimate thereof). The
Administrative Agent will promptly notify each Lender of the contents of such
Prepayment Notice and of such Lender’s pro rata

 

53



--------------------------------------------------------------------------------

share of the applicable prepayment. In the event that the Borrower shall
subsequently determine that the actual amount received exceeded or was less than
the amount set forth in such certificate, the Borrower shall promptly deliver a
supplemental Prepayment Notice to the Administrative Agent, which, in addition
to the requirements of the initial Prepayment Notice with respect to such
mandatory prepayment, shall contain a certificate of a Responsible Officer
demonstrating the derivation of such excess or shortfall. The procedures
described in this Section 2.05(i) with respect to the making of such prepayment
shall be followed with respect to such excess.

(j) Notwithstanding any provision of clause (e), (f) or (g) of this Section 2.05
to the contrary, amounts required to be applied to the First Lien Loan
Obligations pursuant to clause (e), (f) or (g) of Section 2.05 of the First Lien
Credit Agreement shall be first applied to the First Lien Loan Obligations
pursuant to Section 2.05(h) of the First Lien Credit Agreement (including to
cash collateralize Letters of Credit) and to the extent actually so applied
shall on a dollar-for-dollar basis reduce the amount required to be applied
toward prepayment pursuant to clause (e), (f) or (g) of this Section 2.05, as
applicable (it being understood and agreed, for the avoidance of doubt, that to
the extent any balance is to be retained by the Borrower in accordance with
Section 2.05(h) of the First Lien Credit Agreement, such balances shall instead
be used to make prepayments hereunder pursuant to clause (h) of this
Section 2.05).

2.06 [Reserved].

2.07 Repayment of Loans. On the Maturity Date, the Borrower shall repay the
aggregate principal amount of Term Loans made to the Borrower outstanding on
such date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Loan that is a Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate and (ii) each Loan that is a Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate.

(b) (i) If any event or condition that constitutes an Event of Default under
8.01(a), 8.01(f) or 8.01(g) or that, with the giving of any notice, the passage
of time, or both, would be an Event of Default under 8.01(a), 8.01(f) or 8.01(g)
occurs, all Obligations then outstanding shall thereafter bear interest at the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the principal amount of the outstanding Loans becoming due and payable
prior to the Maturity Date, all Obligations then outstanding shall thereafter
bear interest at the Default Rate to the fullest extent permitted by applicable
Laws.

(iii) If a Default or Event of Default exists (other than a Default or Event
Default described in clause (i) of this Section 2.08(b)), and clause (ii) of
Section 2.08(b) does not apply, the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at the Default Rate upon the
request of the Required Lenders, to the fullest extent permitted by applicable
Laws.

 

54



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement as a Lender of Tranche A-1 Term Loans on the Closing Date, as fee
compensation for the funding of such Lender’s Tranche A-1 Term Loan, a closing
fee in an amount equal to 4.00% of the stated principal amount of such Lender’s
Tranche A-1 Term Loan, payable to such Lender from the proceeds of its Tranche
A-1 Term Loan as and when funded on the Closing Date. Such closing fee will be
in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

(b) The Borrower agrees to pay to each Fronting Arranger, as fee compensation
for the funding of its Term Loans, an amount equal to $107,582,936.84 (the
“Fronting Compensation Fee”), based on its pro rata portion of such Fronting
Compensation Fee (calculated by dividing the amount of the Term Loans such
Fronting Arranger funded on the Closing Date by the amount of all Term Loans all
such Fronting Arrangers funded on the Closing Date, the “Arrangers Pro Rata
Share”)), payable on the earliest of (i) the 13th calendar day following the
Closing Date, (ii) the date on which all of the Persons identified on Schedule
2.09 (the “Schedule 2.09 Lenders”) have purchased the Loans for which trades
have been entered into on or prior to the Closing Date (pursuant to an
Assignment and Assumption with the Fronting Arrangers) (the “Committed Trade
Loans”) or (iii) the occurrence of an Event of Default under Section 8.01(f) or
8.01(g), in the case of clause (iii) all of the Fronting Compensation Fee
deposited on the Closing Date shall be immediately due and payable to the
Fronting Arrangers. The date that is the earlier of the date in clause (i) and
clause (ii) is hereinafter referred to as the “Blocked Account Termination
Date”.

On the Closing Date, the Borrower shall deposit the Fronting Compensation Fee in
a non-interest bearing Deposit Account with Deutsche Bank that is subject to an
agreement in form and substance reasonably satisfactory to the Fronting
Arrangers pursuant to which Deutsche Bank shall agree to comply with the
Administrative Agent’s instructions with respect to the disposition of funds in
such Deposit Account without further consent of the Borrower (the “Blocked
Account Agreement”). The Administrative Agent, for the benefit of the Fronting
Arrangers, shall maintain sole dominion and control over such Deposit Account
(such account, the “Fronting Compensation Fee Account”). The Borrower hereby
grants to the Administrative Agent, for the benefit of the Fronting Arrangers, a
security interest in and continuing lien on all of the Borrower’s right, title
and interest in and to the Fronting Compensation Fee Account, funds on deposit
therein and the proceeds thereof, and notwithstanding anything herein or in any
other Loan Document to the contrary, no Lender (other than the Fronting
Arrangers) shall have any right to or claim in the Fronting Compensation Fee
Account or funds on deposit therein.

 

55



--------------------------------------------------------------------------------

The Fronting Compensation Fee shall be reduced based upon the amount of the
Loans purchased by such of those Schedule 2.09 Lenders as have purchased their
Committed Trade Loans and satisfied their trades, in an amount equal to the sum
of (a) $0.21778826 for every $1.00 so purchased and (b) 4.00% of the amount of
Tranche A-2 Term Loans so purchased. Each Fronting Arranger confirms that one or
more Schedule 2.09 Lenders has executed trades on or prior to the Closing Date
with such Fronting Arranger that will, if executed in accordance with their
terms, cause the Fronting Compensation Fee payable to such Fronting Arranger to
be reduced to zero. On the Blocked Account Termination Date, the aggregate
amount of such reductions shall be returned to the Borrower (and the
Administrative Agent agrees to transfer any such amounts to another Deposit
Account as directed by the Borrower) and any amount remaining on deposit in the
Fronting Compensation Fee Account shall be paid to the Fronting Arranger in
accordance with their Arrangers Pro Rata Share.

(c) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
fees in the amounts and at the times set forth in the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (other than if determined by reference to the Federal Funds Effective
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed, and all computations of interest for Base Rate
Loans if determined by reference to the Federal Funds Effective Rate shall be
made on the basis of a year of 360 days and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

56



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

A notice of the Administrative Agent to the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.

 

57



--------------------------------------------------------------------------------

The failure of any Lender to make any Term Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Term
Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. Subject to the Intercreditor Agreement, if
any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Term Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Term Loans and accrued interest
thereon greater than its pro rata share thereof as provided herein (for the
avoidance of doubt, payments of the Fronting Compensation Fee pursuant to
Section 2.09(b) is payable to the Fronting Arrangers in accordance with their
Arrangers Pro Rata Share), then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
Cash at face value) participations in the Term Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans and other amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loans to any
assignee or Participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Borrower Request. The Borrower may by written notice to the Administrative
Agent elect to request prior to the date that is 30 days after the Closing Date
(the “Incremental Termination Date”), the establishment of one new term loan
commitment (an “Incremental Term

 

58



--------------------------------------------------------------------------------

Commitment”), in an aggregate amount not in excess of $200,000,000. Such notice
shall specify (i) the date (the “Increase Effective Date”) on which the Borrower
proposes that the Incremental Term Commitments shall be effective, which shall
be a date not later than the Incremental Termination Date and (ii) the identity
of each Eligible Assignee to whom the Borrower proposes any portion of such
Incremental Term Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Term Commitment. The Incremental Term Commitment shall
be in an aggregate amount of not less than $10,000,000 or any whole multiple of
$500,000 in excess thereof.

(b) Conditions. The Incremental Term Commitments shall become effective as of
the Increase Effective Date; provided that:

(i) each of the following conditions shall be satisfied:

(A) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(B) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date;

(C) the Borrower shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent;

(D) the Administrative Agent shall have received a Loan Notice in accordance
with the requirements of Section 2.02(a);

(E) no warrants or other equity shall be issued in connection with the Term
Loans made pursuant to Incremental Term Commitments other than warrants at an
exercise price of $.01 per share to purchase shares of common stock of the
Borrower as long as such warrants are for 39,526 or fewer shares of common stock
of the Borrower per $1,000,000 of such Term Loans made pursuant to such
Incremental Term Commitments, and

(F) the proceeds of the Term Loans made under any Incremental Term Commitment
shall not be used to refinance, repay, prepay, redeem, defease, purchase or
otherwise satisfy (including through an exchange, cancellation, satisfaction or
discharge of) any Convertible Senior Notes.

(c) Terms of New Loans and Commitments. The terms and provisions of Term Loans
made pursuant to Incremental Term Commitment shall be identical to the existing
Term Loans, except that the Applicable Rate for Term Loans made under the
Incremental Term Commitments shall be determined by the Borrower and the Lenders
of such Term Loans;

 

59



--------------------------------------------------------------------------------

provided that in the event that the Applicable Rate for any Term Loan made under
the Incremental Term Commitments is greater than the Applicable Rate for the
Tranche A-1 Term Loans made on the Closing Date, then the Applicable Rate for
the Tranche A-1 Term Loans made on the Closing Date shall be increased to the
extent necessary to equal the Applicable Rate for the Term Loans made under the
Incremental Term Commitments (and the Applicable Rate for the Tranche A-2 Term
Loans made on the Closing Date shall be increased by the same amount as any such
increase to the Tranche A-1 Term Loans); provided, further, that in determining
the Applicable Rate applicable to the Tranche A-1 Term Loans made on the Closing
Date and the Term Loans made under the Incremental Term Commitment, (x) original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower, in each case to the Lenders of the
Tranche A-1 Term Loans made on the Closing Date or the Lenders of the Term Loans
made under the Incremental Term Commitments shall be included as OID (with OID
being equated to interest based on an assumed two and one-half year life to
maturity) (provided that any warrants or other equity issued to the Lenders of
the Tranche A-1 Term Loans in connection with the Tranche A-1 Term Loans made on
the Closing Date shall be excluded from any determination or calculation under
or pursuant to this clause (x)), (y) customary arrangement or commitment fees
payable to the Arrangers (or their respective affiliates) in connection with the
Term Loans made on the Closing Date or to one or more arrangers (or their
respective affiliates) of the Term Loans made under the Incremental Term
Commitments shall be excluded; and (z) if the Eurocurrency Rate or Base Rate
“floor” for the Term Loans made under the Incremental Term Commitments is
greater than the Eurocurrency Rate or Base Rate “floor,” respectively, for the
Term Loans made on the Closing Date, the difference between such floor for the
Term Loans made under the Incremental Term Commitments and the Term Loans made
on the Closing Date shall be equated to an increase in the Applicable Rate for
purposes of this clause (c).

The Incremental Term Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Term Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Term Loans shall be deemed,
unless the context otherwise requires, to include references to Term Loans that
are made under the Incremental Term Commitments pursuant to this Agreement. This
Section 2.14 shall supersede any provisions in Section 10.01 to the contrary.

(d) Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its new Commitment.

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by

 

60



--------------------------------------------------------------------------------

the Security Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Security Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such class of Term Loans or any such new Commitments.

2.15 Defaulting Lenders.

(a) [Reserved].

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.13 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as
Borrower may request (so long as no Default or Event of Default shall have
occurred and be continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the applicable Term Loan
Exposure. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

61



--------------------------------------------------------------------------------

(g) In the event and on the date that each of the Administrative Agent and the
Borrower agrees in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Term Loan Exposure,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(h) No reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of any Lender that is not
a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If a Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Loan Party or
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the Loan
Party or Administrative Agent, as may be relevant, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

62



--------------------------------------------------------------------------------

(iii) If a Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted by the Borrower or the Administrative Agent
or paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The Borrower
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender, to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to

 

63



--------------------------------------------------------------------------------

the Administrative Agent under this clause (ii). The agreements in this clause
(ii) and Section 3.01(e) below shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Borrower hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdictions. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in this Section 3.01(e), the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A) or 3.01(e)(ii)(B)(I)-(IV) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower on behalf of the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

64



--------------------------------------------------------------------------------

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the expiration of
previously delivered forms or the request of the Borrower on behalf of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of IRS Form W-8BEN or W-8BEN-E claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(II) executed originals of IRS Form W-8ECI,

(III) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary

 

65



--------------------------------------------------------------------------------

for the Borrower or the Administrative Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(e)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(v) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable

 

66



--------------------------------------------------------------------------------

Lending Office to make, maintain or fund Eurocurrency Rate Loans, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Loans that are Base Rate Loans
to Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate Loan for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or (c) the Eurocurrency Rate Loan for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject the Administrative Agent or any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurocurrency Rate Loan made by
it, or change the basis of taxation of payments to the Administrative Agent or
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

 

67



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by the Administrative Agent or such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of the
Administrative Agent or such Lender, the Borrower will pay to the Administrative
Agent, or such Lender, as the case may be, such additional amount or amounts as
will compensate the Administrative Agent or such Lender, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Liquidity and Capital Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding liquidity or capital requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by

 

68



--------------------------------------------------------------------------------

such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional costs from such Lender.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, any payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02 then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

69



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING DATE

4.01 Conditions Precedent to the Closing Date. The effectiveness of this
Agreement and the agreement of each Lender to make the Credit Extensions
requested to be made on the Closing Date is subject to the satisfaction of, or
waiver in accordance with Section 10.01, prior to or concurrently with the
making of such Credit Extensions on the Closing Date of the following conditions
precedent (unless characterized as post-closing obligations pursuant to
Section 6.17 and set forth on Schedule 6.17):

(a) The Administrative Agent’s receipt of executed counterparts of this
Agreement and the Guaranty, each of which shall be originals or telecopies or
.pdf format files (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders.

(b) The Administrative Agent’s receipt of each of the agreements, documents,
instruments and other items set forth on the closing checklist attached hereto
as Schedule 4.01 (the “Closing Checklist”), each of which shall be originals or
telecopies or .pdf format files (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and the Arranger.

(c) Any fees required to be paid on or before the Closing Date shall have been
paid, including without limitation fees payable pursuant to Section 2.09;
provided, that such amounts may be funded with the proceeds of the Credit
Extension requested to be made on the Closing Date.

(d) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Agents (directly to such counsel if requested by the Agents) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Agents),
including without limitation, title premiums, survey charges and recording taxes
or fees; provided, that such amounts may be funded with the proceeds of the
Credit Extension requested to be made on the Closing Date.

(e) Each Loan Party shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Administrative Agent and

 

70



--------------------------------------------------------------------------------

Arranger. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Loan Documents or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.

(f) At least five (5) Business Days prior to the Closing Date (or such shorter
period agreed to by the Lenders), the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”).

(g) The Administrative Agent’s receipt of evidence that the Borrower and its
Subsidiaries shall have (i) repaid in full all Indebtedness under the Existing
Second Lien Credit Agreement, (ii) terminated any commitments to lend or make
other extensions of credit thereunder, and (iii) delivered to Administrative
Agent all documents or instruments necessary to release all Liens securing such
Indebtedness or other obligations of the Borrower and its Subsidiaries
thereunder being repaid on the Closing Date.

(h) The Administrative Agent’s evidence that the Borrower and its Subsidiaries
shall have (i) repaid in full all Indebtedness under the Existing Margin Loan
Agreement, (ii) terminated any commitments to lend or make other extensions of
credit thereunder and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing such Indebtedness or other
obligations of the Borrower and its Subsidiaries and other obligors thereunder
being repaid on the Closing Date.

(i) Borrower shall have obtained a consent from the First Lien Lenders
authorizing the transactions contemplated hereunder and under the Loan
Documents.

(j) The Administrative Agent’s receipt of a consolidated budget as customarily
prepared by management for its internal use, setting forth the forecasted
balance sheet, income statement, operating cash flows and Capital Expenditures
of the Borrower and its Subsidiaries for the period from the Closing Date
through the Maturity Date.

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower attesting to the fact that the proceeds of the requested
Loan will be used in compliance with Section 6.12.

(l) The representations and warranties of (i) the Borrower contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any
representation or warranty that is itself modified or qualified by materiality
or a “Material Adverse Effect” standard, such representation or warranty shall
be true and correct in all respects) on and as of the Closing Date and after
giving effect to the Credit Extension on the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.

 

71



--------------------------------------------------------------------------------

(m) No Default shall exist, or would result from the borrowing of the Term Loans
on the Closing Date or the application of the proceeds thereof.

(n) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements of Section 2.02(a).

(o) The security interests created pursuant to the Blocked Account Agreement
shall be effective and the Administrative Agent shall hold, for the benefit of
the Fronting Arrangers, a valid and perfected first priority security interest
in the Fronting Compensation Fee Account and the funds on deposit therein.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents and the First Lien Credit Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), and in respect of Subsidiaries that are not Loan Parties,
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document and First Lien Credit Document to which
such Person is party have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

72



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
(i) the filings referred to in Section 5.20 or otherwise required in order to
perfect, record or maintain the security interests granted under the Security
Documents and (ii) those that, if not obtained or made, would not reasonably be
expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The most recently delivered unaudited consolidated balance sheets of the
Borrower and its Subsidiaries, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in

 

73



--------------------------------------------------------------------------------

equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Borrower and each Material Subsidiary has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all
material real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, (i) interfere with the ability of the Borrower or any Material
Subsidiary, as applicable, to conduct its business as currently conducted or to
utilize such real property and assets for their intended purposes or
(ii) materially detract from the value of the real property. The property of the
Borrower and its Material Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01. The real property of the Borrower and its Material
Subsidiaries, taken as a whole, is in good operating order, condition and repair
(ordinary wear and tear excepted).

(b) Each of the Borrower and each Material Subsidiary has complied with all
material obligations under all material leases of real property to which it is a
party, and all such material leases are in full force and effect. Each of the
Borrower and each Material Subsidiary enjoys peaceful and undisturbed possession
under all such material leases to which it is a party.

(c) As of the Closing Date, the Borrower has not received any written notice of
any pending, nor does the Borrower have actual knowledge of any contemplated,
condemnation proceeding affecting the Mortgaged Properties or any sale or
Disposition thereof in lieu of condemnation.

(d) The Mortgaged Property of the Borrower and the Material Subsidiaries is
zoned in all material respects to permit the uses for which such property is
currently being used. The present uses of such Mortgaged Property and the
current operations of the Borrower’s and each Material Subsidiaries’ business
are not in material violation in any material respect of any provision of any
applicable building codes, subdivision regulations, fire regulations, health
regulations or building and zoning by-laws, the violation of which, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

(e) As of the Closing Date, none of the Borrower or any of its Material
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise Dispose of any Mortgaged Property
or any interest therein. No claim has been made and remains outstanding that any
of the Borrower’s or any Material Subsidiary’s use of any of its property does
or may violate the rights of any third party that, individually or in the
aggregate, has had, or would reasonably be expected to result in, a Material
Adverse Effect.

 

74



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

(a) The Borrower and its Subsidiaries conduct in the ordinary course of business
a review of the effect of any Environmental Laws, Environmental Liabilities and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower and its Subsidiaries have reasonably concluded
that such Environmental Laws, Environmental Liabilities and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of the Borrower and its
Subsidiaries are in compliance with all Environmental Laws and possess all
permits required for its operations pursuant to any Environmental Law, and
(ii) neither the Borrower nor its Subsidiaries are (A) conducting or funding any
investigation, remediation, remedial action or cleanup of any Hazardous
Materials or (B) subject to any pending, or to the knowledge of the Borrower,
threatened actions, suits, investigations, proceedings, claims or disputes
alleging that the Borrower or any of the Subsidiaries is in violation of any
Environmental Law or has any Environmental Liability.

5.10 Insurance. The properties of the Borrower and its Material Subsidiaries are
insured (i) with financially sound and reputable insurance companies that are
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates or (ii) through a captive insurance company
permitted by Section 6.07.

5.11 Taxes. The Borrower and its Material Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of the
Borrower, there is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Material Subsidiary thereof is party to any tax sharing agreement
other than the Tax Matters Agreement that constitutes a Borrower/SSL TopCo
Agreement or any tax matters agreement that constitutes a Borrower/YieldCo
Agreement or a Borrower/YieldCo II Agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to

 

75



--------------------------------------------------------------------------------

the best knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 or 430
of the Code or Section 302 or 303 of ERISA, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code or Section 302 of ERISA has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to result in a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) Except as, individually or in the aggregate, has not had or would not
reasonably be expected to have a Material Adverse Effect: (i) No ERISA Event has
occurred or is reasonably expected to occur; (ii) no Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower and
the Loan Parties have no direct Subsidiaries (other than those not material to
the interests of the Lenders) other than those included in the organizational
chart attached as Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens other than Liens permitted by
Section 7.01(l). As of September 30, 2015, the Borrower has no Subsidiaries
other than those included in the organizational chart attached as Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party (or by such other Person as indicated on such schedule) in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens other
than Liens permitted by Section 7.01(l). As of the Closing Date, the Borrower
has no material equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of any Committed Borrowing will be used directly
or indirectly to purchase or carry Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, in violation of any
of the provisions of Regulation T, U or X of the FRB or any other regulation
thereof or to violate the Securities Exchange Act of 1934.

 

76



--------------------------------------------------------------------------------

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940 or a “principal underwriter” of a “registered
investment company” (as such terms are defined in the Investment Company Act of
1940).

5.15 Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of the Borrower is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries own
and have retained all rights to, or otherwise possess the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
Internet domain names and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted, without conflict with the rights of any other
Person, except for conflicts that would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person, except as
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrower, threatened, which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

5.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.20 Security Documents. Until terminated in accordance with the terms thereof,
each of the Security Documents creates, as security for the Obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and Lien on all of the Collateral subject thereto from time to time
(except for a perfection of a Lien on any Foreign IP Rights to the extent the
cost of obtaining such perfection exceeds the practical benefit to the Lenders
afforded thereby (as reasonably determined by the Administrative Agent)), in
favor of the Administrative Agent or the Collateral Trustee, as applicable, for
the benefit of the Secured Parties referred to in the Security Documents,
superior to and prior to the rights of all third Persons other than rights of
the First Lien Agent and subject to no other Liens (other than Liens permitted
by Section 7.01 which would not have priority over the Liens securing the
Obligations (a) other than (i) Liens in favor of the First Lien Agent,
(ii) Liens permitted by Section 7.01(q) or (iii) Liens arising by operation of
Law, and (b) except for (i) Liens to the extent permitted by Section 7.01(b) and
(ii) pari passu Liens to the extent permitted by Section 7.01(v)); provided that
all filings and recordations required hereby and by the Security Documents are
properly filed and recorded. No filings or recordings are required in order to
perfect the security interests created under any Security Document except
(x) for filings or recordings required in connection with any such Security
Document which shall have been made, or for which satisfactory arrangements have
been made, upon or prior to the execution and delivery thereof (other than with
respect to any filings or recordings required to perfect the security interests
in Foreign IP Rights to the extent the cost of obtaining such perfection exceeds
the practical benefit to the Lenders afforded thereby (as reasonably determined
by the Administrative Agent) or in patents, trademarks, copyrights or other
intellectual property acquired after the Closing Date) or (y) as otherwise
contemplated by Section 6.17. All recording, stamp, intangible or other similar
taxes required to be paid by any Person under applicable legal requirements or
other laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.

5.21 PATRIOT Act. To the extent applicable, each Loan Party and its Subsidiaries
are in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended), including the United States Treasury Department’s Office of Foreign
Assets Control (“OFAC”) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.22 Related Agreements. The Borrower has delivered to the Administrative Agent
complete and correct copies of each First Lien Credit Document and of all
exhibits and schedules thereto in effect as of the date hereof.

 

78



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03)) cause (A) each Material Subsidiary (in the case of Sections 6.04, 6.07,
6.11, 6.13 and 6.14) and (B) each Subsidiary (in the case of Sections 6.06,
6.08, 6.09, 6.10, 6.12, 6.15 and 6.16) to:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2015), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, which financial
statements shall include, commencing with the annual financial statement for the
fiscal year ending December 31, 2015, any adjustments necessary to eliminate the
assets, liabilities and results of operation of Unrestricted Subsidiaries (which
may be in footnote form only) from such consolidated balance sheet and the
related consolidated statements of income or operations and cash flows;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending March 31, 2016), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, which financial statements shall
include (commencing with respect to YieldCo II and its subsidiaries, with the
first quarterly financial statement to be delivered after the initial public
offering of Equity Interest in YieldCo II) any adjustments necessary to
eliminate the assets, liabilities and results of operation of Unrestricted
Subsidiaries (which may be in footnote form only) from such consolidated balance
sheet and the related consolidated statements of income or operations and cash
flows;

 

79



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than sixty (60) days
following the commencement of each fiscal year of the Borrower, a consolidated
budget as customarily prepared by management for its internal use, setting forth
the forecasted balance sheet, income statement, operating cash flows and Capital
Expenditures of the Borrower and its Subsidiaries for the period covered
thereby;

(d) concurrently with the delivery of annual and quarterly financial statements
required by clauses (a) and (b) above, a reconciliation demonstrating in
reasonable detail the amount of Non-Recourse Project Indebtedness of all
Non-Recourse Subsidiaries.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) [Reserved];

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ending December 31, 2015), a duly completed
Compliance Certificate signed by the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;

 

80



--------------------------------------------------------------------------------

(g) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a list of all Subsidiaries of the Borrower; and

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically, and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent on behalf of any Lender
that requests delivery of such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly identified or designated
as such, which may include adding the word “PUBLIC” prominently on the first
page thereof; (x) by marking or otherwise identifying Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any

 

81



--------------------------------------------------------------------------------

Borrower Materials that are not marked “PUBLIC” or otherwise identified or
designated as suitable for distribution to Public Lenders as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”

6.03 Notices. Promptly, and in any event within three (3) days thereof, notify
the Administrative Agent:

(a) when the Borrower or any Subsidiary has any knowledge of the occurrence of
any Default;

(b) when a Responsible Officer of the Borrower has knowledge of any matter that
has resulted or would reasonably be expected to result in a Material Adverse
Effect, including (to the extent such matter has resulted or would reasonably be
expected to result in a Material Adverse Effect) (i) breach or non-performance
of, or any default under, a material Contractual Obligation of the Borrower or
any Subsidiary; (ii) any material dispute, litigation, investigation, proceeding
or suspension between the Borrower or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
material litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws or related to any
Environmental Liabilities; or (iv) any significant adverse change in the
Borrower’s or any Subsidiary’s relationship with, or any significant event or
circumstance which is in the Borrower’s reasonable judgment likely to adversely
affect the Borrower’s or any Subsidiary’s relationship with, (A) any customer
(or related group of customers) representing more than 10% of the Borrower’s
consolidated revenues during its most recent fiscal year, or (B) any supplier
which is material to the operations of the Borrower and its Subsidiaries
considered as an entirety;

(c) when a Responsible Officer of the Borrower has knowledge of the occurrence
of any ERISA Event;

(d) of material Dispositions of property or incurrence of material Indebtedness
(other than Non-Recourse Project Indebtedness), in each case other than in the
ordinary course of business; and

(e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful

 

82



--------------------------------------------------------------------------------

claims which, if unpaid, would by law become a Lien upon its property, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided, that, in the case of any
obligations or liabilities of a Non-Recourse Subsidiary, solely to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its and its Subsidiaries’ legal existence and good standing
under the Laws of the jurisdiction of its and their organization except in a
transaction permitted by Section 7.04 or 7.05, except, in the case of its
Subsidiaries, to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks and
service marks to the extent legally able to be preserved, the non-preservation
of which would reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) (i) Maintain, preserve and protect all of
its material properties (other than IP Rights) and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(iii) use a standard of care no lower than that typical in the industry in the
operation and maintenance of its facilities, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and
(b) maintain, preserve and protect all of its IP Rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except for conflicts that would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Borrower or a captive
insurance company reasonably satisfactory to the Administrative Agent, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, and Borrower will use commercially
reasonable efforts to cause the applicable insurance policies of each Loan Party
to provide for not less than ten (10) days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

83



--------------------------------------------------------------------------------

6.09 Compliance with Environmental Laws. Without limitation of Section 6.08:

(a) comply with all Environmental Laws applicable to the ownership, lease or use
of all real property now or hereafter owned, leased or operated by the Borrower
or any of its Subsidiaries, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect, and promptly pay or
cause to be paid all costs and expenses incurred in connection with such
compliance or related to any Environmental Liabilities, except to the extent
that such compliance with Environmental Laws or Environmental Liabilities are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP;

(b) keep or cause to be kept all such real property free and clear of any Liens
imposed pursuant to such Environmental Laws which are not permitted under
Section 7.01;

(c) neither generate, use, treat, store, release nor dispose of, nor permit the
generation, use, treatment, storage, release or disposal of, Hazardous Materials
on any real property now or hereafter owned, leased or operated by the Borrower
or any of its Subsidiaries, nor transport or permit the transportation of
Hazardous Materials to or from any such real property other than in compliance
with applicable Environmental Laws and in the ordinary course of business in a
manner not reasonably expected to result in any Environmental Liabilities,
except for such noncompliance as would not have, and which would not be
reasonably expected to have, a Material Adverse Effect; and

(d) if required to do so under any applicable order of any Governmental
Authority or pursuant to any Environmental Law, undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any real property owned, leased or operated by the Borrower or
any of its Subsidiaries in accordance with, in all material respects, the
requirements of all applicable Environmental Laws and in accordance with, in all
material respects, such orders of all Governmental Authorities, except to the
extent that the Borrower or such Subsidiary is contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP.

6.10 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP (or in the case of
Foreign Subsidiaries, an accounting system that can be readily converted to
GAAP) consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be.

6.11 Inspection Rights. As to Loan Parties only, permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable

 

84



--------------------------------------------------------------------------------

times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Without limiting the generality of this
Section 6.11, it is understood and agreed that a financial advisor to the
Administrative Agent is a representative or an independent contractor of the
Administrative Agent for all purposes of this Section 6.11.

6.12 Use of Credit Facility. Use the Credit Extensions solely (i) to refinance
the Existing Second Lien Credit Agreement, (ii) to refinance the Existing Margin
Loan Agreement, (iii) to pay fees and expenses related to this Agreement, the
other Loan Documents, the refinancing of the Existing Second Lien Credit
Agreement, the refinancing of the Existing Margin Loan Agreement and the
transactions related thereto and hereto, and (iv) for general corporate
purposes.

6.13 Additional Subsidiary Guarantors and Grantors. Except in the event such
Person is an Excluded Subsidiary, notify the Administrative Agent at the time
that any Person becomes a Domestic Subsidiary or a First-Tier Foreign Subsidiary
(the “New Subsidiary”), and within forty-five (45) days thereafter (unless such
time is extended by up to ninety (90) additional days by the Administrative
Agent in its sole discretion):

(a) if the New Subsidiary is a Domestic Subsidiary that is not an Excluded
Subsidiary, cause such New Subsidiary to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Guaranty Joinder Agreement (or such
other document as the Administrative Agent shall reasonably deem appropriate for
the purpose of joining such New Subsidiary to the Guaranty); (ii) become a party
to the Pledge and Security Agreement by executing and delivering to the
Collateral Trustee a Pledge and Security Agreement Joinder (or such other
document as the Administrative Agent or the Collateral Trustee shall reasonably
deem appropriate for the purpose of joining such New Subsidiary to the Pledge
and Security Agreement); (iii) execute and deliver Mortgages with respect to
real property (as and to the extent required pursuant to Section 6.14(b)), and
such other Security Documents as the Administrative Agent or the Collateral
Trustee may request; and (iv) take such actions necessary or advisable to grant
to the Collateral Trustee, for the benefit of the Secured Parties a perfected
Second Priority security interest in real property (as and to the extent
required pursuant to Section 6.14(b)) and the Collateral described in the Pledge
and Security Agreement and any other Security Document with respect to such New
Subsidiary, including the filing of Mortgages, UCC financing statements, filings
related to IP Rights, and such other filings in such jurisdictions as may be
required by such Mortgage or the Pledge and Security Agreement or other Security
Document or by law or as may be requested by the Administrative Agent or the
Collateral Trustee (it being understood and agreed that neither First Wind
Holdings nor Apollo Holdings constitutes a Non-Recourse Subsidiary or an
Excluded Subsidiary and that the Borrower shall comply (and shall cause its
Subsidiaries to comply) with this Section 6.13(a) with respect to First Wind
Holdings and Apollo Holdings);

(b) if any one or more Domestic Subsidiaries that own any Equity Interest in
such New Subsidiary is not a Non-Recourse Subsidiary and is not at such time a
Guarantor (or if any

 

85



--------------------------------------------------------------------------------

new Subsidiary is formed to hold any Equity Interests in YieldCo, YieldCo
Intermediate, YieldCo II or YieldCo II Intermediate (in which case such
Subsidiary must be a Domestic Subsidiary)), cause each such Domestic Subsidiary
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Guaranty Joinder Agreement (or such other document as the Administrative
Agent shall reasonably deem appropriate for the purpose of joining such Domestic
Subsidiary to the Guaranty); (ii) become a party to the Pledge and Security
Agreement by executing and delivering to the Collateral Trustee a Pledge and
Security Agreement Joinder (or such other document as the Administrative Agent
or the Collateral Trustee shall reasonably deem appropriate for the purpose of
joining such Domestic Subsidiary to the Pledge and Security Agreement);
(iii) execute and deliver Mortgages with respect to real property (as and to the
extent required pursuant to Section 6.14(b)), and such other Security Documents
as the Administrative Agent or the Collateral Trustee may request, and (iv) take
such actions necessary or advisable to grant to the Collateral Trustee, for the
benefit of the Secured Parties a perfected Second Priority security interest in
real property (as and to the extent required pursuant to Section 6.14(b)), and
the Collateral described in the Pledge and Security Agreement and any other
Security Document with respect to such Domestic Subsidiary, including the filing
of Mortgages, UCC financing statements, filings related to IP Rights, and such
other filings in such jurisdictions as may be required by such Mortgage or the
Pledge and Security Agreement or other Security Document or by law or as may be
requested by the Administrative Agent or the Collateral Trustee;

(c) if any Equity Interests of the New Subsidiary are owned by the Borrower or
any Guarantor that is at such time a party to the Pledge and Security Agreement,
cause the Borrower or such Guarantor to provide supplements, schedules and
updates to the Pledge and Security Agreement to cause such Equity Interests to
be pledged, or confirm the pledge thereof, in accordance with the terms of the
Pledge and Security Agreement, and to deliver such filings, certificates, stock
powers and other documents, all as are reasonably necessary or desirable to
perfect the Second Priority Lien of the Collateral Trustee, for the benefit of
the Secured Parties in such Equity Interests; and

(d) in connection with the execution and delivery of any documents required by
clauses (a) through (c) above, unless specifically covered by a prior delivery
or waived by the Administrative Agent in its reasonable discretion, the New
Subsidiary and each other applicable Person shall deliver to the Collateral
Trustee documents of the types referred to in Section 4.01(b) (other than Notes)
including favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (a) through (c) above), all in form,
content and scope reasonably satisfactory to the Administrative Agent or the
Collateral Trustee.

In addition to the foregoing, and notwithstanding any of the foregoing to the
contrary, if within one hundred eighty (180) days after completion of a Solar
Energy System any Subsidiary that is (x) a Domestic Subsidiary and (y) a
Material Subsidiary has not entered into (and is not otherwise restricted by) a
Non-Recourse Project Indebtedness transaction, sale-leaseback or loan
transaction, purchase and sale agreement or other binding financing or purchase
commitment with respect to such Solar Energy System, the Borrower shall promptly
inform the Administrative Agent of such fact and such Subsidiary shall at such
time constitute a New Subsidiary and shall comply with the requirements of this
Section for New Subsidiaries within

 

86



--------------------------------------------------------------------------------

the times provided above, with the time for such compliance beginning on the
180th day after completion of such Solar Energy System. If any such Subsidiary
has become a Guarantor in accordance with this Section and later enters into, or
informs the Administrative Agent that it intends to enter into, Non-Recourse
Project Indebtedness, a sale-leaseback or loan transaction, purchase and sale
agreement or other binding financing or purchase commitment with respect to such
Solar Energy System, then the Administrative Agent shall release such Subsidiary
from its Guaranty and the Collateral Trustee shall release such Subsidiary from
its Security Documents, and the Collateral Trustee shall release the pledge of
its Equity Interest by its parent, in each case to the extent the pledge of its
Equity Interests or its continuing to be a Guarantor or its grant of a Lien
pursuant to the Security Documents would not be permitted by the terms of such
Non-Recourse Project Indebtedness, and the Administrative Agent and Collateral
Trustee are expressly authorized by the Lenders to take such actions as are
necessary to effectuate each such release. Notwithstanding anything herein to
the contrary, no Foreign Subsidiary that is a Controlled Foreign Corporation
shall become a Guarantor or a Grantor (as defined in the Pledge and Security
Agreement).

Notwithstanding anything in this Section 6.13 to the contrary, any Subsidiary
(including any Excluded Subsidiary) that Guarantees any Indebtedness permitted
pursuant to Section 7.03(g)(i) and (iii), (h), (l) or (u) shall also Guarantee
the Obligations pursuant to the terms of this Agreement and the other Loan
Documents.

(e) Notwithstanding anything in this Section 6.13 to the contrary, any
obligation to deliver certificates evidencing Equity Interests to be pledged, or
to deliver stock powers or other documents or to take any other action to
establish possession or control over the Collateral by the Collateral Trustee
shall be deemed satisfied to the extent that such certificates, documents, or
Collateral has been delivered pursuant to Section 6.13 of the First Lien Credit
Agreement to the First Lien Agent for the benefit of the First Lien Lenders in
accordance with the Intercreditor Agreement.

6.14 Additional Collateral. (a) With respect to any property acquired after the
Closing Date by any Loan Party (other than (1) any property described in
paragraph (b) of this Section 6.14 and (2) any property excluded from the
obligation to be made subject to a Lien pursuant to the Security Documents) as
to which the Collateral Trustee, for the benefit of the Secured Parties, does
not have a perfected Second Priority Lien, promptly (i) execute and deliver to
the Collateral Trustee such amendments to the Pledge and Security Agreement or
such other documents as the Administrative Agent or Collateral Trustee
reasonably deems necessary or advisable to grant to the Collateral Trustee, for
the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions reasonably necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Secured Parties, a perfected Second
Priority security interest in such property (subject to Liens permitted under
Section 7.01), including the filing of filings with respect to IP Rights (other
than any filings in any jurisdiction other than the U.S. to perfect a Lien on
any Foreign IP Rights to the extent the cost of obtaining such perfection
exceeds the practical benefit to the Lenders afforded thereby (as reasonably
determined by the Administrative Agent or the Collateral Trustee)), UCC
financing statements, and other filings and in such jurisdictions as may be
required by the Pledge and Security Agreement, other Security Documents or by
law or as may be requested by the Administrative Agent or the Collateral
Trustee.

 

87



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (or owned by any Person at the time it becomes a
Loan Party), (a) if such Loan Party acquired such real property with the
intention to construct a Solar Energy System thereon, but has not yet commenced
such construction within six months of such acquisition (unless a longer period
is agreed to by the Administrative Agent in its sole discretion), on such six
month anniversary of such acquisition or (b) if such Loan Party did not acquire
such real property with the intention to construct a Solar Energy System thereon
or if such real property is owned by any Person at the time it becomes a Loan
Party, within sixty (60) days after the date of acquisition of such real
property or the date such Person becomes a Loan Party, unless, in the case of
each of clauses (a) and (b), a longer period is granted by Administrative Agent
in its sole discretion, (i) execute and deliver a Second Priority Mortgage, in
favor of the Collateral Trustee, for the benefit of the Secured Parties,
covering such real property, (ii) with respect to such real property, deliver to
the Administrative Agent and the Collateral Trustee all information,
documentation and certifications described in Schedule 6.14(b) hereto, and
(iii) deliver to the Administrative Agent and the Collateral Trustee a
certificate of a Responsible Officer of Borrower, affirming the representations
contained in Section 5.08 with respect to such real property, except that all
references to the “Closing Date” contained in Section 5.08 shall instead be
construed to refer to the date of delivery of such certificate.

(c) Notwithstanding anything to the contrary, the Borrower and each Loan Party
shall be required to make a Second Priority pledge of its Equity Interests in
(A) a Non-Recourse Subsidiary unless (and so long as) such pledge of such Equity
Interests is prohibited by the terms of any Non-Recourse Project Indebtedness of
such Non-Recourse Subsidiary, (B) YieldCo and YieldCo Intermediate (provided;
that (1) with respect to the Equity Interests in YieldCo and YieldCo
Intermediate that are released from Liens securing obligations under the
Existing Margin Loan Agreement on the Closing Date, all actions required by the
Administrative Agent or the Collateral Trustee to perfect the Lien of the
Collateral Trustee on such Equity Interests shall be taken within the earlier of
(x) 30 calendar days (as such period may be extended by the Administrative Agent
in its sole discretion) after the Closing Date and (y) the date on which such
Lien is perfected by delivery of the certificates evidencing such Equity
Interests to the First Lien Agent, and (2) with respect to the Equity Interests
in YieldCo and YieldCo Intermediate that constitutes collateral securing the
Permitted Seller Notes, such Equity Interests shall be pledged by each
applicable Loan Party, and all actions required by the Administrative Agent or
the Collateral Trustee to perfect the Lien of the Collateral Trustee on such
Equity Interests shall be taken, by the earlier of (x) 30 calendar days (as such
period may be extended by the Administrative Agent in its sole discretion) after
the release of the applicable Equity Interests from the Liens granted under the
Permitted Seller Notes and (y) the date on which such Lien is perfected by
delivery of the certificates evidencing such Equity Interests to the First Lien
Agent), (C) each of the Loan Party Service Providers, (D) YieldCo II and YieldCo
II Intermediate, (E) the Intermediate Holdings, (F) any Warehouse Entity (if any
equity interest therein is directly held or owned by Borrower or any Guarantor),
(G) First Wind Holdings, and (H) Apollo Holdings and all Equity Interests held
by Apollo Holdings. If the Equity Interests in any Non-Recourse Subsidiary have
been pledged in accordance with this Section (in each case excluding, for the
avoidance of doubt, any Equity Interests in any Loan Party or any Unrestricted
Subsidiary, including YieldCo, YieldCo II, YieldCo Intermediate and YieldCo II
Intermediate, to which this sentence shall not apply) and such Non-Recourse
Subsidiary later enters into, or

 

88



--------------------------------------------------------------------------------

informs the Administrative Agent that it intends to enter into, Non-Recourse
Project Indebtedness, then the Collateral Trustee shall release its Lien on the
Equity Interests in such Non-Recourse Subsidiary to the extent the pledge of
such Equity Interests would not be permitted by the terms of such Non-Recourse
Project Indebtedness, and the Administrative Agent and the Collateral Trustee
are expressly authorized by the Lenders to take such actions as are necessary to
effectuate each such release. Notwithstanding anything to the contrary, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective to release Liens on the Equity Interests in
YieldCo, YieldCo II, YieldCo Intermediate or YieldCo II Intermediate that
constitute Collateral in order for such Equity Interests to be provided as
collateral securing any Indebtedness (other than Obligations and the First Lien
Loan Obligations).

(d) Borrower has informed the Administrative Agent that Computershare Trust
Company, N.A., as transfer agent and registrar (together with any other Person
acting as the transfer agent and registrar for any Specified Stock Certificate
(as hereinafter defined), the “Transfer Agent”), which issues the certificates
described in Section 6.14(d) of the First Lien Credit Agreement (collectively,
the “Specified Stock Certificates” and each a “Specified Stock Certificate”),
will require, in the event a Specified Stock Certificate is lost or destroyed, a
posting of a bond in an amount of up to 3% (or such higher amount as may be
required by the applicable Transfer Agent from time to time) of the value of the
lost or destroyed Specified Stock Certificate for the Transfer Agent to issue a
replacement stock certificate. To facilitate the pledging of the Specified Stock
Certificates by a delivery thereof to the Collateral Trustee (but not, for the
avoidance of doubt, by delivery thereof to the First Lien Agent), the Lenders
and the Administrative Agent agree with Borrower that, in the event a Specified
Stock Certificate, after being delivered to the Collateral Trustee (but not, for
the avoidance of doubt, after being delivered to the First Lien Agent), is lost
or destroyed prior to being returned to and received by the Borrower (or the
relevant Loan Party), the Administrative Agent will deliver (and the Lenders
authorize the Administrative Agent to deliver) such bond to the Transfer Agent
following receipt by the Administrative Agent of the payment by each Lender of
its pro rata share of the cost of such bond (and each Lender agrees to make such
payment within five (5) Business Days of receipt of a written request therefor
from the Administrative Agent); provided, that if such loss or destruction is a
result of the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final and nonappealable
judgment, the Administrative Agent shall reimburse each Lender for the amount so
paid by such Lender in respect of such bond.

(e) Notwithstanding anything in this Section 6.14 to the contrary, any
obligation to deliver certificates evidencing Equity Interests to be pledged or
to deliver stock powers or other documents or to take any other action to
establish possession or control over the Collateral by the Collateral Trustee
shall be deemed satisfied to the extent that such certificates, documents, or
Collateral has been delivered pursuant to Section 6.14 of the First Lien Credit
Agreement to the First Lien Agent for the benefit of the First Lien Lenders in
accordance with the Intercreditor Agreement.

(f) Notwithstanding anything in this Section 6.14 to the contrary and subject to
Section 6.17, except for the Fronting Fee Compensation Account and the funds on
deposit

 

89



--------------------------------------------------------------------------------

therein, which shall not constitute collateral securing the First Lien Loan
Obligations, the collateral securing the First Lien Loan Obligations, on the one
hand, and the Collateral securing Second Lien Obligations, on the other hand,
shall be identical and no Loan Party shall grant or permit any additional Liens
on any asset or property to secure any First Lien Loan Obligation unless it has
granted or concurrently grants a Lien on such asset or property to secure the
Second Lien Obligations.

6.15 Material Contracts. Perform and observe all the terms and provisions of
each contract containing material Contractual Obligations, each Borrower/SSL
TopCo Agreement, each Borrower/YieldCo Agreement and each Borrower/YieldCo II
Agreement (each a “Material Contract”) to be performed or observed by it,
maintain each such Material Contract in full force and effect, and enforce each
such Material Contract in accordance with its terms, except, in any case, where
the failure to do so, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.16 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. Notwithstanding anything to the contrary in this Agreement or in the
Security Documents, neither any Loan Party nor any Subsidiary shall have any
obligation to perfect Liens in any Foreign IP Rights to the extent the cost of
obtaining such perfection exceeds the practical benefit to the Lenders afforded
thereby (as reasonably determined by the Administrative Agent).

6.17 Post-Closing Matters. The Borrower shall, and shall cause each other Loan
Party to, comply with the requirements set forth on Schedule 6.17 within the
time periods set forth therein (as any such period may be extended by the
Administrative Agent in its sole discretion).

6.18 Lenders Meetings. The Borrower will, upon the request of Administrative
Agent or Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each fiscal year to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and
Administrative Agent) at such time as may be agreed to by Borrower and
Administrative Agent.

 

90



--------------------------------------------------------------------------------

6.19 Issuance of Warrants. Borrower shall issue Warrants to each Initial Lender
(other than the Fronting Arrangers) and each Schedule 2.09 Lender on the Closing
Date (each a “Warrant Holder”), for the account of such Warrant Holder or its
designee, to purchase the number of shares of the common stock of the Borrower
set forth opposite the name of such Person on Schedule 6.19, which number shall
correspond to 39,526 shares of common stock of the Borrower per $1,000,000 of
Term Loans provided by such Lender. Notwithstanding anything to the contrary in
the foregoing, no such issuance shall be required or shall be effective unless
and until the Person to whom the Warrant is to be issued pursuant to this
Section 6.19 countersigns the applicable Warrant (thereby making the
representations set forth in the form of Warrant attached as Exhibit B hereto).
For U.S. federal income tax purposes, the Term Loans to be held by the Warrant
Holders, together with the Warrants, shall be treated as an investment unit, and
the “issue price” of the Term Loans shall be determined by the Borrower (in
consultation with the Administrative Agent) based on the relative fair market
values of the Term Loans and the Warrants on the “issue date”. For purposes of
the preceding sentence, the issue date shall be the first date on which a
substantial amount of the Term Loans are in good faith believed by the Borrower
to be sold to persons other than bond houses, brokers or similar organizations
acting in the capacity of underwriters, placement agents or wholesalers. The
Borrower will provide any information reasonably requested from time to time by
the Administrative Agent or any Lender regarding the original issue discount
associated with any Term Loans for U.S. federal income tax purposes.

6.20 Management Services and Operation and Maintenance Service Providers. In the
event that the Borrower or any Subsidiary provides management services or
operations and maintenance services for one or more solar projects in the
continental United States, direct the applicable counterparty under such
management services agreement or operations and maintenance agreement to pay all
amounts owed to such service provider into an account of a Loan Party Service
Provider that has been pledged to the Administrative Agent as security for the
Obligations and is subject to a control agreement pursuant to the Security
Documents; provided, that Borrower shall be afforded forty-five (45) days
following the Closing Date to cause compliance with the foregoing with respect
to any management services or operations and maintenance services being provided
prior to the Closing Date.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Material Subsidiary (in the case of Sections 7.01, 7.02,
7.03, 7.04, 7.05, 7.08, 7.09, 7.12, 7.13 and 7.15) or Subsidiary (in the case of
Sections 7.06, 7.07, 7.10, 7.14, 7.16 and 7.17) to:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) (i) Liens in favor of the Administrative Agent for the benefit of Secured
Parties granted pursuant to Section 2.09(b) and (ii) Liens in favor of the
Collateral Trustee for the benefit of Secured Parties granted pursuant to any
Security Document securing the Second Lien Obligations;

 

91



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date (x) listed on Schedule 7.01 or (y) that
do not secure or benefit obligations in excess of $287,500 individually or
$11,500,000 in the aggregate, and any renewals or extensions of any of the
foregoing; provided that (i) the property covered thereby is not changed,
(ii) the amount secured or benefited thereby is not increased except, in the
case of Liens listed on Schedule 7.01, as contemplated by Section 7.03(b),
(iii) the direct or any contingent obligor with respect thereto is not changed
other than in connection with a transaction permitted by Section 7.04, and
(iv) in the case of Liens listed on Schedule 7.01, any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business, which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or any Subsidiary, and which are (i) not overdue for a period of more
than thirty (30) days after the Borrower or any Subsidiary obtained actual
knowledge of such Lien or (ii) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) Liens (including pledges or deposits) to secure the performance of statutory
obligations, insurance, surety or appeal bonds, workers compensation
obligations, performance bonds or other obligations of a like nature incurred in
the ordinary course of business (including Liens to secure letters of credit
issued to assure payment of such obligations);

(f) deposits to secure the performance of bids, trade contracts, solar incentive
reservations, utility queue interconnection positions and leases (in each case
not constituting Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, either individually or in the aggregate, would
not reasonably be expected to (i) have a Material Adverse Effect, (ii) cause a
substantial and prolonged interruption or disruption of the business activities
of the Borrower and its Subsidiaries, considered as an entirety, as currently
conducted or (iii) materially detract from the value of any material real
property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

92



--------------------------------------------------------------------------------

(i) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, and any interest or title of a lessor under any lease not in violation of
this Agreement;

(j) Liens arising from the rights of lessors under leases (including sale and
leaseback transactions and financing statements regarding property subject to
lease) not in violation of the requirements of this Agreement, provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);

(k) rights of setoff imposed by Law upon deposit of cash or securities in favor
of banks, securities intermediaries, commodities intermediaries, brokers or
dealers incurred in the ordinary course of business and accounts maintained with
such banks, securities intermediaries, commodities intermediaries, brokers or
dealers and the cash or securities in such accounts;

(l) (A) Liens securing Indebtedness permitted under Section 7.03(f)(i); provided
that such Liens do not at any time encumber any property other than the property
of the applicable Non-Recourse Subsidiary owing such Indebtedness and/or
Non-Recourse Subsidiaries that own and/or operate completed Solar Energy Systems
and/or develop or construct one or more Solar Energy Systems financed or
refinanced by such Indebtedness and the Equity Interests in Non-Recourse
Subsidiaries and (B) Liens securing Indebtedness permitted under
Section 7.03(f)(ii) and 7.03(i); provided that, in the case of this part (B),
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(m) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower in a transaction permitted hereby; provided
that (i) such Liens were not created in contemplation of such merger,
consolidation or Investment and (ii) no such Liens extend to any assets other
than those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary;

(n) any Lien securing Indebtedness of a Foreign Subsidiary permitted by
Section 7.03(g)(ii) so long as the aggregate outstanding principal amount of
such Indebtedness secured by such Liens does not at any time exceed $48,000,000
less the amount of Indebtedness of Foreign Subsidiaries secured by Liens
permitted by clause (m) above;

(o) licenses of intellectual property, including patents, copyrights and
trademarks held by the Borrower or any of its Subsidiaries, not securing
Indebtedness and not interfering in any material respect with the business of
Borrower and its Subsidiaries, taken as a whole;

(p) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(q) Liens securing Indebtedness permitted by Section 7.03(m) as long as (i) such
Liens secure such Indebtedness on a senior basis to the Liens securing
Obligations and on a pari passu

 

93



--------------------------------------------------------------------------------

basis with Liens securing First Lien Loan Obligations, in each case pursuant to
the terms of the Intercreditor Agreement, (ii) no such Liens are on any property
or assets of Borrower or any Subsidiary other than the Collateral, and (iii) the
holders of such Indebtedness (or their representative) shall become a party to
the Intercreditor Agreement;

(r) Liens on a Non-Recourse Subsidiary’s Equity Interests or assets of such
Non-Recourse Subsidiary securing seller’s repurchase rights granted by the
Borrower or a Subsidiary to a seller of such Non-Recourse Subsidiary in
connection with an acquisition agreement for the acquisition by the Borrower or
a Subsidiary of such Non-Recourse Subsidiary pursuant to which Permitted
Deferred Acquisition Obligations are incurred;

(s) Liens granted to a buyer (who is not an Affiliate of the Borrower) of
(i) renewable energy credits from a Governmental Authority,
(ii) performance-based incentives from a public utility or (iii) similar credits
and incentives generated by the operation of Solar Energy Systems, in each case
by a Loan Party on such Loan Party’s rights and benefits under a purchase
agreement pursuant to which such Loan Party purchased such credits and
incentives from a Non-Recourse Subsidiary that generated them;

(t) Liens securing Indebtedness permitted under Section 7.03(t) and subject to
the Intercreditor Agreement;

(u) [Reserved];

(v) [Reserved];

(w) Liens securing Specified Convertible Bond Exchange Refinancing as long as
(i) such Liens secure such Indebtedness on a junior basis to the Liens securing
the Obligations and on a junior basis to Liens securing First Lien Loan
Obligations, in each case pursuant to the terms of an Intercreditor Agreement
(as amended and restated in form and substance reasonably satisfactory to the
Required Lenders to include such Liens as “silent” third-lien ranking Liens),
(ii) no such Liens are on any property or assets of the Borrower or any
Subsidiary other than the Collateral, and (iii) the holders of such Indebtedness
(or their representative) become a party to the Intercreditor Agreement; and

(x) additional Liens so long as the aggregate amount secured by such Liens is
not in excess of $45,000,000.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $6,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

 

94



--------------------------------------------------------------------------------

(d) (i) Investments by the Borrower and its Subsidiaries outstanding on the
First Lien Closing Date and set forth on Schedule 7.02, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, and
(iii) additional Investments by Subsidiaries of the Borrower that are not Loan
Parties in other Subsidiaries that are not Loan Parties;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, if such purchase or
other acquisition is of the Equity Interest, upon the consummation thereof, will
be wholly-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13, if applicable;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iv) such purchase or other acquisition is not actively opposed by the board of
directors (or similar governing body) of the selling Person or the Person whose
Equity Interests are to be acquired, unless all of the Lenders specifically
approve or consent to such purchase or other acquisition in writing;

(v) with respect to each such purchase or other acquisition for which (x) the
Acquisition Consideration equals or exceeds $28,750,000 or (y) the Acquisition
Consideration, together with the Acquisition Consideration of all such purchases
or other consummated prior thereto, equals or exceeds $86,250,000:

(A) immediately after giving effect to such purchase or other acquisition, the
pro forma Consolidated Leverage Ratio, determined on the basis of the financial
information most recently delivered to the Administrative Agent

 

95



--------------------------------------------------------------------------------

and the Lenders pursuant to Section 6.01(a) or (b) as though such purchase or
other acquisition had been consummated as of the first day of the fiscal period
covered thereby, shall not be greater than a ratio 1.725 lower than the
Consolidated Leverage Ratio required at such time by Section 7.11(a); and

(B) immediately after giving effect to such purchase (or other acquisition, in
addition to compliance with subpart (A) above), the Liquidity Amount shall be
greater than or equal to the minimum Liquidity Amount required by
Section 7.11(b) (such compliance to be determined on the basis of the Liquidity
Amount as of the date of measurement);

(vi) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing; and

(vii) at least ten (10) Business Days (or such shorter period as the
Administrative Agent may agree) prior to the date on which any such purchase or
other acquisition to which clause (v) applied, the Borrower shall have delivered
to the Administrative Agent and each Lender (x) a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in clauses (v) and (vi) above have been satisfied or will be satisfied on
or prior to the consummation of such purchase or other acquisition and setting
forth in reasonable detail the calculations of the Consolidated Leverage Ratio
required by clause (v)(A) above and the minimum Liquidity Amount test required
by clause (v)(B) above, and (y) audited (or, if the same are unavailable,
unaudited) financial statements for the acquired businesses for the most recent
fiscal year;

(h) Investments acquired by the Borrower or any of its Subsidiaries (i) in
exchange for any other Investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment, or (ii) as a result of
a foreclosure by the Borrower or any of its Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

(i) Investments in EverStream Solar Infrastructure Fund I LP made (x) prior to
the Closing Date and (y) subsequent to the Closing Date in an aggregate amount
not to exceed $10,800,000;

(j) Investments in Persons who are party to a Solar Project Contractual
Obligation with a Subsidiary or Controlled Person; provided that such
Investments shall be limited to the amount of scheduled payments payable by such
Person to such Subsidiary or Controlled Subsidiary pursuant to such Solar
Project Contractual Obligation;

(k) other Investments in Solar Energy Systems and Persons engaged in designing,
developing, constructing, operating and owning Solar Energy Systems;

 

96



--------------------------------------------------------------------------------

(l) Investments in Swap Contracts permitted under Section 7.03;

(m) Investments in any 2018 Convertible Notes Bond Hedge Transaction, any 2021
Convertible Notes Bond Hedge Transaction, any 2020 Convertible Notes Bond Hedge
Transaction, any 2022 Convertible Notes Call Transaction, any 2023 Convertible
Notes Call Transaction, any 2025 Convertible Notes Call Transaction and any
Permitted Refinancing Hedge Transaction;

(n) (i) Cash Investments in YieldCo and YieldCo Intermediate in an aggregate
amount not to exceed $120,000,000 as long as the proceeds of such Cash
Investments are not used by YieldCo to fund any dividends, (ii) contributions of
Non-Recourse Subsidiaries owning and operating Alternative Fuel Energy Systems
and products related thereto and components thereof to the capital of YieldCo
Intermediate, (iii) Cash Investments in YieldCo II and YieldCo II Intermediate
in an aggregate amount not to exceed $120,000,000 as long as the proceeds of
such Cash Investments are not used by YieldCo II to fund any dividends,
(iv) contributions of Non-Recourse Subsidiaries owning and operating Alternative
Fuel Energy Systems and products related thereto and components thereof to the
capital of YieldCo II or YieldCo II Intermediate, (v) Investments pursuant to
the Interest Payment Agreement referenced in clause (i) of the definition of
“Borrower/YieldCo Agreements” in an aggregate amount not to exceed $57,600,000
(plus interest on any Overdue Amount (as defined in such Interest Payment
Agreement) in accordance with Section 3 of such Interest Payment Agreement)
during the term of this Agreement and (vi) Investments pursuant to the Interest
Payment Agreement referenced in clause (i) of the definition of
“Borrower/YieldCo II Agreements” in an aggregate amount not to exceed
$75,600,000 (plus interest on any Overdue Amount (as defined in such Interest
Payment Agreement) in accordance with Section 3 of such Interest Payment
Agreement) during the term of this Agreement;

(o) without limiting Section 7.02(cc), Investments in joint ventures or other
business combinations formed for the purpose of manufacturing, selling,
purchasing, or distributing polysilicon, crystal, or modules, or for the purpose
of manufacturing, selling, purchasing or distributing wafers, cells, modules,
trackers, inverters, and other balance-of-system components
(“Poly/Crystal/Module JV”), which Investments in any such Poly/Crystal/Module JV
shall be funded solely with the proceeds received after the Closing Date from
the sale or licensing of the Borrower’s or a Subsidiary’s IP Rights permitted to
be sold or licensed hereunder to a Person (other than the Borrower or
Subsidiary) that is a joint venture partner in such Poly/Crystal/Module JV,
and/or the proceeds received after the Closing Date from the sale of the
Borrower’s or any Subsidiary’s proprietary equipment to such Poly/Crystal/Module
JV (it being understood and agreed that the proceeds of such sales or licensing
to a joint venture partner of such Poly/Crystal/Module JV and the proceeds of
such sale of proprietary equipment to such Poly/Crystal/Module JV shall be used
only to make Investments in such Poly/Crystal/Module JV and no other joint
venture or business combination, unless such proceeds received after the Closing
Date are received in cash by the Borrower or its Subsidiaries and are otherwise
permitted to be Invested under Section 7.02(cc));

(p) Borrower may make payments required to be made by the Borrower pursuant to
the terms of any of the Borrower/SSL TopCo Agreements;

 

97



--------------------------------------------------------------------------------

(q) Investments in SMP in an aggregate amount not to exceed $42,000,000;

(r) to the extent constituting an Investment, Guarantees by the Borrower or any
of its Subsidiaries of Contractual Obligations of Warehouse Entities; provided,
that the operations, development and construction activities of such Warehouse
Entities are controlled directly or indirectly by the Borrower or any of its
subsidiaries (but not controlled directly or indirectly by YieldCo, YieldCo
Intermediate, YieldCo II, YieldCo Intermediate or any of their subsidiaries) (in
each case excluding Contractual Obligations for borrowed money) under power
purchase agreements, renewable energy credit purchase contracts, tax
indemnities, operation and maintenance agreements, development contracts,
construction contracts, management services contracts, warranties, and other
similar ordinary course contracts entered into in connection with such Person
owning, operating, developing or constructing (but not financing) one or more
Solar Energy Systems; provided such Guarantees remain in effect only for so long
as such Solar Energy System is owned by the Warehouse Entity, and otherwise
promptly terminated at the time such Solar Energy System is sold or transferred
from the Warehouse Entity;

(s) the Apollo Acquisition as long as, on or prior to the date of the
consummation of the Apollo Acquisition, the Borrower has disclosed to the
Lenders in writing the SSC Cap (as defined below) and delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
attaching a copy of the Apollo Sponsor Support Agreement and certifying that
such copy is a true, correct and complete copy of the Apollo Sponsor Support
Agreement;

(t) the Hurricane Acquisition;

(u) the contribution or deposit of the Specified TERP Common Stock to or with
the Seller Note SPV as long as the total number of shares constituting Class A
TERP Common Stock so contributed or deposited (after giving effect, for purposes
of this calculation, to the conversion of all pairs of Class B shares and Class
B units constituting the Specified TERP Common Stock which together are
convertible into such Class A TERP Common Stock) does not exceed 25% of the
aggregate number of all shares of Class A TERP Common Stock held or owned by the
Borrower as of November 17, 2014 (after giving effect, for purposes of this
calculation, to the conversion of all pairs of Class B shares and Class B units
held or owned by the Borrower and its Subsidiaries in TerraForm Power, Inc. and
TerraForm Power, LLC, respectively, which together are convertible into such
Class A TERP Common Stock, and subject to adjustment for any subdivision or
combination of any such Specified TERP Common Stock);

(v) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Seller Note SPV under the Permitted
Seller Notes and capital contributions (whether in the form of cash or Specified
TERP Common Stock or otherwise) to the Seller Note SPV to the extent necessary
for the Seller Note SPV to make required payments and deliveries pursuant to the
indenture governing the Permitted Seller Notes;

(w) [Reserved];

(x) [Reserved];

(y) [Reserved];

 

98



--------------------------------------------------------------------------------

(z) [Reserved];

(aa) to the extent constituting an Investment, the direct or indirect capital
contribution or transfer by the Borrower of the SUNE Residential Portfolio to
Apollo;

(bb) capital contributions and/or loans pursuant to and in accordance with the
Apollo Sponsor Support Agreement to one or more Apollo Subs in an aggregate
amount not to exceed a dollar amount disclosed to the Lenders by the Borrower in
writing on or prior to the date of the consummation of the Apollo Acquisition
(the “SSC Cap”) during the term of this Agreement; and

(cc) other Investments not exceeding $143,750,000 in the aggregate outstanding
at any time.

Notwithstanding anything to the contrary, neither the Borrower nor any
Subsidiary may make any Investments in any Unrestricted Subsidiary other than
Investments permitted by Sections 7.02(n), 7.02(p), 7.02(r), 7.02(u), 7.02(v),
7.02(y), 7.02(aa), 7.02(bb) or 7.02(cc).

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) (i) Indebtedness under the Loan Documents, (ii) Indebtedness evidenced by
the Second Lien Convertible Notes (and any Indebtedness (the “Second Lien
Convertible Refinancing Debt”) issued, incurred or otherwise obtained (including
by means of the extension or renewal of existing Indebtedness) in exchange for,
or to extend, renew, replace or refinance, in whole or part, the then existing
Indebtedness evidenced by the Second Lien Convertible Notes or the then existing
Second Lien Convertible Refinancing Debt (the “Second Lien Convertible
Refinanced Debt”); provided that the Second Lien Convertible Refinancing Debt
shall not have a greater principal amount than the principal amount of the
Second Lien Convertible Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and reasonable fees and expenses associated with the Second
Lien Convertible Refinanced Debt and the Second Lien Convertible Refinancing
Debt and (iii) Other Pari Passu Lien Debt; provided, that the aggregate
outstanding principal amount of Indebtedness incurred pursuant to clauses (i),
(ii) and (iii) shall not exceed at any time $950,000,000 (plus the principal
amount of any Indebtedness incurred under Section 2.14 hereof);

(b) Indebtedness outstanding on the Closing Date and listed on Part C of
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the direct or any
contingent obligor (including any Guarantees by any Subsidiaries) with respect
thereto is not changed other than in connection with a transaction permitted by
Section 7.04 between and among Subsidiaries, none of which are Guarantors, or
all of which are Guarantors, prior to such transaction, and (iii) the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any

 

99



--------------------------------------------------------------------------------

instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

(c) Guarantees outstanding on the First Lien Closing Date and listed on Part A
of Schedule 7.03 or incurred after the First Lien Closing Date of the Borrower
or any Subsidiary in respect of Indebtedness otherwise permitted hereunder of
the Borrower or any Subsidiary; provided that (i) the aggregate outstanding
amount of Indebtedness (other than Specified Surety Bonds) of a Subsidiary that
is not a Loan Party that is Guaranteed by the Borrower or any other Loan Party
after the First Lien Closing Date shall not exceed $60,000,000 at any time, and
(ii) this subpart (c) shall not permit any Guarantee by the Borrower or any
Subsidiary of any Indebtedness permitted by Section 7.03(b), 7.03(h) or 7.03(l),
which such Indebtedness (and the Guarantees thereof) shall be governed solely by
Section 7.03(b), 7.03(h) or 7.03(l), as applicable;

(d) Indebtedness of a Subsidiary of the Borrower or SSL TopCo owed to the
Borrower or a Subsidiary of the Borrower; provided (i) all such Indebtedness
(other than Indebtedness of a Subsidiary of the Borrower that is not a Loan
Party owing to another Subsidiary that is not a Loan Party) shall be evidenced
by the Intercompany Note, and, if owed to a Loan Party, shall be subject to a
Second Priority Lien pursuant to the Pledge and Security Agreement, (ii) all
such Indebtedness (other than Indebtedness of a Subsidiary of the Borrower that
is not a Loan Party owing to another Subsidiary that is not a Loan Party) shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note, (iii) any payment by
any such Subsidiary that is a Guarantor under any guarantee of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to the Borrower or to any of its Subsidiaries for whose benefit
such payment is made and (iv) such Indebtedness is permitted as an Investment
under Section 7.02;

(e) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly managing or mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(f) so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, Indebtedness in respect of
(i) Non-Recourse Project Indebtedness of a Non-Recourse Subsidiary, and
(ii) capital leases and purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(l) (A) outstanding on the
Closing Date and listed on Part B of Schedule 7.03 or (B) incurred after the
Closing Date in an aggregate amount (for all Indebtedness described in this
subpart (ii)(B)) at any one time outstanding not to exceed $90,000,000;

 

100



--------------------------------------------------------------------------------

(g) Indebtedness not otherwise permitted by the foregoing clauses or clause
(h) below incurred by any Subsidiary, including Indebtedness of any Person that
becomes a Subsidiary of the Borrower after the Closing Date in accordance with
the terms of Section 7.02(g) (so long as such Indebtedness is existing at the
time such Person becomes a Subsidiary of the Borrower and was not incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Borrower),
in an aggregate principal amount at any time outstanding not to exceed:

(i) with respect to all Domestic Subsidiaries, $39,000,000;

(ii) with respect to all Foreign Subsidiaries, the sum of (x) $39,000,000 plus
(y) an additional $39,000,000 incurred or outstanding solely with respect to
trade letters of credit, bankers’ acceptances, bank guaranties and similar
instruments in the ordinary course of business; and

(iii) with respect to all Subsidiaries, an additional $39,000,000 of unsecured
Indebtedness (in addition to the limits set forth in subclauses (g)(i) and
(g)(ii) above) of any Person that becomes a Subsidiary of the Borrower after the
Closing Date in accordance with the terms of Section 7.02(g) (so long as such
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower and was not incurred solely in contemplation of such Person’s becoming
a Subsidiary of the Borrower);

(h) unsecured Indebtedness of the Borrower, so long as (A) immediately before
and immediately after giving pro forma effect to any such Indebtedness, no
Default shall have occurred and be continuing, (B) immediately after giving pro
forma effect to any such Indebtedness, the pro forma Consolidated Leverage
Ratio, determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Indebtedness had been incurred as of the
first day of the fiscal period covered thereby and remained outstanding, shall
be less than or equal to 3.00 to 1.00, (C) no such Indebtedness shall be
guaranteed by any Subsidiary of the Borrower, (D) such Indebtedness shall have a
maturity date not earlier than a date that is one hundred eighty (180) days
after the Maturity Date, (E) such Indebtedness shall be subject to financial and
other covenants, if any, that are no more restrictive than the covenants
contained in this Agreement, and (F) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent;
provided that the pro forma Consolidated Leverage Ratio test specified in clause
(B) above shall not apply to Specified Indebtedness in an aggregate principal
amount of up to $300,000,000, and in lieu thereof, (x) the Borrower shall be
required to be in pro forma compliance with the Consolidated Leverage Ratio test
specified in Section 7.11(a) (determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b)) and (y) the Liquidity Amount shall be
greater than or equal to the minimum Liquidity Amount required by
Section 7.11(b) (determined on the basis of the Liquidity Amount as of the date
of measurement);

(i) so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, (i) Indebtedness in respect of
capital leases, in connection with a power purchase agreement with Duke Energy
Carolinas, LLC, to a Subsidiary of Sun Edison for fixed or capital assets within
the limitations set forth in Section 7.01(l) in an

 

101



--------------------------------------------------------------------------------

aggregate amount at any one time outstanding not to exceed $52,737,857.00, and
any refinancings, refundings, renewals or extensions thereof and (ii) Guarantees
by the Borrower in respect of such Indebtedness; provided that (A) the
Indebtedness permitted by this clause (i) shall be governed solely by this
clause, notwithstanding the applicability of other clauses to the Indebtedness
permitted hereby and (B) with respect to any refinancings, refundings, renewals
or extensions (1) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (2) the direct obligor is not
a Loan Party and (3) the terms relating to principal amount, amortization,
maturity, and collateral (if any), and other material terms taken as a whole, of
any such refinancing, refunding, renewing or extended Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(j) Indebtedness in the form of unsecured Performance Letters of Credit that do
not constitute Letters of Credit in an aggregate amount at any time outstanding,
when added to all other Performance Guaranties, not to exceed the Performance
Guaranty Limit;

(k) Guarantees and other Indebtedness in respect of Specified Surety Bonds;

(l) (A) unsecured Indebtedness of the Borrower under the 2018 Convertible Senior
Notes, in aggregate principal amount not to exceed $600,000,000 (which amount
shall be reduced on or about the date of the issuance of the 2023 Convertible
Senior Notes and the 2025 Convertible Senior Notes by an amount not to exceed,
together with the reduction of the principal amount of the 2021 Convertible
Senior Notes referenced in clause (B) below, $700,000,000 in the aggregate for
both the 2018 Convertible Senior Notes and the 2021 Convertible Senior Notes)
and any refinancings, refundings, renewals or extensions thereof (including any
Convertible Bond Indebtedness that is a refinancing thereof, the “2018
Refinancing Convertible Bond Indebtedness”), (B) unsecured Indebtedness of the
Borrower under the 2021 Convertible Senior Notes, in aggregate principal amount
not to exceed $600,000,000 (which amount shall be reduced on or about the date
of the issuance of the 2023 Convertible Senior Notes and the 2025 Convertible
Senior Notes by an amount not to exceed, together with the reduction of the
principal amount of the 2018 Convertible Senior Notes referenced in clause
(A) above, $700,000,000 in the aggregate for both the 2018 Convertible Senior
Notes and the 2021 Convertible Senior Notes), and any refinancings, refundings,
renewals or extensions thereof (including any Convertible Bond Indebtedness that
is a refinancing thereof, the “2021 Refinancing Convertible Bond Indebtedness”),
(C) unsecured Indebtedness of the Borrower under the 2020 Convertible Senior
Notes, in aggregate principal amount not to exceed $600,000,000, and any
refinancings, refundings, renewals or extensions thereof (including any
Convertible Bond Indebtedness that is a refinancing thereof, the “2020
Refinancing Convertible Bond Indebtedness”), (D) unsecured Indebtedness of the
Borrower under the 2022 Convertible Senior Notes, in aggregate principal amount
not to exceed $500,000,000, and any refinancings, refundings, renewals or
extensions thereof (including any

 

102



--------------------------------------------------------------------------------

Convertible Bond Indebtedness that is a refinancing thereof, the “2022
Refinancing Convertible Bond Indebtedness”), (E) unsecured Indebtedness of the
Borrower under the 2023 Convertible Senior Notes, in aggregate principal amount
not to exceed $500,000,000 and any refinancings, refundings, renewals or
extensions thereof (including any Convertible Bond Indebtedness that is a
refinancing thereof, the “2023 Refinancing Convertible Bond Indebtedness”),
(F) unsecured Indebtedness of the Borrower under the 2025 Convertible Senior
Notes, in aggregate principal amount not to exceed $500,000,000 and any
refinancings, refundings, renewals or extensions thereof (including any
Convertible Bond Indebtedness that is a refinancing thereof, the “2025
Refinancing Convertible Bond Indebtedness”); and (G) unsecured Indebtedness of
the Borrower under the Apollo Permitted Seller Notes, in aggregate principal
amount not to exceed $350,000,000 and any refinancings, refundings, renewals or
extensions thereof (including any Convertible Bond Indebtedness that is a
refinancing thereof, the “Apollo Permitted Seller Notes Refinancing Convertible
Bond Indebtedness”; and together with the 2018 Refinancing Convertible Bond
Indebtedness, the 2020 Refinancing Convertible Bond Indebtedness, the 2021
Refinancing Convertible Bond Indebtedness, the 2022 Refinancing Convertible Bond
Indebtedness, the 2023 Refinancing Convertible Bond Indebtedness and the 2025
Refinancing Convertible Bond Indebtedness, the “Refinancing Convertible Bond
Indebtedness”); provided that in the case of any refinancings, refundings,
renewals or extensions of Indebtedness described in any of the foregoing clauses
(A), (B), (C), (D), (E), (F) or (G) (i) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, (ii) no Subsidiary of the Borrower (or, for the avoidance
of doubt, any Unrestricted Subsidiary) shall be a direct or contingent obligor
(including any Guarantees by any Subsidiaries) or pledgor of assets, and
(iii) the terms relating to principal amount, amortization, maturity, and other
material terms taken as a whole, of any such Indebtedness refinancing,
refunding, renewing or extending the applicable Convertible Senior Notes, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the applicable
Convertible Senior Notes (it being understood that differences between the
conversion rate of the applicable Convertible Senior Notes and the conversion
rate of any applicable Refinancing Convertible Bond Indebtedness shall not be
deemed to be less favorable in any material respect to the Loan Parties or the
Lenders), such refinancing, refunding, renewing or extending Indebtedness shall
be unsecured (unless constituting Specified Convertible Bond Exchange
Refinancing), and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate; provided, further that, notwithstanding
anything to the contrary in the preceding proviso, in the case of any
refinancing, refundings, renewals or extensions of any Convertible Senior Notes
(other the Apollo Permitted Seller Notes) effected through a cashless exchange
(other than with respect to closing fees and expenses), any such refinancing,
refunding, renewal or extension shall only be permitted to the extent
constituting a Specified Convertible Bond Exchange Refinancing (it being
understood and agreed that no refinancing, refundings, renewals or extensions of
the Apollo Permitted Seller Notes effected through a cashless exchange shall
constitute a Specified Convertible Bond Exchange Refinancing). No Convertible
Senior Notes shall be guaranteed by any Subsidiary of a Loan Party other than
such Subsidiaries that are Guarantors of the Obligations;

 

103



--------------------------------------------------------------------------------

(m) Indebtedness of Borrower and/or one or more of its Subsidiaries under one or
more letter of credit facilities as long as the aggregate face amount of letters
of credit issued under all such facilities does not exceed $180,000,000 and
Borrower’s and its Subsidiaries’ obligations under such letters of credit
(including their obligation to cash collateralize such letters of credit) does
not exceed 105% of the face amount of the outstanding letters of credit issued
pursuant to such facilities;

(n) [Reserved];

(o) [Reserved];

(p) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Seller Note SPV under the Permitted
Seller Notes;

(q) Indebtedness under the 313 Facility, so long as (A) such Indebtedness is not
borrowed or guaranteed by any Person other than the Loan Parties and (B) such
Indebtedness shall have a maturity date not earlier than a date that is one
hundred eighty (180) days after the Maturity Date;

(r) [reserved];

(s) the unsecured Indebtedness of the Borrower incurred pursuant to the Apollo
TERP Note in an aggregate principal amount not to exceed $120,000,000;

(t) (i)(A) Indebtedness under the First Lien Credit Agreement and (B) Related
Credit Arrangements (as defined in the First Lien Credit Agreement (as in effect
on the Closing Date) including any defined terms used therein) to the extent
related to Indebtedness under clause (i)(A) of this Section 7.03(t), and
(ii) any Indebtedness (the “First Lien Refinancing Debt”) substantially similar
to the Indebtedness under the First Lien Credit Agreement (as in effect on the
Closing Date) incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, the then existing Indebtedness
under the First Lien Credit Agreement or the then existing First Lien
Refinancing Debt (the “First Lien Refinanced Debt”); provided, however, that
(x) the aggregate principal amount of Indebtedness under this Section 7.03(t)
outstanding at any time shall not exceed $800,000,000 plus the amount of any
Related Credit Arrangements otherwise permitted under this Section 7.03(t),
(y) Indebtedness under this Section 7.03(t) shall not include any Indebtedness
other than (a)(i) reimbursement obligations in respect of letters of credit or
bankers’ acceptances issued for the same purposes as permitted under the First
Lien Credit Agreement (as in effect on the Closing Date) and loans extended
under the First Lien Credit Agreement or First Lien Refinancing Debt, as the
case may be, in respect of reimbursement obligations resulting from drawings
under such letters of credit or bankers’ acceptances and (ii) bonds or term
loans the proceeds of which are used to cash collateralize or otherwise pre-fund
letters of credit or bankers’ acceptances issued for the same purposes as
permitted under the First Lien Credit Agreement (as in effect on the Closing
Date), and (b) Related Credit Arrangements (as defined in the First Lien Credit
Agreement (as in effect on the Closing Date) including any defined terms used
therein) to the extent related to Indebtedness under clause (y)(a)(i) of this
proviso, and (z)(a) the aggregate undrawn face amount of letters of

 

104



--------------------------------------------------------------------------------

credit and bankers’ acceptances outstanding at any time under the First Lien
Credit Agreement or First Lien Refinancing Debt, as the case may be, that
constitute Credit Agreement Non-Performance LC/BAs (as defined in the First Lien
Credit Agreement (as in effect on the Closing Date)) shall not (I) at any time
from and including March 31, 2016 to and excluding June 30, 2016, exceed an
amount equal to $200,000,000 and (II) at any time on and after June 30, 2016,
exceed an amount equal to $120,000,000, in each case, unless the amounts in
excess thereof are cash collateralized in full, and (b) except as provided in
clause (z)(a) of this proviso, each such other letter of credit and bankers’
acceptance shall constitute a Credit Agreement Performance LC/BA (as defined in
the First Lien Credit Agreement (as in effect on the Closing Date)); and
provided, further, that the First Lien Refinancing Debt shall not have a greater
principal amount than the then outstanding aggregate principal amount of the
First Lien Refinanced Debt plus accrued interest, fees and premiums (if any)
thereon and reasonable fees and expenses associated with the refinancing
principal amount of the First Lien Refinanced Debt; and

(u) other Indebtedness in an amount not to exceed $60,000,000 at any one time
outstanding.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary that is a Guarantor is merging
with a Subsidiary that is not a Guarantor, the continuing or surviving Person
shall either be the Guarantor or a Domestic Subsidiary that is not an Excluded
Subsidiary and such Person (and, if applicable, its Domestic Subsidiaries) shall
have immediately complied with the provisions of Section 6.13 (without regard to
the time limits otherwise set forth therein) prior to or at the time of
consummation of such transaction;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary that is a
Guarantor, then the transferee must be the Borrower, another Subsidiary that is
a Guarantor, or a Domestic Subsidiary that is not an Excluded Subsidiary and
such Person (and, if applicable, its Domestic Subsidiaries) shall have
immediately complied with the provisions of Section 6.13 (without regard to the
time limits otherwise set forth therein) prior to or at the time of consummation
of such Disposition;

(c) the Borrower and its Subsidiaries may enter into such mergers,
consolidations, amalgamations and similar transactions as are reasonably
necessary to consummate (i) a purchase or other acquisition permitted by, and
made in accordance with the terms of, Section 7.02(g) or (ii) the Apollo
Acquisition; provided that if in any such transaction a Guarantor will be merged
with or into any other Person, such Person shall be a Domestic Subsidiary that
is not an Excluded Subsidiary and such Person (and, if applicable, its Domestic
Subsidiaries) shall have immediately complied with the provisions of
Section 6.13 (without regard to the time limits otherwise set forth therein)
prior to or at the time of consummation of such transaction; and

 

105



--------------------------------------------------------------------------------

(d) the Borrower and its Subsidiaries may make Dispositions permitted by
Section 7.05 (other than Section 7.05(e)).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of (i) surplus, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business, and
(ii) machinery and equipment from the Borrower or a Subsidiary to the Borrower
or a Subsidiary in the ordinary course of business in connection with the
management of the manufacturing facilities and operations of the Borrower and
its Subsidiaries;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or by the
Borrower or any Subsidiary to a wholly-owned Subsidiary; provided that if the
transferor of such property is a Guarantor or the Borrower, the transferee must
be the Borrower, another Subsidiary that is a Guarantor, or a Domestic
Subsidiary that is not an Excluded Subsidiary, and such Person (and, if
applicable, its Domestic Subsidiaries) shall have complied with the provisions
of Section 6.13 (without regard to the time limits otherwise set forth therein)
prior to or at the time of consummation of such Disposition;

(e) Dispositions permitted by Section 7.04 (other than Section 7.04(d));

(f) (A) Disposition of Excluded Assets described in clause (i) of the defined
term “Excluded Assets” to the extent each such Disposition is in the ordinary
course of business and (B) Disposition of Excluded Assets described in clause
(iv) of the defined term “Excluded Assets” to the extent each such Disposition
is in the ordinary course of business;

(g) Dispositions of (i) any property, land or building (including any related
receivables or other intangible assets) of the Borrower or any Subsidiary to any
Person which is not a Subsidiary of the Borrower, or (ii) the entire capital
stock (or other Equity Interests) and Indebtedness of any Subsidiary owned by
the Borrower or any other Subsidiary to any Person which is not a Subsidiary of
the Borrower (including by merger or consolidation with a Person which is not a
Subsidiary of the Borrower); provided that: (A) the consideration for such
Disposition represents fair market value for such Disposition; (B) in the case
of any such Disposition involving consideration in excess of $60,000,000, at
least five (5) Business Days prior to the date of completion of such Disposition
the Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed on behalf of the Borrower by a Responsible Officer, which
certificate shall contain (1) a description of the proposed Disposition, the
date such Disposition is scheduled to be consummated, the estimated purchase
price or other consideration for such Disposition, (2) a certification that no
Default or Event of Default has

 

106



--------------------------------------------------------------------------------

occurred and is continuing, or would result from consummation of such
Disposition, (3) (if requested by the Administrative Agent) a certified copy of
the draft or definitive documentation pertaining thereto and (4) a reasonably
detailed calculation demonstrating compliance with subpart (C) below and that
immediately after giving effect to such Disposition, (x) the Borrower and its
Subsidiaries shall be in pro forma compliance with the covenant set forth in
Section 7.11(a) (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Disposition had been
consummated as of the first day of the fiscal period covered thereby) and
(y) the Liquidity Amount shall be greater than or equal to the minimum Liquidity
Amount required by Section 7.11(b) (determined on the basis of the Liquidity
Amount as of the date of measurement); and (C) the aggregate amount of all
assets Disposed of pursuant to this Section 7.05(g) during any fiscal year of
the Borrower shall not have contributed more than 10% of Consolidated EBITDA of
the Borrower and its Subsidiaries for the most recently ended fiscal year; and

(h) (i) [reserved];

(ii) [reserved];

(iii) (A) Dispositions of YieldCo Intermediate to YieldCo and (B) Dispositions
of other Non-Recourse Subsidiaries owning and operating Alternative Fuel Energy
Systems and products related thereto and components thereof to YieldCo or
YieldCo Intermediate;

(iv) [reserved]; and

(v) (A) Dispositions of YieldCo II Intermediate to YieldCo II and
(B) Dispositions of other Non-Recourse Subsidiaries owning and operating
Alternative Fuel Energy Systems and products related thereto and components
thereof to YieldCo II or YieldCo II Intermediate;

(i) Dispositions of the Sherman Real Estate;

(j) [reserved];

(k) [reserved];

(l) to the extent constituting a Disposition, the contribution or deposit of the
Specified TERP Common Stock to or with the Seller Note SPV permitted by
Section 7.02(u);

(m) [reserved];

(n) the Apollo TERP Sale; provided, that the entire consideration for such
Disposition is paid in Cash and by issuance of the Apollo TERP Note; and

(o) to the extent constituting a Disposition, the direct or indirect
contribution or transfer by the Borrower of the SUNE Residential Portfolio to
Apollo or its subsidiaries; provided that any Disposition pursuant to this
Section 7.05 (other than pursuant to clauses (l), (m) and (o) of this
Section 7.05) shall be for fair market value (as determined by the Borrower in

 

107



--------------------------------------------------------------------------------

its reasonable judgment). Notwithstanding anything herein or in any other Loan
Document to the contrary, (I) the Borrower shall not, nor shall it permit any
Subsidiary to, Dispose or enter into any agreement to Dispose (including,
without limitation, to any Affiliates), (A) any Equity Interest in YieldCo or
YieldCo Intermediate (and shall not be permitted to convert, exchange or
otherwise transfer one class of Equity Interests for another class of Equity
Interests in YieldCo or YieldCo Intermediate), (B) any Equity Interest in
YieldCo II or YieldCo II Intermediate, or (C) (i) any Equity Interest in any the
Loan Party Service Provider or (ii) otherwise Dispose or enter into any
agreement to Dispose (including, without limitation, by way of an assignment
thereof) of the management services or operation and maintenance services
business of any Loan Party Service Provider; provided, however, that
notwithstanding the foregoing, in each case of the foregoing clause (C)(ii),
each Loan Party Service Provider and its applicable subsidiaries shall be
permitted to (x) collaterally assign any management service agreement or
operations and maintenance agreement to the Collateral Trustee as security for
the Second Lien Obligations and to the First Lien Agent as security for the
First Lien Loan Obligations, (y) enter into subcontracts in the ordinary course
of business to perform its management services and operation and maintenance
services business and (z) Dispose of management services and operation and
maintenance services contracts associated with the Disposition of Solar Energy
Systems to the extent such Solar Energy Systems are Disposed of in accordance
with this Agreement and (II) the Borrower shall not, nor shall it permit any
Subsidiary to, vote for any Disposition of, or enter into any agreement to
Dispose (including, without limitation, to any Affiliates), any Designated IPP
Assets.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (other than in the case of subsection (a) below), so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) Any Subsidiary of Borrower may declare and pay dividends or make other
distributions ratably to its equity holders;

(b) (i) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person and (ii) the Borrower may make other non-cash payments
solely in the Equity Interests (other than the Specified Disqualified Equity
Interests) in the Borrower;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) the Borrower may make Restricted Payments pursuant to and in accordance with
its stock option, stock purchase and other benefit plans of general application
to management, directors or other employees of the Borrower and its
Subsidiaries, as adopted or implemented in the ordinary course of the Borrower’s
business;

(e) to the extent any cash payment and/or delivery of the Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of

 

108



--------------------------------------------------------------------------------

the Borrower) by the Borrower in satisfaction of its conversion obligation or
obligations to purchase notes for cash under (A) the 2018 Convertible Senior
Notes Indenture, the 2021 Convertible Senior Notes Indenture, the 2020
Convertible Senior Notes Indenture, the 2022 Convertible Senior Notes Indenture,
the 2023 Convertible Senior Notes Indenture, the 2025 Convertible Senior Notes
Indenture, the Apollo Permitted Seller Notes Indenture (and any Permitted
Refinancing Convertible Bond Indebtedness or Specified Convertible Bond Exchange
Refinancing thereof) constitutes a Restricted Payment, the Borrower may make
such Restricted Payment to the extent permitted by Section 7.14 and (B) the
Second Lien Convertible Notes Indenture (and any Second Lien Convertible
Refinancing Debt) constitutes a Restricted Payment, the Borrower may make such
Restricted Payment;

(f) the Borrower may receive cash payments and/or its common stock from the 2018
Option Counterparties pursuant to the terms of the 2018 Convertible Notes Bond
Hedge Transaction;

(g) the Borrower may receive cash payments and/or its common stock from the 2021
Option Counterparties pursuant to the terms of the 2021 Convertible Notes Bond
Hedge Transaction;

(h) the Borrower may purchase call options on the Borrower’s common stock, and
receive cash payments and/or its common stock, from a dealer counterparty
pursuant to the terms of any Permitted Refinancing Hedge Transaction as long as
the only cash payment that Borrower may make to the dealer counterparty party to
such Permitted Refinancing Hedge Transaction is the purchase price paid by the
Borrower to such dealer counterparty party at the time such Permitted
Refinancing Hedge Transaction is entered into and substantially concurrent with
the receipt by the Borrower of the net proceeds of the Permitted Refinancing
Convertible Bond Indebtedness that refinances the applicable Convertible Senior
Notes;

(i) the Borrower may settle or terminate any 2018 Convertible Notes Warrant
Transaction, 2021 Convertible Notes Warrant Transaction, 2020 Convertible Notes
Warrant Transaction and Permitted Refinancing Warrant Transaction (including by
set-off or netting against the related 2018 Convertible Notes Bond Hedge
Transaction, 2021 Convertible Notes Bond Hedge Transaction, 2020 Convertible
Notes Bond Hedge Transaction or Permitted Refinancing Hedge Transaction, if
applicable); provided that, in the case where the Borrower voluntarily elects to
satisfy its exercise or settlement or termination obligations under such 2018
Convertible Notes Warrant Transaction, 2021 Convertible Notes Warrant
Transaction, 2020 Convertible Notes Warrant Transaction or Permitted Refinancing
Warrant Transaction, as applicable, in cash, both immediately prior and after
giving effect to any such cash payment (with the effect of any such cash payment
determined after also giving effect to the satisfaction of any related
settlement obligations of (x) each 2018 Option Counterparty, 2021 Option
Counterparty, 2020 Option Counterparty and dealer counterparty to any Permitted
Refinancing Hedge Transaction, as applicable, under the respective 2018
Convertible Notes Bond Hedge Transaction, 2021 Convertible Notes Bond Hedge
Transaction, 2020 Convertible Notes Bond Hedge Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (y) Borrower under the
respective Convertible Senior Notes or Permitted Refinancing Convertible Bond
Indebtedness, as applicable), (x) no Default shall exist or result therefrom and
(y) immediately after giving effect to such cash payment (with the effect of any
such cash payment determined

 

109



--------------------------------------------------------------------------------

after also giving effect to the satisfaction of any related settlement
obligations of (I) each 2018 Option Counterparty, 2021 Option Counterparty, 2020
Option Counterparty and dealer counterparty to any Permitted Refinancing Hedge
Transaction, as applicable, under the respective 2018 Convertible Notes Bond
Hedge Transaction, 2021 Convertible Notes Bond Hedge Transaction, 2020
Convertible Notes Bond Hedge Transaction or Permitted Refinancing Hedge
Transaction, as applicable, and (II) Borrower under the respective Convertible
Senior Notes or Permitted Refinancing Convertible Bond Indebtedness, as
applicable), the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenant set forth in Section 7.11(a) (such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such cash payment had been consummated as of the first day of the fiscal
period covered thereby) and the Liquidity Amount shall be greater than or equal
to the minimum Liquidity Amount required by Section 7.11(b) (determined on the
basis of the Liquidity Amount as of the date of measurement);

(j) so long as no Default or Event of Default has occurred and is continuing,
the Borrower may make other Restricted Payments in an aggregate amount not to
exceed $30,000,000 after the Closing Date;

(k) the Borrower may receive cash payments and/or its common stock from the 2020
Option Counterparties pursuant to the terms of the 2020 Convertible Notes Bond
Hedge Transaction;

(l) the Borrower may (A) satisfy its conversion obligation under the Permitted
Mandatory Convertible Preferred or otherwise settle pursuant to the terms of the
Permitted Mandatory Convertible Preferred by issuing common Equity Interests in
the Borrower but not in Cash (other than Cash payments in lieu of fractional
shares) or (B) purchase, redeem or otherwise acquire the Permitted Mandatory
Convertible Preferred in exchange for its common Equity Interests but not for
Cash;

(m) capital contributions to the Seller Note SPV (whether in the form of cash or
Specified TERP Common Stock or otherwise) to the extent necessary for the Seller
Note SPV to make required payments and deliveries pursuant to the indenture
governing the Permitted Seller Notes;

(n) the Borrower may receive cash payments and/or its common stock from the 2022
Option Counterparties pursuant to the terms of the 2022 Convertible Notes Call
Transactions;

(o) the Borrower may issue its common stock to the Warrant Holders upon exercise
of a Warrant Holder to purchase such common stock pursuant to its Warrant
(including pursuant to a cashless exercise under the provisions thereof);

(p) the Borrower may make capital contributions to its Subsidiaries to the
extent necessary to make required payments pursuant to the loan agreement
governing the 313 Facility;

 

 

110



--------------------------------------------------------------------------------

(q) the Borrower may receive cash payments and/or its common stock from the 2023
Option Counterparties pursuant to the terms of the 2023 Convertible Notes Call
Transactions; and

(r) the Borrower may receive cash payments and/or its common stock from the 2025
Option Counterparties pursuant to the terms of the 2025 Convertible Notes Call
Transactions.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms at least as favorable to the Borrower and the
other Loan Parties as would be obtainable by the Borrower and such other Loan
Parties at the time in a comparable arm’s length transaction with a Person other
than an Affiliate; provided that the foregoing restriction shall not apply to
(a) transactions between or among the Borrower and any Guarantor or between and
among any Guarantors, (b) transactions consisting of the contribution or deposit
of the Specified TERP Common Stock to or with the Seller Note SPV permitted by
Section 7.02(u) or any other agreements between or among the purchaser or holder
(or any entity on behalf thereof) of the Permitted Seller Notes, the Borrower,
any Guarantor and/or the Seller Note SPV, in each case as the Borrower, any
Guarantor and/or the Seller Note SPV may deem reasonably necessary or
appropriate in connection with the issuance of the Permitted Seller Notes
(including any agreements entered into in connection with the delivery and/or
registration of any capital stock deliverable upon exchange of the Permitted
Seller Notes), (c) [reserved], (d) transactions consisting of the direct or
indirect contribution or transfer by the Borrower of one or more or all of the
Apollo Subs to YieldCo or its subsidiaries, (e) transactions consisting of the
making of required payments pursuant to the loan agreement governing the 313
Facility, or (f) transactions consisting of direct or indirection contribution
or transfer of the SUNE Residential Portfolio to Apollo.

7.09 Burdensome Agreements. Enter into, incur or permit to exist or become
effective any Contractual Obligation that:

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Subsidiary Guarantor, to make or repay intercompany loans or
advances, or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person (other than a negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.03(f)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness); provided that the foregoing shall not
prohibit any such limitation or restriction contained in (A) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (B) customary provisions restricting assignment of, or
sublicensing under, any licensing agreement entered into in the ordinary course
of business, (C) any agreement or instrument governing any Indebtedness of any
Foreign Subsidiary of the Borrower permitted pursuant to Section 7.03, and
customary restrictions contained in “comfort”

 

111



--------------------------------------------------------------------------------

letters and guarantees of any such Indebtedness, so long as any such restriction
affects only such Foreign Subsidiary and does not in any manner affect the
Borrower or any Domestic Subsidiary, (D) any Contractual Obligation of a
Subsidiary of Sun Edison that is not a Guarantor so long as (i) any restriction
on Liens or Guarantees does not extend to any entity or assets other than the
Subsidiary that is a party to such Contractual Obligation and its assets
(including its Subsidiaries that are not Guarantors) and (ii) any restriction or
limitation on dividends, or the making or repayment of intercompany loans, shall
only apply to such Subsidiary and its Subsidiaries and shall be taken into
account in calculating the Liquidity Amount at any time, (E) any agreement
governing or evidencing Non-Recourse Project Indebtedness of a Non-Recourse
Subsidiary permitted under Section 7.03(f)(i) so long as no such restriction or
limitation extends to any Person other than Non-Recourse Subsidiaries, (F) the
Second Lien Note Documents, (G) the Other Pari Passu Lien Debt Documents,
(H) the First Lien Credit Documents or (I) the 313 Facility; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except to the
extent of obligations that, individually or in the aggregate, are not material
to the Borrower or any Subsidiary and except as set forth in the First Lien
Credit Documents as long as such requirements set forth therein are subject to
the terms of the Intercreditor Agreement.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of each fiscal quarter of the Borrower, commencing with the last
day of the fiscal quarter ending December 31, 2015, to be greater than 3.60 to
1.00.

(b) Liquidity Amount. Permit the Liquidity Amount, as of the end of any fiscal
quarter of the Borrower occurring on or after December 31, 2015, to be less than
$420,000,000 at such time.

7.12 Amendments to Organization Documents; Borrower/SSL TopCo Agreement,
Borrower/YieldCo Agreement, Borrower/Yieldco II Agreement and First Lien Credit
Documents. Amend, modify or waive any of its rights under (a) any of its
Organization Documents, Borrower/SSL TopCo Agreements, Borrower/YieldCo
Agreements or Borrower/YieldCo II Agreements to the extent that such amendment,
modification or waiver would be materially adverse to the interests of the
Lenders or (b) any First Lien Credit Document except to the extent permitted by
the Intercreditor Agreement.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year.

 

112



--------------------------------------------------------------------------------

7.14 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any unsecured
Indebtedness incurred pursuant to Section 7.03(h) or 7.03(l) (other than (i) as
permitted pursuant to Section 7.03(l), (ii) pursuant to an exchange of such
unsecured Indebtedness for Second Lien Convertible Notes, (iii) any redemption
required by Article III of the 2018 Convertible Senior Notes Indenture, Article
III of the 2021 Convertible Senior Notes Indenture, Article III of the Apollo
Permitted Seller Notes Indenture, the corresponding section or article of the
2020 Convertible Senior Notes Indenture, the 2022 Convertible Senior Notes
Indenture, the 2023 Convertible Senior Notes Indenture, or the 2025 Convertible
Senior Notes Indenture, or by the corresponding sections of the indentures
governing any Permitted Refinancing Convertible Bond Indebtedness, or
(iv) pursuant to a cash settlement method to the extent required by
Section 4.03(a)(iv) of the 2018 Convertible Senior Notes Indenture,
Section 4.03(a)(iv) of the 2021 Convertible Senior Notes Indenture, the
corresponding section or article of the 2020 Convertible Senior Notes Indenture,
the 2022 Convertible Senior Notes Indenture, the 2023 Convertible Senior Notes
Indenture, the 2025 Convertible Senior Notes Indenture or Section 4.03(b) of the
Apollo Permitted Seller Notes Indenture, or by the corresponding sections of the
indentures governing any Permitted Refinancing Convertible Bond Indebtedness,
(y) pursuant to a “Physical Settlement” under (and as defined in) the 2018
Convertible Senior Notes Indenture, the 2021 Convertible Senior Notes Indenture,
the 2020 Convertible Senior Notes Indenture, the 2022 Convertible Senior Notes
Indenture, the 2023 Convertible Senior Notes Indenture, the 2025 Convertible
Senior Notes Indenture, or the Apollo Permitted Seller Notes Indenture, as
applicable or (z) pursuant to a “Combination Settlement” under (and as defined
in) the 2018 Convertible Senior Notes Indenture, the 2021 Convertible Senior
Notes Indenture, the 2020 Convertible Senior Notes Indenture, the 2022
Convertible Senior Notes Indenture, the 2023 Convertible Senior Notes Indenture,
the 2025 Convertible Senior Notes Indenture, or the Apollo Permitted Seller
Notes Indenture, as applicable, or by the corresponding sections of the
indentures governing any Permitted Refinancing Convertible Bond Indebtedness,
with a “Specified Dollar Amount” (as defined therein) equal to or less than
$1,000); provided that, without limitation of any of clauses (i), (ii),
(iii) and (iv) of the immediately preceding parenthetical:

(A) the Borrower may make cash payments and/or deliver its common stock (or
other securities or property following a merger event or other change of the
common stock of Borrower) in satisfaction of its conversion obligation under the
2018 Convertible Senior Notes Indenture (and any Permitted Refinancing
Convertible Bond Indebtedness thereof) as long as, in the case of cash payments
(other than cash payments in lieu of fractional shares), both (x) immediately
prior and after giving effect to any such cash payment (with the effect of any
such cash payment determined after also giving effect to the satisfaction of any
related settlement obligations of (i) each 2018 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2018 Convertible Notes Bond Hedge Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (ii) the Borrower under the
respective 2018 Convertible Notes Warrant Transaction or Permitted Refinancing
Warrant Transaction, as applicable), no Default shall exist or result therefrom
and (y) immediately after giving effect to such cash payment (with the effect of
any such cash payment determined after also giving effect to the satisfaction of
any related settlement obligations of (i) each 2018 Option Counterparty and
dealer counterparty to any Permitted Refinancing Hedge Transaction, as
applicable, under the respective 2018 Convertible Notes

 

113



--------------------------------------------------------------------------------

Bond Hedge Transaction or Permitted Refinancing Hedge Transaction, as
applicable, and (ii) the Borrower under the respective 2018 Convertible Notes
Warrant Transaction or Permitted Refinancing Warrant Transaction, as
applicable), the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenant set forth in Section 7.11(a) (such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such cash payment had been consummated as of the first day of the fiscal
period covered thereby) and the Liquidity Amount shall be greater than or equal
to the minimum Liquidity Amount required by Section 7.11(b) (determined on the
basis of the Liquidity Amount as of the date of measurement);

(B) the Borrower may make cash payment and/or deliver its common stock (or other
securities or property following a merger event or other change of the common
stock of Borrower) in satisfaction of its conversion obligation under the 2021
Convertible Senior Notes Indenture (and any Permitted Refinancing Convertible
Bond Indebtedness thereof) as long as, in the case of cash payments (other than
cash payments in lieu of fractional shares), both (x) immediately prior and
after giving effect to any such cash payment (with the effect of any such cash
payment determined after also giving effect to the satisfaction of any related
settlement obligations of (i) each 2021 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2021 Convertible Notes Bond Hedge Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (ii) Borrower under the
respective 2021 Convertible Notes Warrant Transaction or Permitted Refinancing
Warrant Transaction, as applicable), no Default shall exist or result therefrom
and (y) immediately after giving effect to such cash payment (with the effect of
any such cash payment determined after also giving effect to the satisfaction of
any related settlement obligations of (i) each 2021 Option Counterparty and
dealer counterparty to any Permitted Refinancing Hedge Transaction, as
applicable, under the respective 2021 Convertible Notes Bond Hedge Transaction
or Permitted Refinancing Hedge Transaction, as applicable, and (ii) Borrower
under the respective 2021 Convertible Notes Warrant Transaction or Permitted
Refinancing Warrant Transaction, as applicable), the Borrower and its
Subsidiaries shall be in pro forma compliance with the covenant set forth in
Section 7.11(a) (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such cash payment had been
consummated as of the first day of the fiscal period covered thereby) and the
Liquidity Amount shall be greater than or equal to the minimum Liquidity Amount
required by Section 7.11(b) (determined on the basis of the Liquidity Amount as
of the date of measurement);

(C) the Borrower may make cash payment and/or deliver its common stock (or other
securities or property following a merger event or other change of the common
stock of Borrower) in satisfaction of its conversion obligation under the 2020
Convertible Senior Notes Indenture (and any Permitted Refinancing Convertible
Bond Indebtedness thereof) as long as, in the case of cash payments (other than
cash payments in lieu of fractional shares), both (x) immediately prior and
after giving effect to any such cash payment (with the effect of any such cash
payment determined after also giving effect to the satisfaction of any related
settlement obligations of (i) each 2020 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2020 Convertible Notes

 

114



--------------------------------------------------------------------------------

Bond Hedge Transaction or Permitted Refinancing Hedge Transaction, as
applicable, and (ii) Borrower under the respective 2020 Convertible Notes
Warrant Transaction or Permitted Refinancing Warrant Transaction, as
applicable), no Default shall exist or result therefrom and (y) immediately
after giving effect to such cash payment (with the effect of any such cash
payment determined after also giving effect to the satisfaction of any related
settlement obligations of (i) each 2020 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2020 Convertible Notes Bond Hedge Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (ii) Borrower under the
respective 2020 Convertible Notes Warrant Transaction or Permitted Refinancing
Warrant Transaction, as applicable), the Borrower and its Subsidiaries shall be
in pro forma compliance with the covenant set forth in Section 7.11(a) (such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such cash payment had been consummated as of
the first day of the fiscal period covered thereby) and the Liquidity Amount
shall be greater than or equal to the minimum Liquidity Amount required by
Section 7.11(b) (determined on the basis of the Liquidity Amount as of the date
of measurement);

(D) the Borrower may make cash payment and/or deliver its common stock (or other
securities or property following a merger event or other change of the common
stock of Borrower) in satisfaction of its conversion obligation under the 2022
Convertible Senior Notes Indenture (and any Permitted Refinancing Convertible
Bond Indebtedness thereof) as long as, in the case of cash payments (other than
cash payments in lieu of fractional shares), both (x) immediately prior and
after giving effect to any such cash payment (with the effect of any such cash
payment determined after also giving effect to the satisfaction of any related
settlement obligations of (i) each 2022 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2022 Convertible Notes Call Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (ii) Borrower under the
related Permitted Refinancing Warrant Transaction, if applicable), no Default
shall exist or result therefrom and (y) immediately after giving effect to such
cash payment (with the effect of any such cash payment determined after also
giving effect to the satisfaction of any related settlement obligations of
(i) each 2022 Option Counterparty and dealer counterparty to any Permitted
Refinancing Hedge Transaction, as applicable, under the respective 2022
Convertible Notes Call Transaction or Permitted Refinancing Hedge Transaction,
as applicable, and (ii) Borrower under the related Permitted Refinancing Warrant
Transaction, if applicable), the Borrower and its Subsidiaries shall be in pro
forma compliance with the covenant set forth in Section 7.11(a) (such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such cash payment had been consummated as of
the first day of the fiscal period covered thereby) and the Liquidity Amount
shall be greater than or equal to the minimum Liquidity Amount required by
Section 7.11(b) (determined on the basis of the Liquidity Amount as of the date
of measurement);

(E) the Borrower may make cash payment and/or deliver its common stock (or other
securities or property following a merger event or other change of the common
stock of Borrower) in satisfaction of its conversion obligation under the 2023
Convertible Senior Notes Indenture (and any Permitted Refinancing Convertible
Bond Indebtedness thereof) as long as, in

 

115



--------------------------------------------------------------------------------

the case of cash payments (other than cash payments in lieu of fractional
shares), both (x) immediately prior and after giving effect to any such cash
payment (with the effect of any such cash payment determined after also giving
effect to the satisfaction of any related settlement obligations of (i) each
2023 Option Counterparty and dealer counterparty to any Permitted Refinancing
Hedge Transaction, as applicable, under the respective 2023 Convertible Notes
Call Transaction or Permitted Refinancing Hedge Transaction, as applicable, and
(ii) Borrower under the related Permitted Refinancing Warrant Transaction, if
applicable), no Default shall exist or result therefrom and (y) immediately
after giving effect to such cash payment (with the effect of any such cash
payment determined after also giving effect to the satisfaction of any related
settlement obligations of (i) each 2023 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2023 Convertible Notes Call Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (ii) Borrower under the
related Permitted Refinancing Warrant Transaction, if applicable), the Borrower
and its Subsidiaries shall be in pro forma compliance with the covenant set
forth in Section 7.11(a) (such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such cash payment had
been consummated as of the first day of the fiscal period covered thereby) and
the Liquidity Amount shall be greater than or equal to the minimum Liquidity
Amount required by Section 7.11(b) (determined on the basis of the Liquidity
Amount as of the date of measurement);

(F) the Borrower may make cash payment and/or deliver its common stock (or other
securities or property following a merger event or other change of the common
stock of Borrower) in satisfaction of its conversion obligation under the 2025
Convertible Senior Notes Indenture (and any Permitted Refinancing Convertible
Bond Indebtedness thereof) as long as, in the case of cash payments (other than
cash payments in lieu of fractional shares), both (x) immediately prior and
after giving effect to any such cash payment (with the effect of any such cash
payment determined after also giving effect to the satisfaction of any related
settlement obligations of (i) each 2025 Option Counterparty and dealer
counterparty to any Permitted Refinancing Hedge Transaction, as applicable,
under the respective 2025 Convertible Notes Call Transaction or Permitted
Refinancing Hedge Transaction, as applicable, and (ii) Borrower under the
related Permitted Refinancing Warrant Transaction, if applicable), no Default
shall exist or result therefrom and (y) immediately after giving effect to such
cash payment (with the effect of any such cash payment determined after also
giving effect to the satisfaction of any related settlement obligations of
(i) each 2025 Option Counterparty and dealer counterparty to any Permitted
Refinancing Hedge Transaction, as applicable, under the respective 2025
Convertible Notes Call Transaction or Permitted Refinancing Hedge Transaction,
as applicable, and (ii) Borrower under the related Permitted Refinancing Warrant
Transaction, if applicable), the Borrower and its Subsidiaries shall be in pro
forma compliance with the covenant set forth in Section 7.11(a) (such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such cash payment had been consummated as of
the first day of the fiscal period covered thereby) and the Liquidity Amount
shall be greater than or equal to the minimum Liquidity Amount required by
Section 7.11(b) (determined on the basis of the Liquidity Amount as of the date
of measurement);

 

116



--------------------------------------------------------------------------------

(G) the Borrower may make cash payment and/or deliver its common stock (or other
securities or property following a merger event or other change of the common
stock of Borrower) in satisfaction of its conversion obligation under the Apollo
Permitted Seller Notes Indenture (and any Permitted Refinancing Convertible Bond
Indebtedness thereof) as long as, in the case of cash payments (other than cash
payments in lieu of fractional shares), both (x) immediately prior and after
giving effect to any such cash payment, no Default shall exist or result
therefrom and (y) immediately after giving effect to such cash payment, the
Borrower and its Subsidiaries shall be in pro forma compliance with the covenant
set forth in Section 7.11(a) (such compliance to be determined on the basis of
the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b) as though such cash payment
had been consummated as of the first day of the fiscal period covered thereby)
and the Liquidity Amount shall be greater than or equal to the minimum Liquidity
Amount required by Section 7.11(b) (determined on the basis of the Liquidity
Amount as of the date of measurement);

(H) the Borrower may make cash payment and/or deliver its common stock (or other
securities or property following a merger event or other change of the common
stock of Borrower) in satisfaction of its conversion obligation under the
Specified Convertible Bond Exchange Refinancing, as long as, in the case of cash
payments (other than cash payments in lieu of fractional shares), both
(x) immediately prior and after giving effect to any such cash payment, no
Default shall exist or result therefrom and (y) immediately after giving effect
to such cash payment, the Borrower and its Subsidiaries shall be in pro forma
compliance with the covenant set forth in Section 7.11(a) (such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such cash payment had been consummated as of the first day of the fiscal
period covered thereby) and the Liquidity Amount shall be greater than or equal
to the minimum Liquidity Amount required by Section 7.11(b) (determined on the
basis of the Liquidity Amount as of the date of measurement); and

(I) the Borrower may consummate one or more Designated Debt-For-Equity
Exchanges.

Notwithstanding anything herein or in any other Loan Document to the contrary,
the Borrower shall not, nor shall it permit any Subsidiary to, in each case
using Cash or any Indebtedness (or the proceeds thereof) incurred or Guaranteed
by the Borrower or any Subsidiary thereof (including, for the avoidance of
doubt, any Unrestricted Subsidiary), prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness incurred pursuant to Section 7.03(h), 7.03(l) or 7.03(q); provided,
however, that none of the foregoing shall prohibit (i) such prepayment,
redemption, purchase, defeasance or other satisfaction of such Indebtedness as a
result of a cashless (other than with respect to closing fees and expenses)
exchange of such Indebtedness incurred pursuant to Section 7.03(l) (other than
pursuant to clause (G) thereof) for Indebtedness that constitutes a Specified
Convertible Bond Exchange Refinancing or Designated Debt-For-Equity Exchanges or
(ii) exchanges for Second Lien Convertible Notes.

7.15 Amendment of Indebtedness. Amend, modify or change in any manner materially
adverse to the interests of the Lenders any term or condition of (X) any
Indebtedness

 

117



--------------------------------------------------------------------------------

set forth in Schedule 7.03, or any term or condition of any Convertible Senior
Notes or any Permitted Refinancing Convertible Bond Indebtedness except for
(A) (i) any refinancing, refunding, renewal or extension thereof permitted by
Section 7.03(b) or, with respect to Convertible Senior Notes, Section 7.03(l) or
(ii) any refinancing thereof resulting from Designated Debt-for-Equity
Exchanges, (B) any exchange of Convertible Senior Notes for Second Lien
Convertible Notes and (C) any amendment, modification or change expressly
required to be made (including adjustments to the conversion rate (howsoever
defined)) pursuant to the terms of the 2018 Convertible Senior Notes Indenture
as in effect on the Closing Date or the terms of the 2021 Convertible Senior
Notes Indenture as in effect on the Closing Date or the terms of the 2020
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2020 Convertible Senior Notes pursuant thereto or the terms of the 2022
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2022 Convertible Senior Notes pursuant thereto or the terms of the 2023
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2023 Convertible Senior Notes pursuant thereto, the terms of the 2025
Convertible Senior Notes Indenture as in effect on the date of the issuance of
the 2025 Convertible Senior Notes pursuant thereto or the terms of the Apollo
Permitted Seller Notes Indenture as in effect on the date of the issuance of the
Apollo Permitted Seller Notes pursuant thereto, or pursuant to similar terms of
an indenture governing any Permitted Refinancing Convertible Bond Indebtedness
or (Y) the Apollo TERP Note.

7.16 Pasadena Real Estate and Sherman Real Estate and the Specified TERP Common
Stock.

(a) Create, incur, assume or suffer to exist any Lien upon the Pasadena Real
Estate or the Sherman Real Estate other than the Permitted Real Estate Liens;

(b) Enter into, incur or permit to exist or become effective any Contractual
Obligation that limits the ability MEMC Pasadena, Inc. or any other Subsidiary
that owns the Pasadena Real Estate to create, incur, assume or suffer to exist
Liens on the Pasadena Real Estate or that limits the ability of the Borrower or
any other Subsidiary of the Borrower that owns the Sherman Real Estate to
create, incur, assume or suffer to exist Liens on the Sherman Real Estate;

(c) Dispose of the Pasadena Real Estate to the Borrower or any subsidiary other
than a Subsidiary that is a Loan Party; or

(d) Create, incur, assume or suffer to exist any Lien upon the Specified TERP
Common Stock contributed to or deposited with the Seller Note SPV to the extent
permitted by Section 7.02(u) other than Liens on such Specified TERP Common
Stock granted to holders of the Permitted Seller Notes and such other secured
parties set forth in the relevant pledge agreement.

7.17 YieldCo II IPO.

(a) [Reserved].

(b) YieldCo II shall not offer any Equity Interest in YieldCo II to the public
except (i) in an initial public offering prior to which the Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
attaching copies of each of the Borrower/YieldCo II

 

118



--------------------------------------------------------------------------------

Agreements and certifying that each is a true, correct and complete copy of such
Borrower/YieldCo II Agreements and (ii) any public offering of such Equity
Interest subsequent to such initial public offering.

(c) For the avoidance of doubt, nothing in this Section 7.17 shall restrict
YieldCo II from issuing or otherwise selling its Equity Interests to Persons in
a transaction other than a public offering.

7.18 Intermediate Holdings. Permit Intermediate Holdings to (a) incur, directly
or indirectly, any Indebtedness; (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired, leased or licensed by it;
(c) engage in any business or activity or own any assets other than holding 100%
of the Equity Interests of the Seller Note SPV; (d) sell or otherwise dispose of
any Equity Interests of any of its Subsidiaries; or (e) create or acquire any
Subsidiary or make or own any Investment in any Person other than the Seller
Note SPV.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan, or (ii) within three (3) Business Days after
the same becomes due, any interest on any Loan, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any event constituting an “Event of Default” under any
other Loan Document occurs or the Borrower fails to perform or observe any term,
covenant or agreement either (i) contained in any of Section 6.05, 6.11, 6.12,
6.13, 6.17 or 6.19 or Article VII, or (ii) contained in any of Section 6.01,
6.02, 6.03, 6.09(d) or 6.20 and, in the case of this clause (ii), such failure
continues for fifteen (15) days after the earlier of (x) knowledge thereof by
any Responsible Officer or (y) receipt by the Borrower of a Notice of Default
with respect thereto; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed, and such failure
continues for thirty (30) days after the earlier of (x) knowledge thereof by any
Responsible Officer or (y) receipt by the Borrower of a Notice of Default with
respect thereto; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, with respect to any representation or warranty that
is itself modified or qualified by materiality or a “Material Adverse Effect”
standard, in any respect) when made or deemed made; or

 

119



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Other than with respect to Non-Recourse Project
Indebtedness, or Indebtedness under the First Lien Credit Agreement, so long as
no claim with respect thereto is made against any Subsidiary other than the
Non-Recourse Subsidiaries liable therefor, the Borrower or any Subsidiary
(A) fails to make any payment when due after any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (including any Indebtedness under any
of the Convertible Senior Notes) or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) to a Person other than the Borrower and
its wholly-owned Subsidiaries (including the Guarantee by the Borrower to the
Sellers of the Indebtedness and all obligations in connection therewith of the
Seller Note SPV under the Permitted Seller Notes and the Guarantee by the
Borrower of the 313 Facility) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$60,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in clause (A) above or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be accelerated or to
otherwise become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity (it being
understood that (X) conversions of any 2018 Convertible Senior Notes pursuant to
the terms of the 2018 Convertible Senior Notes Indenture (or of any notes
pursuant to the terms of any Permitted Refinancing Convertible Bond Indebtedness
thereof) or conversions of any 2021 Convertible Senior Notes pursuant to the
terms of the 2021 Convertible Senior Notes Indenture (or of any notes pursuant
to the terms of any Permitted Refinancing Convertible Bond Indebtedness thereof)
or conversions of any 2020 Convertible Senior Notes pursuant to the terms of the
2020 Convertible Senior Notes Indenture (or of any notes pursuant to the terms
of any Permitted Refinancing Convertible Bond Indebtedness thereof) or
conversions of any 2022 Convertible Senior Notes pursuant to the terms of the
2022 Convertible Senior Note Indenture (or of any notes pursuant to the terms of
any Permitted Refinancing Convertible Bond Indebtedness thereof) or conversions
of any 2023 Convertible Senior Notes pursuant to the terms of the 2023
Convertible Senior Note Indenture (or of any notes pursuant to the terms of any
Permitted Refinancing Convertible Bond Indebtedness thereof) or conversions of
any 2025 Convertible Senior Notes pursuant to the terms of the 2025 Convertible
Senior Note Indenture (or of any notes pursuant to the terms of any Permitted
Refinancing Convertible Bond Indebtedness thereof) or conversion of any Apollo
Permitted Seller Notes pursuant to the terms of the Apollo Permitted Seller
Notes Indenture (or of any notes pursuant to the terms of any Permitted
Refinancing Convertible Bond Indebtedness thereof) or conversion of any Second
Lien Convertible Notes pursuant to the terms of the Second Lien Convertible
Notes Indenture (or of any notes pursuant to the terms of any Second Lien
Convertible Refinancing Debt thereof) or (Y) any conversion or exchange of the
Permitted Seller Notes into or for the Class A TERP Common Stock (and related
payments of Cash in lieu of fractional shares), any conversion or exchange of
the Permitted Mandatory Convertible Preferred

 

120



--------------------------------------------------------------------------------

into or for the common Equity Interest in the Borrower (and related payments of
Cash in lieu of fractional shares) or any redemption or repurchase of Permitted
Seller Notes or Permitted Mandatory Convertible Preferred upon the occurrence of
a “Fundamental Change” (or equivalent) under the applicable indenture or other
applicable document shall not constitute an Event of Default under this clause
(i) or any redemption required by Article III of the 2018 Convertible Senior
Notes Indenture or Article III of the 2021 Convertible Senior Notes Indenture or
the corresponding section or article of the 2020 Convertible Senior Notes
Indenture or the corresponding section or article of the 2022 Convertible Senior
Notes Indenture or the corresponding section or article of the 2023 Convertible
Senior Notes Indenture or the corresponding section or article of the 2025
Convertible Senior Notes Indenture or the corresponding section or article of
the Second Lien Convertible Notes Indenture or Article III of the Apollo
Permitted Seller Notes Indenture or by the corresponding sections of the
indentures governing any Permitted Refinancing Convertible Bond Indebtedness or
Second Lien Convertible Refinancing Debt shall not constitute an Event of
Default under this clause (i)), or such Guarantee to become payable or cash
collateral in respect thereof to be provided; (ii) there occurs under any Swap
Contract (other than with respect to Non-Recourse Project Indebtedness, so long
as no claim with respect thereto is made against the Borrower or any Subsidiary
other than the Non-Recourse Subsidiaries liable therefor), any 2018 Convertible
Notes Bond Hedge Transaction, any 2021 Convertible Notes Bond Hedge Transaction,
any 2020 Convertible Notes Bond Hedge Transaction, any 2022 Convertible Notes
Call Transaction, any 2023 Convertible Notes Call Transaction, any 2025
Convertible Notes Call Transaction or any Permitted Refinancing Hedge
Transaction, an early termination date (or such other similar term) under such
Swap Contract, such 2018 Convertible Notes Bond Hedge Transaction, such 2021
Convertible Notes Bond Hedge Transaction, such 2020 Convertible Notes Bond Hedge
Transaction, such 2022 Convertible Notes Call Transaction and such Permitted
Refinancing Hedge Transaction, as applicable) resulting from (A) any event of
default under such Swap Contract, such 2018 Convertible Notes Bond Hedge
Transaction, such 2021 Convertible Notes Bond Hedge Transaction, such 2020
Convertible Notes Bond Hedge Transaction, such 2022 Convertible Notes Call
Transaction, such 2023 Convertible Notes Call Transaction, such 2025 Convertible
Notes Call Transaction and such Permitted Refinancing Hedge Transaction, as
applicable) to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract, such 2018 Convertible Notes Bond Hedge Transaction,
such 2021 Convertible Notes Bond Hedge Transaction, such 2020 Convertible Notes
Bond Hedge Transaction, such 2022 Convertible Notes Call Transaction, such 2023
Convertible Notes Call Transaction, such 2025 Convertible Notes Call Transaction
and such Permitted Refinancing Hedge Transaction, as applicable, as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $57,500,000, or (iii) (A) any Event of Default
under, and as defined in, the First Lien Credit Agreement exists and results in
the acceleration of the First Lien Loan Obligations, (B) any failure to make any
payment when due after any applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) under the
First Lien Credit Agreement occurs or (C) any failure pay or repay any
reimbursement obligation, or any loan, advance or other credit extension made in
respect of such reimbursement obligation, with respect to any letter of credit
or banker’s acceptance issued under or pursuant to the First Lien Credit
Agreement or any loan or credit agreement, indenture, note purchase agreement or

 

121



--------------------------------------------------------------------------------

other debt document governing or evidencing any First Lien Refinancing Debt,
within seven (7) Business Days of the date such reimbursement obligation arose
or such loan, advance or other credit extension was made or deemed made, occurs;
or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than Immaterial Subsidiaries and Non-Recourse Subsidiaries) institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse Subsidiaries)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries and Non-Recourse Subsidiaries)
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to such Plan, such Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

122



--------------------------------------------------------------------------------

(k) Liens. Any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral with the priority
required by the Intercreditor Agreement and the applicable Security Document,
except as a result of the sale or other Disposition of the applicable Collateral
in a transaction permitted under the Loan Documents; or

(l) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [Reserved]; and

(d) subject to the Intercreditor Agreement, exercise on behalf of itself and the
Lenders all rights and remedies available to it, and the Lenders under the Loan
Documents, including causing the Collateral Trustee to enforce any and all Liens
and security interests created pursuant to Security Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States or an Event of Default under Section 8.01(f) or 8.01(g), the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (subject to the terms of the Intercreditor Agreement
and the Collateral Trust Agreement) shall be applied by the Administrative Agent
in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

123



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans plus the applicable call premium set forth in
Section 2.05(b), ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts of such Obligations held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Deutsche Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto (including, without limitation,
to enter any intercreditor agreement entered into by the Administrative Agent in
accordance with this Agreement on behalf of the Secured Parties including,
without limitation, the Intercreditor Agreement). The provisions of this Article
IX are solely for the benefit of the Agents and the Lenders, and neither the
Borrower nor any other Loan Party shall have any rights as a third party
beneficiary of any of such provisions. In performing its functions and duties
hereunder, the Administrative Agent shall act solely as an agent of the Lenders
and other applicable Agents and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
the Borrower or any of its Subsidiaries.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

124



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties herewith shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Administrative Agent
shall have received instructions in writing in respect thereof from the Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.01) and, upon receipt of such instructions from the Required
Lenders (or such other Lenders, as the case may be), the Administrative Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions, including for the avoidance of doubt refraining from any action
that, in its opinion or the opinion of its counsel, may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any obligation or duty to disclose, disclose further or update,
and shall not be liable for the failure to disclose, disclose further or update,
any information, or information it may have provided to the Lenders, relating to
the Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administration Agent is relying on the foregoing.

Neither the Administrative Agent nor any of its officers, partners, directors,
employees or agents shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to

 

125



--------------------------------------------------------------------------------

the Administrative Agent. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmation of the Outstanding Amount of the Loans or the component
amounts thereof.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by such Agent. Each Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of each Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents, except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. The exculpatory, indemnification
and other provisions of Section 9.03 and of Section 10.04 shall apply to any
Affiliates of the Agents and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by an Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Agent who appointed such
sub-agent and not to any Loan Party, Lender, any other Agent or any other Person
and no Loan Party, Lender, other Agent or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

126



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date; provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. No appointment hereunder shall be effective unless the Person
so appointed has accepted such appointment in writing, and upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has in its sole discretion deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time in its sole discretion deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. Except as otherwise explicitly set forth in
this Agreement, no Agent shall have any obligation, duty or

 

127



--------------------------------------------------------------------------------

responsibility, either initially or on a continuing basis, to make any
investigation or any appraisal on behalf of Lenders or to provide, provide
further or update any Lender with any credit or other information, or any other
credit or other information it may have provided to any Lender, with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, no Agent shall have any fiduciary obligation or
duty to any Lender, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders. Each
Lender that becomes a party to this Agreement pursuant to an Assignment and
Assumption agrees to each of the provisions applicable to assignees contained in
the form Assignment and Assumption attached as Exhibit E-1 hereto. Each Agent is
relying on the foregoing.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
bookrunner, arranger, syndication agent or documentation agent (including the
Syndication Agent, each Bookrunner and each Arranger) shall have any
obligations, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

128



--------------------------------------------------------------------------------

Anything contained in any of the Loan Documents to the contrary notwithstanding
(but subject in all respects to the terms and conditions of any intercreditor
agreement entered into by the Administrative Agent in accordance with this
Agreement (including the Intercreditor Agreement) and the Collateral Trust
Agreement), the Borrower, Administrative Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by Administrative Agent, as applicable, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by Administrative Agent or the Collateral Trustee, as
applicable, for the benefit of the Secured Parties in accordance with the terms
thereof, and (ii) in the event of a foreclosure or similar enforcement action by
the Collateral Trustee on any of the Collateral pursuant to a public or private
sale or other disposition (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code),the Collateral Trustee (or any Lender, except with respect to a “credit
bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Collateral Trustee, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities) shall be entitled, upon
instructions as provided to the Collateral Trustee as contemplated by the
Collateral Trust Agreement, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Second Lien
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Trustee at such sale or other disposition. The
Collateral Trustee is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and Liens upon the Collateral granted pursuant to the Security Documents.

9.10 Collateral and Guaranty Matters; Collateral Trust Agreement.

(a) Each of the Lenders hereby irrevocably further authorizes Administrative
Agent to appoint the Collateral Trustee under the Collateral Trust Agreement to
act on behalf of the Secured Parties. Each of the Lenders hereby irrevocably
authorizes Administrative Agent or Collateral Trustee, as applicable, on behalf
of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Security Documents.

(b) The Collateral Trust Agreement shall govern the release of any Lien on the
Collateral as security for Obligations, and notwithstanding anything to the
contrary contained herein or in any other Loan Document (other than the
Collateral Trust Agreement), the Administrative Agent or Collateral Trustee, as
applicable, are hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender) to execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral

 

129



--------------------------------------------------------------------------------

(i) upon termination of the Aggregate Commitments and payment in full in cash of
all Obligations (other than contingent indemnification obligations and other
obligations not then payable which expressly survive termination) (the date on
which all of the foregoing in this clause (i) has occurred, the “Termination
Date”), (ii) that is sold or to be sold as part of or in connection with any
Disposition permitted hereunder, (iii) in connection with a release made as a
result of a Subsidiary becoming a Non-Recourse Subsidiary in a transaction
described in Section 6.13, (iv) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders, and (v) in accordance
with any intercreditor agreement entered into by the Administrative Agent or the
Collateral Trustee, as applicable, in accordance with this Agreement (including
the Intercreditor Agreement). Any execution and delivery of documents pursuant
to this clause (b) shall be without recourse to or warranty by the
Administrative Agent or the Collateral Trustee.

(c) [Reserved.]

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document (other than the Collateral Trust Agreement), the Administrative
Agent or Collateral Trustee, as applicable, are hereby irrevocably authorized by
each Lender (without requirement of notice to or consent of any Lender):

(i) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(l);

(ii) to release any Guarantor from its obligations under the Guaranty if such
Person either (A) ceases to be a Subsidiary as a result of a transaction
permitted hereunder, or (B) becomes a Non-Recourse Subsidiary in a transaction
described in Section 6.13; and

(iii) (A) to enter into or amend any intercreditor agreement with any
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral by Section 7.01(q) or Indebtedness that is permitted
by Section 7.03 to be secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations, (B) to rely exclusively on a certificate of a
Responsible Officer of the Borrower seeking to permit such Lien as to whether
any such other Liens are permitted and (C) to enter into or amend the
Intercreditor Agreement. Any intercreditor agreement entered into by the
Administrative Agent in accordance with this Agreement and any amendment thereto
shall be binding on the Secured Parties.

(e) Notwithstanding anything to the contrary contained herein or any other Loan
Document, upon the occurrence of the Termination Date, upon request of the
Borrower, the Administrative Agent may, at its option and in its discretion
(without notice to, or vote or consent of, any Lender) take such actions as
shall be required to terminate this Agreement and to release all guarantee
obligations under the Guaranty. Any such release of guarantee obligations shall
be deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy,

 

130



--------------------------------------------------------------------------------

dissolution, liquidation or reorganization of Borrower or any Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

Upon request by the Administrative Agent or the Collateral Trustee at any time,
the Required Lenders (or such greater number of Lenders as may be required under
Section 10.01) will confirm in writing the Administrative Agent’s or the
Collateral Trustee’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

No Lender or Affiliate of a Lender that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.

Neither the Administrative Agent nor the Collateral Trustee shall be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent or the Collateral Trustee from any Loan Party, any Subsidiary, the
Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Loan Document except (i) as specifically provided in
this Agreement or any other Loan Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent or the Collateral Trustee at the time of
receipt of such request and then only in accordance with such specific request.

Neither the Administrative Agent nor the Collateral Trustee shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s or the
Collateral Trustee’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Trustee be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
any all expenses incurred, unless such amounts have been indemnified by any Loan
Party or the relevant Lender.

 

131



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Section 5.3(c) of the Intercreditor Agreement,
(i) no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
(ii) no direction or instruction to the Collateral Trustee with respect to an
action proposed to be taken under the Collateral Trust Agreement or consent
required under the Collateral Trust Agreement shall be effective unless in
writing signed by the Required Lenders, and, in the case of each of clauses
(i) and (ii), acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that except as provided in
Section 5.3(c) of the Intercreditor Agreement, no such amendment, waiver or
consent, or direction or instruction, or consent under the Collateral Trust
Agreement, shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Aggregate Commitments hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 8.03 of this Agreement in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) [Reserved];

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or

 

132



--------------------------------------------------------------------------------

(h) release, or direct the Collateral Trustee to release, all or substantially
all of the value of the Guaranty or all or substantially all of the Collateral
without the written consent of each Lender, except to the extent the release of
any Guarantee by any Guarantor pursuant to the Guaranty or the release of
Collateral is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

and, provided further, that except as provided in Section 5.3(c) of the
Intercreditor Agreement (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or any other Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent or such Agent under this Agreement or any other Loan Document; and
(ii) any fee letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (B) the outstanding principal amount of Loans and other
Obligations owing to such Lender may not be reduced, other than as a result of
payment thereof, without the consent of such Lender, (C) the rate of interest
specified herein applicable to any Loans of such Lender may not be reduced
without the consent of such Lender except in connection with a reduction of such
rate of interest applicable to all Lenders made in accordance with subpart
(d) of the first proviso above (with respect to which such Defaulting Lender
shall not be entitled to vote) and (iv) any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments, if any) of
principal due to such Lender may not be postponed without the consent of such
Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents including, without limitation, to
amend the Security Documents to permit refinancing indebtedness that is
permitted hereunder to have a Lien on the Collateral ranking junior to the Liens
created by the Security Documents to become secured thereby.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below),

 

133



--------------------------------------------------------------------------------

all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY

 

134



--------------------------------------------------------------------------------

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further

 

135



--------------------------------------------------------------------------------

exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the other Secured Parties; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13), or (c) any Lender or other Secured Party from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by each Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for such Agent), in connection with
the syndication of the credit facilities provided for herein, (ii) all
reasonable and documented out of pocket costs and expenses incurred by the
Administrative Agent and each Lender (including without limitation the
reasonable fees, charges and disbursements of a single primary counsel for the
Administrative Agent and, in addition, each Lender, and appraisal, consulting
and audit fees, and printing, reproduction, document delivery, travel,
communication and publicity costs), in connection with the preparation, review,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (iii) all out of pocket expenses
incurred by any Agent and, in addition, each Lender (including without
limitation reasonable and documented fees, charges and disbursements of any
counsel for any Agent and each Lender), in connection with the enforcement or
protection of their respective rights (A) in connection with this Agreement and
the other Loan Documents, including their respective rights under this
Section 10.04, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless

 

136



--------------------------------------------------------------------------------

from, any and all losses (other than anticipated profits), claims, damages,
penalties (including any OFAC related penalties), liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of any Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), the syndication of the credit facilities provided for herein, any
commitment or engagement letter (and any related fee letter) delivered by any
Agent or any Lender to the Borrower with respect to the transactions
contemplated by this Agreement, any amendments, waivers or consents with respect
to any provision of this Agreement or any of the other Loan Documents, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty), (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the applicable Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
applicable Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any other Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential

 

137



--------------------------------------------------------------------------------

or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any other Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

(g) Disqualified Lenders. Each Loan Party also agrees that neither any Agent nor
any Arranger shall have any liability to any Loan Party or any person asserting
claims on behalf of or in right of any Loan Party or any other person for
failure to monitor compliance with any provisions of this Agreement with respect
to Disqualified Lenders.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any other Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
any other Agent or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent or applicable other Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent or applicable other Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Federal Funds Effective Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby and
thereby, except that neither the

 

138



--------------------------------------------------------------------------------

Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the other Agents and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender, a Warrant Holder (or any other
assignee during the primary syndication of the Term Loans) or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

139



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within seven (7) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender or an Affiliate of a Lender that has the same or better rating than
such Lender; and

(C) [Reserved].

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Reasonably promptly after receipt thereof, the Administrative
Agent shall provide to the Borrower a copy of each Assignment and Assumption
that is not required to be executed by the Borrower.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

140



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and shall be binding on
the Borrower and the Lenders. The Register shall be available for inspection by
the Borrower and any Lender (with respect to (i) any entry relating to such
Lender’s Loans, and (ii) the identity of the other Lenders (but not any
information with respect to such other Lenders’ Loans)), at any reasonable time
and from time to time upon reasonable prior notice. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of what-so-ever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 10.06(c).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or a Disqualified Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower for tax purposes, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loan

 

141



--------------------------------------------------------------------------------

or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participaion sold
to such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) [Reserved].

10.07 Treatment of Certain Information; Confidentiality. Each Agent and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (and to other Persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.07) (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower or any other Loan
Party and their obligations, (g) with the consent of the Borrower, (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to any Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, (i) to any rating

 

142



--------------------------------------------------------------------------------

agency when required by it; provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Loan Parties received by it from any Agent
or any Lender, or (j) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans. In addition, each Agent and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary; provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Agents and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).

 

143



--------------------------------------------------------------------------------

If the Administrative Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Subject to satisfaction of the
conditions set forth in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent, the Lenders and the
Borrower and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a),
(ii) any Lender (a “Non-Consenting Lender”) does not consent to a

 

144



--------------------------------------------------------------------------------

proposed amendment, waiver, consent or release with respect to any Loan Document
that has been approved by the Required Lenders as provided in Section 10.01 but
requires the consent of such Lender, or (iii) any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including (i) any amounts payable pursuant to Section 2.05(b) or otherwise as
if it were a prepayment and (ii) any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document, the proposed replacement Lender consents to the
proposed amendment, waiver, consent or release; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans pursuant to this Section 10.13 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

145



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE BORROWER AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR

 

146



--------------------------------------------------------------------------------

THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents and Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Agents and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Agent has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Agent has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
its Affiliates may have against any Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and each
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party

 

147



--------------------------------------------------------------------------------

and other information that will allow such Lender or such Agent, as applicable,
to identify each Loan Party in accordance with the PATRIOT Act. Each Loan Party
shall, promptly following a request by any Agent or any Lender, provide all
documentation and other information that such Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20 Segregation of Assets and Liabilities. Notwithstanding any other provision
of this Agreement, all parties to this Agreement acknowledge and agree that:
(i) this Agreement is intended to create an agreement between (a) a Cayman
Islands SPC (the “SPC”) in respect of and for the account of a particular
segregated portfolio of the SPC to which this Agreement relates and (b) the
other parties to this Agreement, and accordingly that the rights and obligations
of the SPC in respect of and for the account of the particular segregated
portfolio under this Agreement are several and not joint as to any other
segregated portfolio of the SPC, (ii) any liabilities of the SPC incurred under
this Agreement in respect of and for the account of the particular segregated
portfolio to which this Agreement relates shall only be satisfied out of, and
all other parties hereto shall only be entitled to recourse to, the assets of
the SPC attributable to such segregated portfolio and such other parties shall
not be entitled to payment out of or to have recourse to the assets attributable
to any other segregated portfolio of the SPC or to the general assets of the
SPC, (iii) such other parties and the SPC may only set off or net any liability
owed to, or by, the other parties by, or to, the SPC in respect of and for the
account of the particular segregated portfolio to which this Agreement relates
and not any other segregated portfolio of the SPC or against the general assets
of the SPC, and (iv) without prejudice to the right to apply for a receivership
order under the Companies Law (2013 Revision) of the Cayman Islands (as may be
amended from time to time) in respect of the particular segregated portfolio to
which this

 

148



--------------------------------------------------------------------------------

Agreement relates, the other parties hereto will not take steps to petition to
wind up the SPC. The term “general assets” shall mean the general assets of the
SPC that are not allocated to or for the account of one or more segregated
portfolios of the SPC.

[Signature Pages Follow]

 

149



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNEDISON, INC., as the Borrower By:  

/s/ Brian Wuebbels

Name:  

Brian Wuebbels

Title:  

Executive Vice President, CAO & CFO

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Michael Shannon

Name:  

Michael Shannon

Title:  

Vice President

By:  

/s/ Peter Cucchiara

Name:  

Peter Cucchiara

Title:  

Vice President

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Michael Shannon

Name:  

Michael Shannon

Title:  

Vice President

By:  

/s/ Peter Cucchiara

Name:  

Peter Cucchiara

Title:  

Vice President

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Corbin Opportunity Fund, L.P., as a Lender By:  

/s/ Steven Carlino

Name:  

Steven Carlino

Title:  

CFO - Corbin Capital Partners, L.P.

as Investment Manager

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TENNENBAUM SPECIAL SITUATIONS

FUND IX, LLC, as a Lender

By Tennenbaum Capital Partners, LLC, its Investment Manager By:  

/s/ Raj Vig

Name:  

Raj Vig

Title:  

Managing Partner

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TENNENBAUM SPECIAL SITUATIONS IX-O, L.P., as a Lender By Tennenbaum Capital
Partners, LLC, its Investment Manager By:  

/s/ Raj Vig

Name:  

Raj Vig

Title:  

Managing Partner

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TENNENBAUM SPECIAL SITUATIONS IX-C, L.P., as a Lender By Tennenbaum Capital
Partners, LLC, its Investment Manager By:  

/s/ Raj Vig

Name:  

Raj Vig

Title:  

Managing Partner

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TENNENBAUM HEARTLAND CO-INVEST, LP, as a Lender By Tennenbaum Capital Partners,
LLC, its Investment Manager By:  

/s/ Raj Vig

Name:  

Raj Vig

Title:  

Managing Partner

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TENNENBAUM SENIOR LOAN FUND II, LP,

as a Lender

By Tennenbaum Capital Partners, LLC, its Investment Manager By:  

/s/ Raj Vig

Name:  

Raj Vig

Title:  

Managing Partner

 

Sun Edison, Inc.

Second Lien Pledge and Security Agreement

Signature Page



--------------------------------------------------------------------------------

TENNENBAUM SENIOR LOAN FUND V, LLC,

as a Lender

By Tennenbaum Capital Partners, LLC, its Investment Manager By:  

/s/ Raj Vig

Name:  

Raj Vig

Title:  

Managing Partner

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

683 CAPITAL PARTNERS LP, as a Lender By:  

/s/ Joseph Patt

Name:   Joseph Patt Title:  

 

Member of GP

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIHI LLC, as a Lender By:  

/s/ Stephen Mohos

Name:   Stephen Mohos Title:  

 

Authorized Signatory

 

By:  

/s/ Ayesha Farooqi

Name:   Ayesha Farooqi Title:  

 

Authorized Signatory

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

LINCOLN SQUARE FUNDING ULC, as a Lender By:  

/s/ Irfan Ahmed

Name:   Irfan Ahmed Title:  

 

Authorized Signatory

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH STREET STATION LLC, as a Lender By:  

/s/ Ben Kolps

Name:   Ben Kolps Title:  

 

Managing Director

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FLAGLER MASTER FUND SPC, LTD., on behalf of and for the account of the Class B
Segregated Portfolio By:  

/s/ David Koenig

Name:   David Koenig Title:  

 

Authorized Person

Address: C/O Candlewood Investment

Group, LP, Investment Advisor

555 Theodore Fremd Avenue

Suite C-303

Rye, NY 10580

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FLAGLER MASTER FUND SPC, LTD., on behalf of and for the account of the Class A
Segregated Portfolio By:  

/s/ David Koenig

Name:   David Koenig Title:  

 

Authorized Person

Address: C/O Candlewood Investment

Group, LP, Investment Advisor

555 Theodore Fremd Avenue

Suite C-303

Rye, NY 10580

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CWD OC 522 MASTER FUND, LTD. By:  

/s/ David Koenig

Name:   David Koenig Title:  

 

Authorized Person

Address: C/O Candlewood Investment

Group, LP, Investment Advisor

555 Theodore Fremd Avenue

Suite C-303

Rye, NY 10580

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD. By:  

/s/ David Koenig

Name:   David Koenig Title:  

 

Authorized Person

Address: C/O Candlewood Investment

Group, LP, Investment Advisor

555 Theodore Fremd Avenue

Suite C-303

Rye, NY 10580

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CANDLEWOOD FINANCIAL OPPORTUNITIES FUND, LLC By:  

/s/ David Koenig

Name:   David Koenig Title:  

 

Authorized Person

Address: C/O Candlewood Investment

Group, LP, Investment Advisor

555 Theodore Fremd Avenue

Suite C-303

Rye, NY 10580

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CANDLEWOOD FINANCIAL OPPORTUNITIES MASTER FUND, LP By:  

/s/ David Koenig

Name:   David Koenig Title:  

 

Authorized Person

Address: C/O Candlewood Investment

Group, LP, Investment Advisor

555 Theodore Fremd Avenue

Suite C-303

Rye, NY 10580

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HIGHBRIDGE TACTICAL CREDIT & CONVERTIBLES MASTER FUND, L.P.,

as a Lender

By:   Highbridge Capital Management, LLC, as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:  

 

Managing Director

 

HIGHBRIDGE INTERNATIONAL LLC,

as a Lender

By:   Highbridge Capital Management, LLC, as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:  

 

Managing Director

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:  

 

Vice President

 

SunEdison, Inc.

Second Lien Credit Agreement

Signature Page